     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 1 of 164

1                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
2                          SOUTHERN DIVISION

3    UNITED STATES OF AMERICA           Criminal No.    TDC-18-00157

4             v.                        Greenbelt, Maryland

5    LEE ELBAZ,                         July 30, 2019

6                   Defendant.          8:30 a.m.

7    --------------------------/

8                          TRANSCRIPT OF TRIAL
                     BEFORE THE HONORABLE THEODORE D. CHUANG
9                    UNITED STATES DISTRICT JUDGE, and a jury

10   APPEARANCES:

11   For the Government:         US Department of Justice
                                 By: CAITLIN COTTINGHAM, ESQUIRE
12                                   LAWRENCE RUSH ATKINSON, ESQUIRE
                                     HENRY P. VAN DYCK, ESQUIRE
13                               1400 New York Avenue, NW
                                 Washington, D.C. 20530
14

15

16   For the Defendant:          Robbins Russell Englert Orseck
                                 Untereinter & Sauber LLP
17                               By: BARRY J. POLLACK, ESQUIRE
                                      JESSICA A. ETTINGER, ESQUIRE
18                               2000 K Street, NW
                                 Fourth Floor
19                               Washington, D.C. 20006

20

21   Court Reporter              Lisa K. Bankins RMR FCRR RDR
                                 United States District Court
22                               6500 Cherrywood Lane
                                 Greenbelt, Maryland 20770
23

24   Proceedings recorded by mechanical stenography,
     transcript produced by notereading.
25




                                                                        1
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 2 of 164

1                         TABLE OF CONTENTS
                                TRIAL
2                            WITNESSES

3    On behalf of the Defense:

4    LEE ELBAZ

5    Direct examination by Mr. Pollack........ 29

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                        2
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 3 of 164

1                          P R O C E E D I N G S

2               THE COURT:     So a couple of things to discuss.

3    First off, I don't believe the defense submitted anything

4    regarding the privileged documents.        Did you, Mr. Pollack

5    or Ms. Ettinger?

6               MR. POLLACK:     No, Your Honor.     As I recall right

7    before we started trial, the Court warned the prosecution

8    team that if the filter team didn't get documents in in a

9    timely way, that that might end up in a situation where

10   the prosecution team was not able to use them and asked

11   the prosecution team if it wanted to move for a

12   continuance under the circumstances.        The prosecution team

13   said that it did not and realized that it was risking the

14   ability to lose certainly documents.

15              The Court made it very clear to the filter team

16   that it did not want to burden either the defense or the

17   Court with documents that were not actually going to be

18   used and to narrow anything that they provided to things

19   that had been reviewed with eyeballs as opposed to by Word

20   searches that truly fell in that category.

21              Yesterday, while the prosecution team was

22   preparing for court, the defense team was in a hour and a

23   half hearing with this Court about privileged documents,

24   most if not all of which will never appear in this trial.

25   And then even after that hearing, the filter team, the




                                                                        3
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 4 of 164

1    night before today's proceedings which are probably the

2    last day of trial, produced yet another set of documents.

3    And no, the defense has not had the opportunity to review

4    those documents and therefore, does not have a position on

5    those documents and will oppose their production on that

6    basis.

7               THE COURT:     Okay.   Well, I mean I think I said

8    some things on the record yesterday about timing and I

9    don't think -- I agree with you that I did tell the filter

10   team that or the prosecution team that we needed to get

11   things out in a timely fashion and I think it's been a

12   mixed result.

13              On the one hand, I think all this would have

14   been better getting it earlier in the trial.          At the same

15   time, I think they largely did narrow what they produced.

16   I mean I think to some degree it was -- I mean the

17   original submission of thousands of documents wasn't going

18   to work and I told them that and they did narrow it.

19              And I think last night's submission, although it

20   seems as if it was voluminous, we're really talking about

21   four or five concepts of what had been produced.           I think

22   it was basically the same document over and over again.

23   And so I don't think even under the difficult

24   circumstances, I don't think it was unreasonable that I

25   asked for the defense to give me their views either by 9




                                                                        4
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 5 of 164

1    p.m. or by this morning.      I point out defense has two very

2    highly or two attorneys who I think are successful members

3    of the bar and how they allocate their resources is up to

4    them.   But this is not a case in which the most recent

5    production from last night was such that it was

6    unreasonable to ask for a review of them.

7               At the same time I agree with you that there is

8    some unfairness in the government having the filter team

9    and the prosecution team and being able to divide those

10   resources in the way that the defense can't.          So I

11   recognize that.

12              I do -- I did identify eight documents although

13   I think some of them are exact duplicates that I am

14   prepared to release to the prosecution team.          I don't

15   think that means that they will be allowed to use them

16   necessarily.    They'll have to make a case for using them.

17   But I think several of them are clearly not privileged and

18   then others I think clearly fall within the waiver.           And I

19   think the vast majority of what the filter team was asking

20   for was this one chain regarding one incident and I'm not

21   prepared to release that.      I think I agree with your

22   implicit argument that that is not subject to the waiver,

23   even though you haven't made it directly.

24              So to the extent there is anything significant

25   in these documents, I think the government has or the




                                                                        5
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 6 of 164

1    filter team's request, I'm going to deny.         I think what we

2    have left is some -- I think one more document similar to

3    the ones yesterday regarding a communication that

4    clearly -- actually, it's probably very similar to the

5    ones we've had before involving this company, Alpha

6    Binary, but it was forwarded to Mr. Herzog.          So for the

7    reasons I discussed yesterday, I would release that.           The

8    rest of these are publicly available.         Well, either

9    communications from attorneys complaining about what

10   happened at Binary Book.      So those are not privileged

11   documents to start with or I think court filings.

12              So I don't think there's any prejudice to the

13   defense from not having had more time to review these.             I

14   myself reviewed these in probably an hour or less.           So I

15   recognize the difficulty of the situation, but I think

16   both sides have put us in this position to some degree.

17   And I also think that when you're in a trial, as I said

18   earlier, this is not a choreographed, preplanned Olympic

19   opening ceremony-type situation.        Things just are fluid.

20   We all have to adjust.      I've had to adjust and I think

21   we've done the best we can.

22              To the extent, I definitely think that of these

23   documents that are being produced, there's no prejudice to

24   the defense in the government seeing them.          Again I think

25   the one chain that I think the filter team has asked for,




                                                                        6
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 7 of 164

1    I'm not going to allow it to be produced because I do

2    think although it's -- there may be individual pieces that

3    are not privileged.     No one has made an argument to parse

4    it out that way.     I think my job in this process is not

5    to -- not really to decide privilege or non-privilege.             I

6    think that's really the filter team's job.          The filter

7    team could have made a decision on privilege and just

8    produced these things as non-privileged.

9               My job over the last few days has been to focus

10   on what's been outside the scope of the waiver or within

11   the scope of the waiver and I don't find the chain that

12   the filter team is asking me to produce in like seven or

13   eight different iterations is within the scope of the

14   waiver.   Obviously, it deals with attorneys.         It deals

15   with complaints about Binary Book.        But it does not deal

16   with either the issue of stage names.         It does not deal

17   with whether or not there is an ability to do business

18   with the U.S. or other countries, at least not explicitly

19   and I've tried to draw a fair line on that and I think

20   although this is perhaps related to other documents that

21   deal with that issue, this does not.        And so the ones that

22   are being produced I guess are very -- I'd say are

23   comparable to ones that have already been produced and/or

24   publicly available documents.       So I think just the mere

25   fact that the government or the prosecution team gets to




                                                                        7
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 8 of 164

1    see these doesn't create any prejudice to the defense.

2               To the extent there's issues about production, I

3    think that's a different question or admission and that

4    will be addressed later.

5               So I will for the record, although I'm going to

6    issue an order on these documents, they're ending 3854,

7    3857, 8889, 8909, 8926, 8933, 8950 and 8954 and I think

8    just out of an abundance of caution, if the government

9    wants to use these for any purpose, they need to discuss

10   it with us before we actually see them in any form,

11   whether it's as direct evidence as impeachment material or

12   otherwise.

13              MR. POLLACK:     Your Honor, just to clarify.       That

14   last comment goes for anything from any of these

15   productions, not just from last night's production?

16              MS. COTTINGHAM:     Your Honor, I would just say

17   when we received these documents at 9:00 last night, we

18   reviewed them for --

19              THE COURT:     You're talking about the -- not the

20   ones from the fourth production, but from the first,

21   second and third production?

22              MS. COTTINGHAM:     Yes, Your Honor.      So I mean we

23   have endeavored to review them as quickly as we can and I

24   think for -- so to the extent we need to raise anything

25   that we're using from the first, second or third




                                                                        8
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 9 of 164

1    productions --

2               THE COURT:     Right.

3               MS. COTTINGHAM:     -- before using it with Ms.

4    Elbaz, for example, that was not worth -- we are happy to

5    do that.   Raise it with the Court.       That wasn't something

6    we were aware of.     We reviewed them for the express

7    purpose of doing that.

8               THE COURT:     Well, I'm really more focused on the

9    ones from last night, the fourth production.          I don't

10   think I've thought through completely whether if there

11   was -- there's any problem with them having seen some from

12   the first, second or third production as being -- if my

13   decision was incorrect, for example, I don't think I'm

14   necessarily saying that.      But given this very limited

15   universe from last night where I think there's a better

16   argument than previously that the defense would like

17   more time to see -- to digest them, that I don't see any

18   prejudice to the defense and the government even or just

19   having access to these --

20              MR. POLLACK:     Your Honor --

21              THE COURT:     -- eight documents.

22              MR. POLLACK:     I'm sorry.

23              THE COURT:     I don't think I've really thought

24   through the first three.      So I don't think I'm applying

25   that comment to that.




                                                                        9
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 10 of 164

1                MR. POLLACK:    Your Honor, I think I'm making a

2    slightly different point.       Yes, the filter team narrowed

3    its original thousand documents in the last five days by

4    my count.    So starting nine days into the trial, they've

5    produced over 190 documents.

6                In reviewing them, the Court made very clear

7    that the only thing that we were doing at this point was

8    talking about whether or not the prosecution team could

9    see them and we were not talking about whether or not they

10   were admissible or otherwise permissible for use in court.

11               I'm simply saying that before the government

12   uses any of those documents in court, I would like to have

13   the opportunity to be heard on whether or not it is in

14   fact a permissible use of the document, an issue that to

15   date, nobody has addressed in any context.

16               THE COURT:    I agree with that.      I mean I think

17   that was -- I made it very clear that my job was to just

18   decide waiver of the privilege.        I think in the original

19   order to the filter team, I said I'm not making decisions

20   about admissibility or anything else.         And although

21   technically perhaps the government is not necessarily

22   offering these, if they are just using them as

23   impeachment, there are potential pitfalls with the rules

24   of evidence.     So I agree with that.      So we can have that

25   discussion either now or maybe at a break when so that --




                                                                     10
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 11 of 164

1    I mean so we're not interfering with the jury's time.

2                MS. COTTINGHAM:     We're happy to do that, Your

3    Honor.    We've reviewed what we've gotten and there are

4    documents that we think are highly relevant and that we

5    would plan to introduce.       So we are happy to raise that at

6    a break.

7                I would just add one point for context, which is

8    the government's understanding going into -- from the

9    pretrial conference forward was that Mr. Pollack was going

10   to identify and provide all of the documents that fell

11   within the scope of the waiver that went to Ms. Elbaz.

12   That was part of our -- that was part of the Court's

13   order.    Mr. Pollack after the pretrial hearing did produce

14   some additional materials that were on these topics.

15               So I think to the extent there are -- and some

16   of the documents we're getting I think maybe later this

17   morning are in fact documents that are squarely within

18   that category that the prosecution team is going to get

19   for the first time this morning.        I think there's 24

20   document families of this, however many that actually do

21   involve the defendant squarely.        We've seen some of them.

22   We got them in the first through third productions.

23               But to the extent that there is sort of a

24   complaint of prejudice from the defense about not having

25   time to review these, the defendant has been on notice for




                                                                     11
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 12 of 164

1    at least three weeks that he needed to provide the

2    documents that went to his client under the waiver and so

3    I think we were frankly surprised by the number of

4    documents the filter team identified that even went to the

5    defendant because those are obviously highly relevant in a

6    case where she's putting her good faith at issue and we

7    thought from representations made in court that we have

8    them.

9                THE COURT:    Well, I think -- Mr. Pollack briefly

10   on this, but I think I know what I'm going to say.

11               MR. POLLACK:    Well, I think that -- well, first

12   of all, what we said is that we made a good faith effort

13   to look through documents, identify ones that fell in this

14   category and produce them and we did that.

15               Secondly, I think what is implicit in Ms.

16   Cottingham's comments is an assumption that we previously

17   had all 192 documents that the filter team has now

18   produced.

19               As the Court is aware, the filter team

20   originally produced documents to the defense and then

21   "clawed back" thousands of documents and we have not

22   accessed those thousands of documents since then.           I don't

23   know how many of the 192 are ones that we had never seen

24   until within the last five days and how many are

25   iterations of something we had seen before and we may have




                                                                     12
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 13 of 164

1    inadvertently given one iteration and not recognized that

2    there was a slightly different second iteration.

3                THE COURT:    No.   I understand that.     So I guess

4    I would add to my comments earlier that I agree with the

5    government to the extent that it is true that the order

6    did say -- well, so there's two parts to this.           One is

7    that at least some portion of the documents the defense

8    had and they produced what they thought was responsive or

9    things to and from Ms. Elbaz on the three documents that

10   they had waived the privilege on.        So I think it's at

11   least a fair inference that they're -- some of these

12   documents may have been available to the defense and I

13   think the point I take from that is less about sort of a

14   Rule 16 problem, but just that the defense even though

15   they have fewer resources and did have more ability to

16   find these types of documents and consider them for their

17   own purposes even if just defensively, they did have a

18   head start on the prosecution team in that regard.

19               So both because under my order from July 11th or

20   12th where they were ordered to under Rule 16 to produce

21   anything to and from Ms. Elbaz on this topics, they had

22   more of an ability to access this.         They weren't simply

23   waiting for the -- they didn't have to simply wait for the

24   filter team to respond.       But and to the extent that there

25   were things that they had access to, they were technically




                                                                       13
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 14 of 164

1    required to produce them earlier than the filter team

2    does.

3                On the other hand, I would say that Mr. Pollack

4    is correct about two points.       One is that we don't know to

5    what extent some of these filter team documents were even

6    in their possession based on the way that process worked.

7    And secondly, I think that it's -- I don't think it was

8    particularly realistic to assume that once they had made

9    their initial production and the filter team was going

10   about its business, that Mr. Pollack was diverting

11   resources to do a full -- do the exact same thing the

12   filter team was doing in trying to find those same

13   documents and producing them.        I just don't think that

14   was -- that would be realistic.

15               And so the general point I'm making I think is

16   that both sides -- again it's an imperfect result here in

17   terms of when parties are getting things.          On the one

18   hand, I think the government is getting these things a

19   little bit late.     But I don't think it was realistic to

20   rely on Mr. Pollack to produce more than he produced

21   initially and it is technically within your control as the

22   government to have the filter team move faster.           So they

23   moved as fast as you all decided or the Attorney General

24   decided was necessary and the resources provided were

25   exactly what you thought was necessary.         And as Mr.




                                                                     14
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 15 of 164

1    Pollack said also you could have asked for a continuance

2    and you did not do that.

3                On the other hand, I think from the defense

4    side, given that the filter team did narrow what was

5    produced and we all knew this was coming, they also had

6    some ability to access some of these documents earlier

7    than the prosecution team and last night's production was

8    very limited.     It really was basically three or four

9    concepts, even though the number of pages was a little bit

10   more.   And given that the defense has more resources than

11   most defense teams do, I don't find any prejudice from

12   issuing an order based on my own review of these documents

13   finding waiver or lack of privilege as to some of these

14   documents having given the defense the opportunity to

15   respond and so that's kind of where we are.

16               So I will release those additional documents.

17   But I agree with Mr. Pollack that we need to have a

18   discussion before you use any of these documents because I

19   can tell from looking at some of these that again while

20   the privilege may be waived, there are questions about how

21   they should be used, whether it's admissibility, whether

22   it's 403, whether it's hearsay.        There's certainly a lot

23   of questions out there for some of these documents and I

24   think Mr. Pollack's position I guess will be that if Ms.

25   Elbaz didn't see it, then it's not relevant.          I don't know




                                                                     15
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 16 of 164

1    if I would make a blanket rule on that.         But I do think

2    that there will be some questions about how to handle

3    those situations.

4                So in the meantime I think it's almost time for

5    the jury.    I don't know if they're all here yet.         They

6    have this procedure where they knock on the door.           I did

7    want to ask before we get started, first off, has the

8    government and the defense reached agreement on exhibits

9    that were admitted in the government's case?

10               MR. POLLACK:    Your Honor, Ms. Elbaz does not

11   have any objection to the admission of the additional

12   documents that we were provided by the government on

13   Friday to have them admitted without a sponsoring witness.

14               THE COURT:    Okay.   And how many are there of

15   those, Ms. Cottingham?

16               MS. COTTINGHAM:     Your Honor, we had before last

17   night, before receiving the defense's, there are -- excuse

18   me.   There are 27 exhibits that we had identified and

19   provided to Mr. Pollack on Friday.         After receiving the

20   exhibit set for the defendant's direct examination, we

21   have identified 17 additional exhibits which all but four

22   of those 17 are also to/from or cc'ed to the defendant.

23   Two of those four are from Elad Bigelman, Michael

24   Goldberg, a co-conspirator in this case.          One of the four

25   is an article which is marked as Government's Exhibit




                                                                       16
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 17 of 164

1    45.1, which is one of the emails that had a link and we

2    have identified the article that actually goes with it.

3    And then --

4                THE COURT:    This is one of the Israeli Times

5    articles that was referenced in a prior exhibit?

6                MS. COTTINGHAM:     Yes, Your Honor.     And then the

7    fourth of the documents that is not to/from or cc'ed Ms.

8    Elbaz is -- relates to Amy Nicole, the victim.           It's from

9    I believe Ray Jeebun and it is another document that

10   relates to the victim, Amy Nicole.         Your Honor will recall

11   there was testimony about Ms. Nicole.         She's the one where

12   there was the exhibit that had the terms and conditions

13   pasted in.    She was repeatedly trying to get her money

14   back.   So the government has identified additional

15   exhibits based on the defendant's submission yesterday.

16               So in addition to those 27, we would also like

17   to admit these 17.      We are working on getting Mr. Pollack

18   a set right now.

19               THE COURT:    What do you think of this, Mr.

20   Pollack?

21               MR. POLLACK:    I have no idea what my position is

22   on 17 documents I haven't seen.        I could tell you that I

23   will certainly object to the newspaper article.

24               MS. COTTINGHAM:     Your Honor, we're --

25               THE COURT:    How is the newspaper article




                                                                     17
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 18 of 164

1    relevant or admissible given the likely hearsay involved

2    in what's in the newspaper article?

3                MS. COTTINGHAM:     Your Honor, this is another one

4    that we're not offering for the truth of -- truth of the

5    matter at all.     This is a newspaper article that went

6    to -- the defendant is on the cover email and so it's a

7    notice argument again for the newspaper article itself.

8                THE COURT:    So here's what I'm a little

9    concerned about.     Mr. Pollack hasn't said this, but just

10   as a matter of process.       So you said 35 exhibits.      How

11   many exhibits that you all agreed on at the end of Friday?

12               MS. COTTINGHAM:     Your Honor, we had agreed on 28

13   and then one came in through Mr. Hadar.         So 27 that we had

14   agreed on on Friday.      All of which were to/from or cc'ed

15   the defendant herself.

16               THE COURT:    So those will be fine since there's

17   no objection.     And I don't know if we read them in now

18   or -- I think we should probably read them in front of the

19   jury.   Just so when they see those later, they might have

20   a note saying that they had seen it before.

21               But I guess I'm a little -- I'm a little

22   troubled by the process of saying we've rested, but we've

23   got some exhibits we want to throw in there.          You give the

24   list.   And then once the other side gives you their --

25   what they are going to use, then you say, well, now we




                                                                       18
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 19 of 164

1    want to add new exhibits.

2                I mean it's only because of my procedure, which

3    is not in the rules that you had to, you know, you get

4    access to this.     The defense doesn't have to put on a

5    case.   So why is it appropriate for you to now say, well,

6    now that I've seen what they're going to do, I'm going to

7    add more exhibits?

8                I mean, you know, the government puts its case

9    on based on proving its case.        It's not based on reacting

10   to a defense case which may never happen.          So why weren't

11   those already identified?       And why aren't they more

12   properly used as rebuttal exhibits later, if necessary?

13               MS. COTTINGHAM:     So, Your Honor, I think the

14   exhibits that -- the additional 17 exhibits primarily fall

15   into three categories --

16               THE COURT:    No.   That's not the question.       The

17   question is why are you allowed to get a second bite at

18   the apple now that you've seen what exhibits they're going

19   to use when you very easily could have said I want to

20   include these other exhibits and see what Mr. Pollack said

21   as part of the government's case in chief?          The

22   government's case in chief shouldn't be based on what they

23   give to you the night before because -- I mean, you knew,

24   what your case was going to be going into this trial.

25               MS. COTTINGHAM:     Yes, Your Honor.




                                                                     19
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 20 of 164

1                THE COURT:    And if it's reactive to this, it's

2    really rebuttal, isn't it?

3                MS. COTTINGHAM:     Your Honor, I anticipate that

4    nearly all of these exhibits would be used with Ms. Elbaz

5    on cross.    These are exhibits that relate to issues that

6    the defense -- for example, Amy Nicole, the Thomas

7    Christianson call, that the defense has already put on as

8    part of its defense case.       When we received for the first

9    time yesterday defense exhibits that further developed the

10   relationship between, for example, Ms. Elbaz and the

11   victim, Amy Nicole, those exhibits that were identified by

12   the defense don't tell the complete story.          So we have

13   identified additional exhibits, for example, relating to

14   that victim.

15               THE COURT:    So you're always free to offer

16   exhibits when you're cross-examining?         I mean again why

17   are they part of your case in chief?

18               MS. COTTINGHAM:     Your Honor, we are happy to

19   offer them as cross-exhibits and to do it that way.            I

20   think they are only part of our case in chief to the

21   extent these were issues that were raised by the defense

22   on cross-examination, for example, of Special Agent Fine.

23   But the additional --

24               THE COURT:    Well, again then why weren't they

25   just offered before you rested?




                                                                        20
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 21 of 164

1                MS. COTTINGHAM:     At that point, Your Honor, we

2    were not --

3                THE COURT:    Or with the package that you said

4    these are the ones we want before we look at your

5    exhibits?

6                MS. COTTINGHAM:     Understood, Your Honor.      We are

7    happy to use these additional 17 as cross.          But it is -- I

8    do want to be clear for the record that it's a narrow set

9    that we have identified based on issues that we anticipate

10   based on the defense's exhibit list that the defendant

11   will testify to and we don't think that the exhibits that

12   they have identified tell, for example, the complete story

13   with these victims.

14               THE COURT:    Okay.   I mean that's fine.      Now just

15   as a matter of efficiency, Mr. Pollack, it sounds like you

16   haven't seen what these 17 are.        So even if you were to

17   say just as a matter of efficiency, we might as well admit

18   them rather than try to do that in the middle of the

19   cross, you don't have a position yet on these documents?

20               MR. POLLACK:    No.   I can't.    I don't know which

21   documents we're talking about.

22               THE COURT:    Okay.   So why don't we do this?          The

23   jury is ready.     We'll have the government read the list of

24   exhibits that are agreed to that were the first group.

25   We'll have you rest at that point.         And then we'll go to




                                                                     21
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 22 of 164

1    the testimony of Ms. Elbaz.       Correct?

2                MR. POLLACK:    Well --

3                THE COURT:    These other documents if they're

4    going to offer them on cross, that's not going to happen

5    right now anyway.     So --

6                MR. POLLACK:    Correct.    We will be making a

7    motion under Rule 29 for judgment of acquittal on each

8    count after the introduction of those documents.

9                THE COURT:    Okay.   Well, that's a fair point.

10               MR. POLLACK:    So I don't know how you want to

11   handle --

12               THE COURT:    Why don't you offer them right now?

13   Just that way, we can sort -- get that on record without

14   the jury being here.

15               MS. COTTINGHAM:     Thank you, Your Honor.      The

16   government offers the following exhibits without

17   objection.    Exhibit 33, 34, 62, 67, 116, 385, 419, 420,

18   423, 425, 427, 427.1, 427.2, 427.3, 427.4, 427.5, 432,

19   435, 435.1, 500, 522, 522-T, 534-T, 534.1, 537, 537-T,

20   540, 540-T, 547, 547-T --

21               THE COURT:    Could you slow down, please?

22               MS. COTTINGHAM:     Yes.   549, 549-T, 550, 550-T,

23   572, 572-T, 577, 577-T, 624, 624-T, 670, 670-T, 704,

24   704-T, 821 and 821-T.

25               THE COURT:    Okay.   So with no objection to




                                                                       22
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 23 of 164

1    those, those will all be admitted.         Mr. Pollack, do you

2    want to make a motion now?

3                MR. POLLACK:    So --

4                THE COURT:    Actually, the government is resting

5    now.   Correct?

6                MS. COTTINGHAM:     Yes, Your Honor.     The United

7    States rests.

8                MR. POLLACK:    We make a motion under Rule 29 for

9    judgment of acquittal on each of the counts and I think

10   Ms. Ettinger will handle that motion.

11               THE COURT:    Well, the question is how much

12   argument do you have because the jury is ready and I

13   wanted to do that before 9, but we got bogged down on

14   other spitting matches and so I might just need to reserve

15   on this until we get to a break.

16               MR. POLLACK:    If --

17               THE COURT:    If you've just got one point, I'm

18   fine with that.     But if it's going to be an extensive

19   argument, I think we need to wait.

20               MR. POLLACK:    It's not lengthy, but I've got no

21   objection to the Court reserving as its entitled to under

22   the rule.

23               THE COURT:    Okay.   I'll reserve on that.      I

24   think it does make sense at a break to hear something on

25   it.    So I can either decide what to do now or we can push




                                                                      23
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 24 of 164

1    that further along.      But since the jury is ready, let's

2    bring them in then.

3                MR. POLLACK:    And, Your Honor, I wanted to flag

4    one additional issue that I don't think we need to discuss

5    now.   But I just wanted to flag for the Court the parties

6    have in part I think reached a stipulation with respect to

7    the FBI agents that are not --

8                THE COURT:    Correct.

9                MR. POLLACK:    -- case agents.     However, there is

10   an issue with respect to additional statements that the

11   government wants to add to that stipulation which the

12   defense would argue could not be testified to even if the

13   agents were here live and so we're going to need to -- if

14   the Court rules that an agent would be able to testify

15   about those statements, we've got no objection to doing it

16   by way of stipulation, but we're going to need the Court

17   to decide whether those statements could be offered

18   through live testimony or not.

19               THE COURT:    Okay.   We'll do that at an

20   appropriate time.

21               MS. COTTINGHAM:     Your Honor, may I just ask one?

22   One of the FBI linguists who has served as a translator in

23   this case is here and would like to observe the

24   proceedings.     We don't anticipate calling him for any

25   reason unless, for example, the defendant puts a




                                                                     24
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 25 of 164

1    translation of a certain document at issue and then we

2    might call him as a rebuttal witness on that narrow point.

3    But we would like for him to be able to sit and observe

4    the proceedings.

5                Of course, anything that he would testify to on

6    rebuttal which I think is very, very unlikely would not --

7    would be based solely on the substance of the document and

8    not on anything that he were to observe here in court.

9                THE COURT:    Any position on this, Mr. Pollack?

10               MR. POLLACK:    I don't have an objection to the

11   linguist sitting in.      I suspect that if there are issues

12   about translation, that the way to resolve that rather

13   than through a rebuttal witness will be through some sort

14   of a stipulation that says that a certified translation of

15   the following phrase that appears in Exhibit whatever is X

16   which would match everything that we've done to date.               So

17   that would be my response on that.

18               It does raise a logistical issue.        When Ms.

19   Elbaz takes the stand, she is going to need the assistance

20   of the interpreters.      It may not be for every question.

21   It may not be for every answer.        But there will certainly

22   be times that she is going to want to hear a question in

23   Hebrew and there may be times when she wants to answer in

24   Hebrew.

25               THE COURT:    The interpreters can usually stay up




                                                                     25
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 26 of 164

1    there with her.

2                MR. POLLACK:    Well, that was my question.        Where

3    do you want them and do you want them seated, do you want

4    them --

5                THE COURT:    The clerk is out of the room right

6    now.   But usually, they are behind the witness in chairs,

7    although I don't see any there right now because I don't

8    know if we knew that was going to happen.          But we can set

9    up two chairs --

10               MR. POLLACK:    There is a chair we can move up

11   right now.

12               THE COURT:    We can set up some chairs back there

13   and particularly in this situation, it may just make sense

14   for them to sit in the chairs and they will just be

15   summoned when Ms. Elbaz needs them as opposed to being

16   right up in her ear.      But we've had that, too.       So if she

17   wants them either sitting right behind her or even

18   standing next to her, again they can alternate.           So

19   there's that option.      But it's totally appropriate to have

20   them up there with her.

21               MR. POLLACK:    Yeah.    I suspect that she will

22   need at least some translation even if it's not every

23   word --

24               THE COURT:    Right.

25               MR. POLLACK:    -- frequently and so I think for




                                                                     26
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 27 of 164

1    them to be getting up and, you know, going back and forth

2    is going to be more disruptive --

3                THE COURT:    No, no.    They should stay up with

4    her.

5                MR. POLLACK:    Yeah.

6                THE COURT:    And just with respect to the

7    linguist, since there's no objection, I think it's fine

8    for the person to be in the room.        Just to clarify though,

9    it sounds as if there might be testimony about a document,

10   but there won't be any testimony about whether, you know,

11   commenting on Ms. Elbaz's testimony in any way or her

12   version of what a document means or not and so that would

13   not be appropriate.

14               MS. COTTINGHAM:     Of course, Your Honor.      Thank

15   you.

16               THE COURT:    Okay.

17               MR. POLLACK:    Do you want me to do something

18   about the chairs before the jury comes in?

19               THE COURT:    Well, I mean I'd like -- I mean we

20   can move some things over, but we'll let the clerk decide

21   the exact setup.     But you can start moving some things

22   over.    I'm just not sure how to let them know that we're

23   ready.

24               (Jury present.)

25               THE COURT:    Good morning, everyone.      Thank you.




                                                                     27
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 28 of 164

1    Please be seated.     Welcome back.     I hope you had a good

2    few days away from us and ready to dive back into the

3    case.

4                I did want to say at the outset, you heard on

5    Friday, the government had rested and by agreement of the

6    parties, the government has added some additional exhibits

7    which I think we've already formally admitted them.            But

8    just for your reference, I'm going to ask Ms. Cottingham

9    just to read that list of numbers again just for your

10   purposes and then we'll move to the next step.

11               MS. COTTINGHAM:     Thank you, Your Honor.      The

12   exhibits that were admitted this morning are Exhibits 33,

13   34, 62, 67, 116, 385, 419, 420, 423, 425, 427, 427.1,

14   427.2, 427.3, 427.4, 427.5, 432, 435 and 435.1, 500, 522

15   and 522-T, 534, 534-T, 534.1, 537, 537-T, 540, 540-T, 547,

16   547-T, 549, 549-T, 550, 550-T, 572, 572-T, 577, 577-T,

17   624, 624-T, 670, 670-T, 704, 704-T, 821, 821-T.

18               THE COURT:    Okay.   Thank you.    So the government

19   has rested, meaning that they have completed their case

20   and now the defense has the opportunity to put on its own

21   case.    And, Mr. Pollack, you are ready to call your first

22   witness?

23               MR. POLLACK:    Yes, Your Honor.      We'd call Ms.

24   Elbaz.

25               THE COURT:    Thank you.




                                                                       28
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 29 of 164

1                 THE CLERK:    Please remain standing and raise

2    your right hand.

3    Thereupon,

4                              LEE ELBAZ,

5    Having been called as a witness on behalf of the defense

6    and having been first duly sworn by the Deputy Clerk, was

7    examined and testified as follows:

8                 MR. POLLACK:    Your Honor, with the Court's

9    position, I'd like to hand up a set of documents that may

10   come up during Ms. Elbaz's testimony.

11                THE COURT:    Okay.   That's fine.

12                THE CLERK:    Please speak directly into the

13   microphone.     State your first and last name for the record

14   and spell your name.

15                THE WITNESS:    My name is Lee Elbaz.

16                           DIRECT EXAMINATION

17                BY MR. POLLACK:

18         Q      Ms. Elbaz, where were you born?

19         A      Israel.   Tel Aviv.

20         Q      And have you lived in Israel your entire life?

21         A      Yes, I do.

22         Q      Did you complete high school in Israel?

23         A      Yes, I do.

24         Q      And after high school, what did you do?

25         A      I start work for insurance agency.




                                                                     29
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 30 of 164

1          Q     And then at some point did you serve in the

2    Israeli army?

3          A     Yes.   I do.

4          Q     For approximately how long were you in the army?

5          A     Approximately two years.

6          Q     And after you completed your military service,

7    what did you do?

8          A     I went back to work for the insurance agency.

9          Q     And at some point did you leave the insurance

10   agency and take another job?

11         A     Yes, I do.     I start to work for Discount Bank in

12   Israel.

13         Q     And Discount Bank, is that a large bank in

14   Israel?

15         A     It's one of the -- it's a government bank and

16   it's one of the three biggest one.

17         Q     One of the three largest banks in Israel?

18         A     Yes.   Sorry.

19         Q     And while you were at Discount Bank, did you

20   start taking university level classes?

21         A     Yes, I do.

22         Q     And what did you study when you were taking

23   university classes?

24         A     Business management, economic with major was

25   finance and statistic.




                                                                     30
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 31 of 164

1          Q     And about how many years of university classes

2    did you complete?

3          A     Two years.

4          Q     At some point, did you leave Discount Bank for

5    another type of work?

6          A     Yes, I do.

7          Q     And what did you do?

8          A     I start to work for a few financial college.

9          Q     And what is a financial college?

10         A     It's a school, private school that teach you how

11   to trade by yourself and to be an independent trader.

12         Q     And at some point after teaching or working at

13   private financial colleges, did you go to work at a

14   company that dealt with something known as Forex?

15         A     Yes, I do.

16         Q     Okay.   And what is Forex?

17         A     Just a second.

18               (Witness conferred with interpreter.)

19         A     It's Forex exchange with currencies.         I don't

20   know the correct translation.        But it's --

21         Q     It's trading in foreign currencies?

22         A     Exactly.    I'm so sorry.

23         Q     That's okay.    And after working at the Forex

24   company, did you take a job related to binary options?

25         A     Yes, I do.




                                                                     31
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 32 of 164

1          Q     And with what company was that?

2          A     I work for a company that's called M-I-G, MIG.

3          Q     And what kind of company was MIG?

4          A     It was a service center that gave services to a

5    binary option company.      I was there for few months.

6          Q     Similar to Yukom, for example?

7          A     Yes.

8          Q     And while you were at MIG, did MIG employees use

9    stage names?

10         A     Yes, they are.

11         Q     Did MIG employees disclose to customers outside

12   of the United States that they were calling from Israel?

13         A     No, they not.

14         Q     Did MIG employees claim to have experience that

15   they didn't actually have?

16         A     Yes.

17         Q     As far as you know, did MIG employees make false

18   statements about the actual financial product that they

19   were selling, that is binary options?

20         A     No, they don't.

21         Q     Did you leave MIG at some point and come to work

22   at Yukom?

23         A     Yes, I do.

24         Q     And when did you start at Yukom?

25         A     It was May 27, 2014.




                                                                     32
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 33 of 164

1          Q     And approximately, how many employees were there

2    doing retention at Yukom when you started?

3          A     Much or less 20.

4          Q     Okay.   And what was your position when you were

5    hired?

6          A     I was a team leader.

7          Q     And as a team leader, how frequently would you

8    speak directly to a client?

9          A     Between one or two times a day.

10         Q     Did there come a point when you were promoted

11   from the position of team leader?

12         A     Yes.    I promoted to be a shift manager.

13         Q     About how long had you been a team leader before

14   you were promoted to the position of shift manager?

15         A     Approximately five months, four months.         Five

16   months.    Sorry.

17         Q     As a shift manager, how frequently would you

18   speak directly to clients?

19         A     Once a week.    Once a week I think.      Yeah.

20         Q     Less frequently than you did when you were a

21   team leader?

22         A     For sure.

23         Q     And at some point did you get promoted from the

24   position of shift manager?

25         A     Yes, I do.




                                                                     33
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 34 of 164

1          Q     And what position were you promoted to?

2          A     I became the CEO of Yukom.

3          Q     And approximately, how long were you a shift

4    manager before you were promoted to CEO?

5          A     Seven months.

6          Q     How long had you been at the company altogether?

7          A     One year.

8          Q     And about how old were you when you became CEO?

9          A     34 I think.    33.

10         Q     As --

11         A     34.

12         Q     33 or 34?

13         A     34.

14         Q     As a CEO, how frequently would you speak

15   directly to clients?

16         A     Once a month or just if needed.

17         Q     Less frequently than you had when you were shift

18   manager?

19         A     Way less.

20         Q     I'm going to put up what has previously been

21   marked as BB, which is a Yukom organization chart marked

22   for identification only.         You should have -- it should be

23   up on your screen.      But, Ms. Elbaz, as we go through these

24   documents, if there are documents that it's more helpful

25   for you to have the paper copy rather than work from the




                                                                     34
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 35 of 164

1    screen, hopefully, they are up there and hopefully, they

2    are in the approximate order that I'm going to be talking

3    about them.

4                This organizational chart, is this a accurate

5    summary of what Yukom -- how Yukom was organized during

6    the period that you were CEO?

7           A    Yes.

8           Q    And above you on this chart is a gentleman,

9    Yossi Herzog.      Who was Yossi Herzog?

10          A    He was my boss and Yukom owner.

11          Q    And next to him is a gentleman who is known as

12   Kobi Cohen.    Who is Mr. Cohen?

13          A    He was in charge in Linkopia and I think he had

14   some business with Yossi.

15          Q    And underneath the CEO position, there are a

16   number of different boxes.       Are each of those different

17   departments of Yukom that reported to you when you were

18   CEO?

19          A    Yes, they are.

20          Q    And what are those?

21          A    It's HR department.

22          Q    And that's Human Resources?

23          A    Yes.    The academy department, the IT department,

24   accounting department and retention department.

25          Q    And under the retention department, there are




                                                                     35
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 36 of 164

1    some people who are listed as managers, Or Maymon, Elad

2    Bigelman, Nissim Alfasi.       Did those individuals report to

3    you?

4           A    Yes, they are.

5           Q    And under them is a group called team leaders.

6    Correct?

7           A    Yes.

8           Q    And at various points in time, were there

9    sometimes people who were called team leaders and

10   sometimes people who were called shift managers?

11               (Witness conferred with interpreter.)

12          A    Sorry.   Yes, they are.

13          Q    And did both team leaders and shift managers

14   ultimately report to you?

15               (Witness conferred with interpreter.)

16          A    Yes, they are.     Sorry.

17          Q    Were there managers between the team leaders and

18   the shift managers and you?

19          A    No.

20          Q    And underneath the team leaders, there were

21   employees and those were the retention agents themselves?

22          A    Yes.

23          Q    At its largest during your time as CEO, how many

24   retention agents were there?

25          A    94.




                                                                     36
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 37 of 164

1          Q     And how many employees of Yukom were there

2    altogether?

3          A     Approximately 110.

4          Q     And this is all in Caesarea, Israel?

5          A     Yes.

6          Q     And did all 110 of those employees report either

7    directly or indirectly to you as the CEO?

8          A     Yes, they are.

9          Q     And then you reported to Mr. Herzog?

10         A     Yes, I do.

11         Q     And you also sometimes would be asked to do

12   things by Mr. Cohen?

13         A     Can you repeat, please?

14         Q     Sure.   Did Mr. Cohen also sometimes give you

15   things to do?

16         A     Yes.

17         Q     How long were you the CEO of Yukom?

18         A     Until November 2016.

19               MR. POLLACK:    I'm going to offer Exhibit 1039.

20   Is there any objection?

21               MR. VAN DYCK:     No objection.

22               MR. POLLACK:    You can go ahead and --

23               THE COURT:    Do I have 1039?     Not with any

24   letter.    Just plain old 1039?

25               MR. POLLACK:    Well, 1039 -- there's a 1039-E and




                                                                     37
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 38 of 164

1    1039-H.    I guess I would move the admission of 1039-E at

2    the moment.     I don't see a need to introduce the --

3                THE COURT:    I see.   So your H means Hebrew and E

4    means English in your parlance.

5                MR. POLLACK:    It's a complicated system, Your

6    Honor.     But, yeah, that's what we went with.

7                THE COURT:    Okay.    So 1039-E is in evidence.

8    Thank you.

9                MR. POLLACK:    Thank you, Your Honor.

10               You can go ahead and put up 1039-E.

11               BY MR. POLLACK:

12          Q    This document was originally in Hebrew, but it's

13   been translated here.      Is this your letter of resignation?

14          A    Yes.

15          Q    And what date did you send it?

16          A    October 19, 2016.

17          Q    And what date was it supposed to be effective?

18          A    November 19, 2016.

19          Q    And why were you making it effective 30 days

20   later?

21          A    In Israel, the law after a period of time that

22   you working, it's a mandatory to give at least 30 day by

23   law.

24          Q    But did you actually end up serving as CEO all

25   the way until November 19th?




                                                                     38
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 39 of 164

1           A    No.    Before that.

2           Q    And why is that?

3           A    Yossi Herzog fired me.

4           Q    He fired you from the position of CEO after you

5    had tendered your resignation?

6           A    Yes.

7           Q    And so what date did you actually stop being the

8    CEO?

9           A    November 5, 2016.

10          Q    At some point did you come back and serve in

11   some capacity other than CEO?

12          A    Yes.

13          Q    And what did you do?      What was your new role?

14          A    I did training for new employee at Linkopia in

15   Mauritius.

16          Q    And did you -- well, let me put it -- let me do

17   it this way.      After November 5, 2016, was there a new CEO?

18          A    Yes.

19          Q    Were you ever the CEO again?

20          A    No.

21          Q    After November 5, 2016, did you have any role in

22   management?

23          A    Not at all.

24          Q    When did you leave the company altogether?

25          A    June 26 or 7, 2017.




                                                                     39
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 40 of 164

1          Q     Ms. Elbaz, at any point during your employment

2    with Yukom, did you ever intend to defraud clients of

3    Yukom?

4          A     No.

5          Q     At any point during your employment with Yukom,

6    did you agree with anybody else to defraud clients at

7    Yukom?

8          A     No.

9          Q     In September of 2017, did you come to the United

10   States for a visit?

11         A     Yes.

12         Q     And when you arrived at JFK Airport in New York,

13   were you arrested?

14         A     Yes.

15         Q     And the FBI agents who arrested you asked if you

16   would agree to be interviewed by them.         Did you agree to

17   do an interview?

18         A     Yes.

19         Q     And we saw in court some short video portions of

20   that interview.     Do you remember that?

21         A     Yes.

22         Q     How long was the interview altogether?

23         A     More than two hours at least.

24         Q     Was the interview conducted entirely in English?

25               (Witness conferred with the interpreter.)




                                                                     40
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 41 of 164

1          A     Yes.

2          Q     Was there an interpreter there?

3          A     No.

4          Q     When you were being interviewed in September of

5    2017, how long had it been since you had left Yukom

6    altogether?

7          A     Three months.

8          Q     And how long had it been since you had been the

9    CEO of Yukom?

10         A     11 months or 10 months.

11         Q     In your interview with the FBI, were you trying

12   to be as accurate as possible?

13         A     Yes.

14         Q     Did you tell the truth in that interview?

15         A     Yes.

16         Q     I'd like to put up what has been marked for

17   identification as AA.      And this is a chart about various

18   companies in the binary options industry.          Is that

19   correct, Ms. Elbaz?

20         A     I'm sorry.    Can you ask it again?      I didn't

21   understand.

22         Q     Sure.   What is this -- generally, what does this

23   chart depict?      What does it show?

24         A     It show a chart of binary option companies and

25   Yukom and Linkopia and others.




                                                                     41
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 42 of 164

1          Q     Let's start in the middle of the chart.         Do you

2    see where it says Binary Book and Big Option?

3          A     Yes, I do.

4          Q     What were Binary Book and Big Option?

5          A     They are binary option companies.

6          Q     Was that their legal name or was that a name

7    under which they did business?

8          A     No.    It's a branded name.

9          Q     And were those companies part of Yukom or

10   different companies than Yukom?

11         A     No.    They are not Yukom.

12         Q     To your understanding, did Mr. Herzog own Binary

13   Book or Big Option?

14         A     No.

15         Q     Mr. Herzog owned Yukom.      Correct?

16         A     Yes.

17         Q     And you were the CEO of Yukom?

18         A     Yes.

19         Q     Were you the CEO of any other company that is on

20   this chart?

21         A     No.    I don't.

22         Q     There was another company if we move to the left

23   of Yukom called Linkopia?

24         A     Correct.

25         Q     And where was Linkopia located?




                                                                     42
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 43 of 164

1          A     In Mauritius.

2          Q     And who owned Linkopia?

3          A     Yossi Herzog.

4          Q     And Linkopia performed a number of services in

5    addition to retention.      Correct?

6          A     Yes.

7          Q     And is what's listed on the chart, is that

8    correct in terms of the kinds of services that Linkopia

9    provided?

10         A     Correct.

11         Q     And the services that Yukom provided, they

12   provided to Binary Book, to Big Option and did they also

13   provide similar services to other binary option brands?

14         A     Yes.

15         Q     And did Yukom have contracts with these binary

16   option brands to provide the services that Yukom was

17   providing for them?

18         A     Yes.

19         Q     And was it your understanding that Linkopia also

20   had contracts with the binary option brands that it was

21   providing services to?

22         A     Yes.

23         Q     And then off to the right, there is a company

24   called Numaris?

25         A     Yes.




                                                                     43
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 44 of 164

1          Q     Were Linkopia and Yukom the only companies that

2    were providing services to Binary Book and Big Option and

3    other binary option brands?

4          A     No.

5          Q     Was Numaris one of the companies that provided

6    retention services?

7          A     Yes.

8          Q     And where was Numaris located?

9          A     In Israel.    Tel Aviv.

10         Q     And was Numaris part of Yukom or was it a

11   different company?

12         A     Different company.

13         Q     And did Mr. Herzog own Numaris?

14         A     No, he don't.

15         Q     Who owned Numaris?

16         A     Ronen Roytman.

17         Q     And then above Binary Book and Big Option and

18   other binary option brands, you see off to the left

19   something called the Spot Option trading platform?

20         A     Yes, I do.

21         Q     And was that a trading platform that was used by

22   some of the binary option brands?

23         A     Yes.

24         Q     Did Binary Book and Big Option to your

25   understanding use Spot Option's trading platform?




                                                                     44
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 45 of 164

1          A     Yes.

2          Q     And then there were also other trading

3    platforms?

4          A     Yes.

5          Q     Was Spot Option part of Yukom or was it a

6    separate company?

7          A     No.    It's a different company.

8          Q     To your understanding, was Spot Option owned by

9    Mr. Herzog?

10         A     No.

11         Q     And, lastly, did you understand Spot Option to

12   be a regulated company?

13         A     Yes.    It was.

14               MR. POLLACK:      You can go ahead -- well,

15   actually, is there a way to move that so it's half the

16   screen?    And then the next document I'm going to turn to

17   is 1028.

18               MR. VAN DYCK:     No objection.

19               THE COURT:    Okay.    1028-E is in evidence.

20               MR. POLLACK:      Your Honor, what I'd like to do

21   with the Court's permission, I will introduce unless I say

22   otherwise the English version of the document.           If I've

23   done this correctly, Ms. Elbaz has at the witness stand

24   not just the English version, but the corresponding Hebrew

25   version.    So, for example, she should have up there 1028-H




                                                                     45
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 46 of 164

1    and to the extent that she wants to refer to the Hebrew

2    version, that will be available to her.         If the Court

3    would prefer that I introduce both, I'm happy to introduce

4    both.     But my plan was just to introduce the English

5    version, but allow Ms. Elbaz to use the Hebrew version as

6    needed.

7                THE COURT:    Do you have a view on this, Mr. Van

8    Dyck?

9                MR. VAN DYCK:     Your Honor, I think the

10   government's view, Your Honor, is that we would like both

11   documents in evidence --

12               THE COURT:    I think we've been doing that.        So

13   let's do that --

14               MR. POLLACK:    That's fine.     In that case, I'll

15   move the admission of 1028-E and 1028-H and I guess just

16   so we're following the same pattern previously, I'd

17   introduce 1039-E, I'd also offer 1039-H.

18               THE COURT:    Okay.   1028-E and -H and 1029-H are

19   in evidence.

20               MR. POLLACK:    So, Brian, if you can cull up

21   1028-E?

22               BY MR. POLLACK:

23         Q     And, Ms. Elbaz, you should have 1028-H up there

24   to the extent that you need it.

25         A     I have it.




                                                                     46
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 47 of 164

1          Q     What I'd like to do is focus on the bottom email

2    here.

3          A     Yes.

4          Q     We need to see who it's from.       Who is it from?

5          A     It's from Yossi Herzog.

6          Q     And is it sent to a number of people including

7    yourself?

8          A     Yes.

9          Q     And it is sent in July of 2016.        Correct?

10         A     Correct.

11         Q     So now let's go ahead and go to the body of the

12   document.

13         A     Okay.

14         Q     Mr. Herzog says "it's important that everyone

15   understands as I've explained several times Yukom is a

16   service providing company."       Was that what your

17   understanding was all along, that Yukom was a service

18   providing company?

19         A     Yes.

20         Q     And who did Yukom provide services to?

21         A     To the broker company, Big Option, Binary Book,

22   Binary Online, Alpha Trade.

23         Q     And when you say broker companies, you refer to

24   the binary option brands like Binary Book and Big Option

25   as broker companies?




                                                                     47
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 48 of 164

1          A     Yes, I do.

2          Q     And he says that "you are employees of Yukom and

3    not of these other companies."        Correct?

4          A     Correct.

5          Q     Was that -- again was that your understanding

6    all along, that you were an employee of Yukom?

7          A     Yes.

8          Q     Did you ever think that you were an employee of

9    any other company?

10         A     No.

11         Q     He says Yukom has agreements with various

12   brokers about different services.        Correct?

13         A     Correct.

14         Q     And again was that your understanding all along

15   that Yukom had contracts with brokers such as Binary Book

16   and Big Option?

17         A     Correct.

18         Q     And in the sentence before it, it refers to Big

19   and Book.    Is Big short for Big Option?

20         A     Yes.

21         Q     And Book is short for Binary Book?

22         A     Yes.

23         Q     And if we can go down a couple of lines, he says

24   "I am the sole owner of Yukom and Linkopia."          Again, was

25   that your understanding all along that he was the owner




                                                                     48
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 49 of 164

1    and the only owner of Yukom and Linkopia?

2          A     Yes.

3          Q     And then he says a couple of lines after that,

4    that he and Kobi -- do you understand Kobi in this context

5    to be a reference to Kobi Cohen?

6          A     Yes.

7          Q     "Have never been the owners of Book or Big."

8    And again that's Binary Book and Big Option?

9          A     Yes.

10         Q     And again was that consistent with your

11   understanding all along that Mr. Herzog was not an owner

12   of Binary Book or Big Option?

13         A     Correct.

14         Q     And what was your understanding of why --

15               MR. POLLACK:    Well, first of all, can we move

16   that to the side so that we can again see the chart?

17               BY MR. POLLACK:

18         Q     Is everything that is in that email, is that

19   consistent with what is in the chart, AA, in terms of the

20   relationship between these companies?

21         A     Yes.

22         Q     Why did you understand in July of 2016 Mr.

23   Herzog was sending an email setting forth the relationship

24   of these companies when you already knew the relationship

25   of these companies?




                                                                     49
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 50 of 164

1          A     Austin Smith start to spread some false

2    statement and he did it even over the media and newspaper.

3    So Yossi Herzog send to all the manager in the company

4    this email.

5          Q     And did he want you as managers to make sure

6    that your employees had the accurate information, not the

7    information that Mr. Smith was saying in the media?

8          A     Yes.   Of course.

9                MR. POLLACK:    You can go ahead and take down

10   1028, but let's go ahead and leave AA up there.

11               BY MR. POLLACK:

12         Q     You were an employee of Yukom?

13         A     Yes.

14         Q     And Yukom is the company that paid your salary?

15         A     Yes.

16         Q     Were there times, however, that you were asked

17   even though you were a Yukom employee to assist Linkopia?

18         A     Yes.

19         Q     Why to your understanding would you be asked to

20   assist Linkopia even though you were an employee of Yukom?

21         A     It's another company that owned -- if it's the

22   correct word -- by Yossi Herzog.        Like he was the owner of

23   Linkopia also.

24         Q     Did you as the CEO of Yukom have any authority

25   over employees who worked for Linkopia?




                                                                     50
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 51 of 164

1          A     No.

2          Q     Were there also times that Mr. Herzog asked you

3    to assist Numaris or other companies that did retention

4    that were not owned by Mr. Herzog?

5          A     Yes.

6          Q     Why would -- to your understanding why would Mr.

7    Herzog ask you to assist companies that he didn't own?

8          A     Because as much -- sorry.       Can I do that in

9    Hebrew?

10         Q     Yes.

11               (Witness conferred with the interpreter.)

12         A     Sorry.   More job or business for Numaris going

13   to create more business for Linkopia like conversion-wise,

14   compliant-wise, support, finance.        So he going to benefit

15   from that.

16         Q     The more retention work that any of these

17   companies do, whether they are owned by Mr. Herzog or not,

18   generates more work for Linkopia which Mr. Herzog owns?

19         A     Yes, because I reach the capacity back then.

20         Q     Yukom couldn't do any more retention work than

21   it was doing?

22         A     No.

23         Q     Were there a limited number of seats in the call

24   center?

25         A     Yes.




                                                                     51
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 52 of 164

1           Q    And were they all full?

2           A    Yes.

3           Q    Did any of the employees of Numaris report to

4    you?

5           A    No.

6           Q    Did you have authority over any of the Numaris

7    employees?

8           A    No.

9           Q    And who was the owner and CEO of Numaris?

10          A    Ronen Roytman.

11          Q    Were you Mr. Roytman's boss?

12          A    No.

13          Q    Mr. Smith, Austin Smith, he worked at Numaris?

14          A    Yes.

15          Q    Did he report to Mr. Roytman?

16          A    Yes.

17          Q    Did he report to you?

18          A    No.

19          Q    Was he ever an employee of Yukom?

20          A    No.

21          Q    What about Mila Morales?       Did she work at Yukom?

22          A    No.

23          Q    Was she an employee of Numaris?

24          A    Yes.

25          Q    Did she report to you?




                                                                     52
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 53 of 164

1          A     No.

2          Q     Either directly or indirectly, did she report to

3    Mr. Roytman?

4          A     Yes.

5          Q     Yukom operated a call center and made phone

6    calls on behalf of Binary Book?

7          A     Yes.

8          Q     And Big Option?

9          A     Yes.

10         Q     And others?

11         A     Yes.

12         Q     Let's just take as an example Binary Book.          If a

13   Yukom employee was making a call to a customer of Binary

14   Book --

15         A     Okay.

16         Q     -- how would the Yukom employee identify himself

17   when he was talking to the client?

18         A     I will say hi, my name is Lena Green and I'm

19   calling on behalf of Binary Book or Big Option.

20         Q     And would you have an email address that said

21   LenaGreen@Binary Book.com?

22         A     Of course.

23         Q     And is that the email address that you would

24   have the Binary Book customer communicate to you at?

25         A     Of course.




                                                                     53
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 54 of 164

1          Q     And would that email address have a signature

2    block that reflected Binary Book?

3          A     Yes.

4          Q     And a phone number, an address, all the

5    information would relate to Binary Book, not to Yukom.

6          A     Yes.

7          Q     Did you think that there was anything improper

8    about a Yukom employee presenting himself to a customer as

9    a representative of Binary Book without telling the

10   customer my actual employer is not Binary Book, it's

11   Yukom, a company that provides services for Binary Book?

12         A     No.

13         Q     Why not?

14         A     Because, first of all, I've been told by Yossi

15   Herzog to do that.      When I joined Yukom, they already did.

16   And I also saw a legal opinion that definitely explained

17   it.

18         Q     Okay.   What about the fact that Yukom employees

19   were not using their real name, they were using a stage

20   name?     Did you think there was anything improper about

21   that?

22         A     No.

23         Q     And why not?

24         A     Again, I saw a legal opinion that it's allowed

25   and I've been told by Yossi Herzog and also we have been




                                                                     54
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 55 of 164

1    asked by the broker to do that.        So we not going to say

2    that we are from Israel and we are Jewish.          Some people

3    don't like us and this is required.

4                MR. POLLACK:    I'm going to move the admission of

5    1013-E and -H, which is an email and 1014-E and -H, which

6    are -- which is the attachment to the email.          Hold on --

7    let me -- any objection to that?

8                MR. VAN DYCK:     No objection, Your Honor.

9                THE COURT:    Okay.   1013-E and -H and 1014-E and

10   -H are in evidence.

11               BY MR. POLLACK:

12         Q     Let's start with 1013-E.       And again, Ms. Elbaz,

13   the English is on the screen.        But you should have the

14   Hebrew up there.     The bottom, is that an email from a

15   David Bitton to you?

16         A     Yes.

17         Q     And who was David Bitton?

18         A     A lawyer that work with Yukom.

19         Q     And attached to it was what you've described as

20   a legal opinion?

21         A     Yes.

22         Q     And let's go to 1014 and again he'll put up

23   1014-E.    But you should have 1014-H.       Is 1014-E an English

24   translation of -- well, let's put up 1014-H just so that

25   the jury can see what it actually looked like.           Is 1014-H




                                                                     55
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 56 of 164

1    the legal opinion that was attached to your cover email?

2          A     Yes.

3          Q     And let's go ahead -- and it's from David Bitton

4    Law Offices?

5          A     Yes.

6          Q     Let's go ahead and look at now at 1014-E.

7          A     Okay.

8          Q     And this is the translation of that document.            I

9    would like to go to a section on page 3 I believe it is

10   that has a heading Legal Reasoning.         It may be a different

11   page in the Hebrew, Ms. Elbaz.        But do you see a section

12   called Legal Reasoning?

13         A     Yes.

14         Q     And let me -- I'm going to read the English and

15   then you can read to yourself the Hebrew and then I'm

16   going to ask you to tell us what your understanding of

17   what this paragraph means.

18               "According to relevant legislation in Israel

19   (consumer protection laws dealing with service providing

20   or selling assets to the public) and knowing the

21   principles of legislation of the foreign law, there are

22   disclosure and misleading restrictions and so on only

23   regarding essential information regarding the asset or the

24   service."

25               Ms. Elbaz, can you find the equivalent paragraph




                                                                     56
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 57 of 164

1    in Hebrew on 1014-E?      I'm sorry.    1014-H.

2          A     Yeah.   I find it.

3          Q     What did you understand the sentence that I've

4    just read?    What did it say?     What did it mean?

5          A     It mean by the law in Israel and from the

6    knowledge of the lawyer office in foreign law, you cannot

7    misrepresent the product or the service itself.

8          Q     And then let's go ahead and go to on the last

9    page, at least what in the English is the last full

10   paragraph.    It's numbered paragraph 15 in the English.

11   And again I'm going to read this in English.

12               "In light of the above, we shall repeat our

13   claim brought above that there is no prevention from using

14   a stage name during the providing of services to an end

15   client outside of Israel."       Who was Yukom providing

16   services to?

17         A     Binary Book and Big Option.

18         Q     To your understanding, were Binary Book and Big

19   Option located outside of Israel?

20         A     Yes, they was.

21         Q     Okay.   "No prevention from using a stage name

22   during the providing of service to an end client outside

23   Israel."    I'm sorry.    End client.    Who did you understand

24   the end clients were?

25         A     End client is the client that belong to Big




                                                                     57
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 58 of 164

1    Option or Binary Book.      This is the client.

2          Q     Okay.   And did Yukom deal with clients located

3    in Israel itself?

4          A     No.

5          Q     So the clients that Yukom was dealing with were

6    clients outside of Israel?

7          A     Yes.

8          Q     Okay.   So let me try it again.       "There's no

9    prevention from using a stage name during the providing of

10   service to an end client outside Israel and/or on behalf

11   of a foreign company which provides services outside of

12   Israel."

13               And to your understanding, were Binary Book and

14   Big Option foreign companies, meaning companies outside of

15   Israel?

16         A     Yes.

17               BY MR. POLLACK:

18         Q     Ms. Elbaz, do you remember somebody named Mike

19   Roberts?

20         A     Yes, I do.

21         Q     Who is Mike Roberts?

22         A     Mike was a experienced analyst that gave

23   services to Yukom at the beginning and then to Binary

24   Book.

25         Q     And what services did Mr. Roberts give to Yukom?




                                                                     58
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 59 of 164

1          A     He used to come once a week for between one hour

2    to two and educated all the Yukom employees by -- teach

3    them about the market to show them, to analyze together

4    with them to let them know what was or what's going to be

5    for them intel-wise and technical-wise and he maintain, I

6    think is the word, like he keep doing it every morning by

7    sending an email with explanation about something that he

8    analyze right now in the morning a few assets and also

9    provide also the graph so the employee can use it.

10         Q     Was he --

11         A     Sorry.    And he did another thing.      He -- I'm

12   sorry.    He helped them with the question if they have

13   about a product.      He was available for them to answer

14   question about it.

15         Q     Okay.    And I just want to make sure I

16   understand.    He came in to Yukom's offices on a weekly

17   basis?

18         A     Yeah.    Every week.

19         Q     Was he just giving the same training week after

20   week after week?

21         A     It's not the same training.       Things changing in

22   the market.    He explain about changes if, for example,

23   every season or something like the same training, but the

24   product changing and the market changing.

25         Q     Okay.    So he was given continuing updates on




                                                                      59
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 60 of 164

1    current market conditions and how it might affect trading?

2           A    Yes, sir.    Every day.

3           Q    Okay.   So he was there weekly and then he would

4    also in writing give a daily update?

5           A    Yes.

6           Q    Did you think that it was necessary or important

7    for the retention agents themselves to have the background

8    of an analyst when the information that they were giving

9    clients was coming directly from an experienced analyst?

10          A    No.

11          Q    Ms. Elbaz, was there a group at Yukom known as

12   the academy?

13          A    Yes.

14          Q    And that was one of the boxes on the

15   organizational chart that reported up to you when you were

16   CEO.   Correct?

17          A    Yes.

18          Q    What was the purpose of the academy?

19          A    The academy train, guide, give education and

20   assist client with trading, with knowledge and with

21   technical issues.

22          Q    Did Mr. Roberts ever provide training through

23   the academy?

24          A    Can you ask it in easier words?

25          Q    Well, feel free to rely on the interpreter.




                                                                     60
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 61 of 164

1                (Witness conferred with the interpreter.)

2          A     If I understand the question correct, so yes.

3          Q     Well, let me see if I can clarify it.         You've

4    already talked about Mr. Roberts providing training,

5    information, education to retention agents.

6          A     Yes.

7          Q     Was the academy for the purpose of providing

8    information to retention agents or was the academy for the

9    purpose of providing information to clients?

10         A     No.    It's providing for a clients, but they also

11   even though they had an expert analyst there, they also

12   attended in Mike Roberts' meeting.

13         Q     Did Mike Roberts give webinars through the

14   academy that clients could participate in?

15         A     Yes.

16         Q     And then you said something about an experienced

17   analyst.    Was there also an experienced analyst who worked

18   for the academy?

19         A     Yes.

20         Q     Who was that?

21         A     Peter.

22         Q     Do you know his last name?

23         A     I'm sorry.    I don't remember right now.

24         Q     But was it your understanding that Peter had a

25   similar background to Mr. Roberts?         He was an experienced




                                                                     61
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 62 of 164

1    trading analyst?

2          A     He was experienced trade analyst.

3          Q     And Peter was also available to give trading

4    education, information to clients?

5          A     Yes, he did.

6          Q     Mr. Hadar testified that retention agents

7    sometimes were transferred and worked out of the academy.

8    Do you recall that?

9          A     Yes.    It's correct.

10         Q     Did you think that there was anything improper

11   about having a retention agent who himself might not be an

12   experienced analyst working in the academy group?

13         A     No.

14         Q     Why not?

15         A     Because they was people that gave a good

16   support.    They been guide by Peter and by Mike Roberts

17   also and Peter was there to supervise and sometimes they

18   focused more in like how to download the platform that

19   Peter going to teach about and they got all the knowledge

20   from Peter or Mike Roberts.

21         Q     Ms. Elbaz, I'd like to talk about the product

22   itself that Yukom was selling, binary options, and talk

23   about how they worked and I'm going to try to do this with

24   an example.

25         A     Okay.




                                                                     62
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 63 of 164

1          Q     Let's say I'm a client and that Google stock

2    right now is trading at exactly a thousand dollars a

3    share.

4          A     Okay.

5          Q     And I believe that in the next two weeks, the

6    price of Google stock is going to go up.          First of all,

7    what kind of option do I want to buy if I think the price

8    is going to rise?

9          A     It's going to be a call option.

10         Q     If I thought two weeks from now Google was going

11   to be trading below a thousand, what kind of option would

12   I want to buy?

13         A     You should do a put option.

14         Q     So in my example, I want to buy a call option

15   because I think Google is going to go up.          Do I do that on

16   a website that says Binary Book or do I do that on a

17   website that says Yukom?

18         A     It's a Binary Book.

19         Q     And when I open my account, did I open my

20   account with Binary Book or with Yukom?

21         A     With Binary Book.

22         Q     And when I deposited money to open that account,

23   let's say I put in $5,000, was that money going to Yukom

24   or was it going to Binary Book?

25         A     It's going to Binary Book.




                                                                     63
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 64 of 164

1          Q     So if I want to buy this option, I want to take

2    a thousand dollars out of the $5,000 I have in the -- in

3    my Binary Book trading account to purchase this option.

4    Correct?

5          A     Can you repeat again, please?

6          Q     Sure.   I'm a client of Binary Book.       I want to

7    buy a thousand-dollar call option on Google that says that

8    the price of Google will be more than a thousand dollars

9    two weeks from now.

10         A     Okay.

11         Q     Do I do that through the Binary Book website?

12         A     Yes.

13         Q     And if I purchase that option, is a thousand

14   dollars going to come out of the $5,000 that I have at my

15   trading account at Binary Book?

16         A     Yes.    When you place the trade.

17         Q     And to your understanding, what is going to

18   happen with that thousand dollars?         What is Binary Book

19   going to do with it?

20         A     You need to choose an expiry date.

21         Q     Okay.

22         A     And Binary --

23         Q     In my example, I have bought an option, a

24   thousand-dollar option with an expiry date of two weeks

25   from now.    I'm predicting that from two weeks from now the




                                                                     64
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 65 of 164

1    price of Google will have gone up and it will be above a

2    thousand dollars.

3          A     So Binary Book going to take the same trade and

4    she going to place it in another broker.

5          Q     Okay.

6          A     The same position.

7          Q     Okay.    When you said "she" there?

8          A     Sorry.    Binary Book.

9          Q     Okay.    So Binary Book is just going to turn

10   around and place that trade with somebody else?

11         A     Bigger.    Yes.

12         Q     With a bigger trading house?

13         A     Yes.

14         Q     And does Binary Book have to pay anything to

15   place that trade?

16         A     Yes.    You need to pay a commission.

17         Q     What would be a typical commission on a

18   thousand-dollar option that Binary Book would pay?

19         A     Approximately in the market, it's $3 for this

20   commission for one thousand dollars.

21         Q     So it's going to cost Binary Book $3 to give

22   this order for this trade to some other company?

23         A     Yes.

24         Q     Now let's assume two weeks from now, Google

25   stock is trading at $999.       It's actually gone down a




                                                                     65
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 66 of 164

1    dollar.    Do I win my trade or I lose my trade?

2          A     Lose.

3          Q     And does Binary Book get that thousand dollars

4    back?

5          A     No.

6          Q     Do I get that thousand dollars back?

7          A     No.    You lost.

8          Q     I'm out a thousand dollars?

9          A     Yes.

10         Q     How much has Binary Book made or lost?

11         A     She lost $3, the commission.

12         Q     And again when you say "she," Binary Book

13   lost --

14         A     I'm sorry.    My English.

15         Q     In Hebrew, everything is either a he or a she.

16   You don't have its.

17         A     I'm so sorry.

18         Q     Well, let's talk about a happier scenario.          Two

19   weeks from now, Google stock is trading at a $1,001.            It's

20   gone up.

21         A     Yes.

22         Q     Did I win my trade or did I lose my trade?

23         A     Definitely win.

24         Q     Okay.    And so since the trade is a winning

25   trade, how much money is the place that the trade was




                                                                     66
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 67 of 164

1    given to, how much money is it going to give to Binary

2    Book?

3          A     To Binary Book?

4          Q     Yes.

5          A     It's supposed to be approximately 24%.         So it's

6    $240 plus the --

7          Q     Okay.    Let me stop you there.     When you say 24%,

8    when I place that trade, did it tell me what the payout

9    was going to be if I was successful?

10         A     Yes.    It's 76%.

11         Q     Okay.    76% would be a typical payout?

12         A     Yes.

13         Q     Okay.    So when the trade is successful, what am

14   I entitled to?       It was a thousand-dollar trade.

15               (Witness conferred with the interpreter.)

16         A     Sorry.    You are going to get your $1,000 back

17   plus 76% of payout.       $760.   So you are going to be in

18   $1,760.

19         Q     And I made a 76% profit?

20         A     Yes.

21         Q     Okay.    What did Binary Book make on that

22   transaction?

23         A     24%.    It's $240, but minus the $3 commission.

24   So Binary Book going to get $237.

25         Q     So if I lost, Binary Book made nothing.         In




                                                                      67
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 68 of 164

1    fact, it lost $3.

2          A     Yes.

3          Q     If I won, Binary Book made $237.

4          A     Yes.

5          Q     Would it be accurate to say that Binary Book

6    wins when I win?

7          A     Yes.

8          Q     Do you think that if a retention agent told a

9    client Binary Book wins when you win, that there would be

10   anything wrong with that?

11         A     No.    It's correct.

12         Q     Did you ever tell a retention agent to tell a

13   client not Binary Book wins when you win, but to tell a

14   client that the retention agent personally gets a

15   commission only if the trade wins?

16         A     No.    It's a lie.

17         Q     Ms. Elbaz, during the time that you worked for

18   Yukom, did you come to understand what it meant for Spot

19   Option, the trading platform, to designate a customer as a

20   high-risk customer?

21               (Witness conferred with the interpreter.)

22         A     Okay.

23         Q     Do you need me to repeat the question?

24         A     Yes.

25         Q     During your time at Yukom, did you come to




                                                                     68
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 69 of 164

1    understand what it meant for Spot Option to designate a

2    client as a high-risk client?

3           A    Yes.

4           Q    What was your understanding of what it meant for

5    Spot Option to designate somebody at high risk?

6           A    If he's abusing the system.

7           Q    If -- well, let me ask this.       Whose decision

8    would it be to either designate somebody as high risk or

9    not?    Would that be Yukom's decision or Spot Option's

10   decision?

11          A    No.    It's Spot Option decision.      But we need to

12   flag when we see in the system something that look like

13   that.

14          Q    Okay.    But it was your understanding that if

15   Spot Option came to the conclusion that a client was

16   abusing the system, then Spot Option would designate that

17   client as a high-risk client?

18          A    Just a second.     They don't know how to translate

19   for me designate.      I'm sorry.    I'm so sorry.    Just this

20   word.

21               (Witness conferred with the interpreter.)

22          A    Okay.    Yes.   Sorry.

23          Q    And if Spot Option wasn't sure, if it was

24   suspicious that the person might be abusing the system,

25   would they -- what would they do?




                                                                     69
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 70 of 164

1          A     From what I understand, they are going to put

2    him on like a viewer thing.       So they are going to watch

3    and they are going to check if he is really abusing the

4    system or not and just then they are going to get the

5    decision.

6          Q     And if they conclude that he is, they'll put him

7    on high risk?

8          A     So what they are going to do --

9          Q     No, no.   My question is if they conclude that

10   the client is abusing the system is that when they would

11   actually put the person on high risk?

12         A     Yes.

13         Q     And how could a client abuse the system?

14         A     When you open the trade, it's open little window

15   in the screen that give you five seconds.          So it keep the

16   opening price like it's not matter if it's call or put.

17   So if it's going -- it's computer.         It's kept you that.

18   So if it's going against it, the client can cancel and

19   cancel and cancel if it's against his direction and he can

20   approve if it's going to the direction that he choose.

21         Q     Let me see if I can break that down.

22         A     If not, I will explain in Hebrew.

23         Q     Okay.   Let me see if I can break that down.

24   When I'm a client, I go to place a trade and let's use the

25   same example that we used before.




                                                                     70
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 71 of 164

1          A     Okay.

2          Q     I want to buy a call on Google.        I think Google

3    is going to go up in the next -- and let's do it a shorter

4    trade.    Let's say I think Google is going to go up in the

5    next hour.    Okay?

6          A     This is the main problem with that.

7          Q     I'm going to get on the Binary Book website in

8    this example and I'm going to see what price they're

9    offering.    In other words, are they offering me an option

10   that says I win if Google is above a thousand in an hour

11   or I win if Google is above 1001 in an hour or do I win if

12   Google is at 999 or above?       Whatever price they are going

13   to offer me, I'm going to see there on the screen,

14   correct --

15         A     Yes.

16         Q     -- after I've said I'd like to purchase this

17   option?    Correct?

18         A     Yes.

19         Q     And how long do I have to cancel that if I don't

20   like the price that I was offered?

21         A     Five seconds.

22         Q     During that five seconds, does the offer they've

23   made to me -- and let's say they offered me a thousand

24   exactly -- does that offer change during the five seconds?

25         A     No.    It's kept that.




                                                                     71
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 72 of 164

1          Q     Okay.   But are things happening in the

2    marketplace during that five seconds?

3          A     Yes.    It can -- it's volatile.

4          Q     And so I can be checking out the price of Google

5    stock during that five seconds?

6          A     Yes.

7          Q     And if the price of Google stock has gone up

8    during that five seconds, that makes that a

9    thousand-dollar price more attractive?

10         A     Yes.

11               MR. VAN DYCK:     Your Honor, I'm going to ask for

12   a little less leading.      So objection.

13               THE COURT:    Okay.   Sustained.    Let's not lead

14   the witness.

15               BY MR. POLLACK:

16         Q     What if the price of Google stock has gone down

17   during that five seconds?       Does that make --

18         A     If you did a call and you are going to cancel --

19   you can cancel --

20         Q     Let me finish my question.

21         A     I'm sorry.

22         Q     What if the price of Google stock has gone down

23   during that five seconds, does that make the price that

24   I've been offered, a thousand dollars on the call, does

25   that make that price more attractive or less attractive if




                                                                     72
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 73 of 164

1    I know that during that five seconds the price has gone

2    down?

3          A     Less attractive.

4          Q     Okay.   And so what might I do?

5          A     You are going to cancel that.

6          Q     It's your understanding would Spot Option

7    consider that just a normal part of trading or would they

8    consider that me taking unfair advantage of the fact that

9    they keep the price frozen for five seconds?

10         A     It's unfair and they give you opportunity to

11   succeed with something and you take it as advantage.

12         Q     And so it's your understanding someone who does

13   that on a regular basis, would Spot Option consider that

14   someone who was abusing the system?

15         A     Yes.

16         Q     What happens then if Spot Option concludes that

17   I'm abusing the system and they put me on high risk, what

18   impact would that have if I went to make that same trade,

19   but now when I go to make it, they know it's a high-risk

20   customer making it rather than some other customer?

21               (Witness conferred with the interpreter.)

22         A     He ask that you are going to come again -- that

23   you are going to repeat the question, please, because I

24   didn't understand.

25         Q     Sure.   My question is in our example, Spot




                                                                     73
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 74 of 164

1    Option has now called me a high-risk client.

2          A     Okay.

3          Q     So now I go to try to make this same trade.             I

4    want to buy a call option on Google at a time that it's

5    trading in the marketplace at $1,000 even, what is going

6    to be different for me as the client when I get on to try

7    to make that trade when I am a high-risk customer?

8          A     Sorry.    Now I understand.     What Spot Option

9    going to do, she going to take a higher spread from you,

10   approximately two point.       So in two point, this is the

11   average of people in the five seconds abusing the system.

12   So it's going to help to stop it.

13         Q     Okay.    So what price would I be offered now that

14   I'm a high-risk client?       Would they still offer me a price

15   of a thousand?

16         A     No.    If you are going to choose call option like

17   in your example, you are going to start with 1000.02.

18         Q     Okay.    So now in order for me to win my trade,

19   the price would have to be above 1000.02 rather than above

20   a thousand?

21         A     Yes.

22         Q     Would I know that?

23         A     Yes.    You can see that when you pressed -- when

24   you ask to buy to do the call, after you put expiry date,

25   you can see the price that you have.




                                                                     74
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 75 of 164

1          Q     And how does the fact that Spot Option has

2    raised the price for me by a couple of cents, how does

3    that help Spot Option in terms of preventing me from

4    abusing the system?

5          A     Because you cannot take advantage already if the

6    market like the Internet five seconds.         So it's decreased

7    it at least in 90% so you cannot -- like 90% less chances

8    that you are going to be able to abuse the system.

9          Q     Because in the five seconds, the price is

10   probably not going to move more than a couple of the

11   points?

12         A     Most of the time.      This is why we -- they raise

13   it in two pips -- two points.

14         Q     You use the term "pip"?

15         A     Sorry.

16         Q     In this instance, a pip would be a penny on a

17   thousand dollars?

18         A     No.    It's the point in the market.      I'm sorry.

19   In the graph.      It's the 0.2.    This is the movement.

20   Sorry.

21         Q     It would be the average movement during that

22   five-second period?

23         A     Yes.

24         Q     Does putting somebody on high risk, does it

25   prevent them from winning trades if they are just trading




                                                                     75
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 76 of 164

1    in the marketplace?

2          A     No.   It just -- it's not -- it's not taking

3    your -- I'm sorry.      They're not.    I can explain it in

4    Hebrew for a second.

5          Q     Go ahead.

6                (Witness conferred with the interpreter.)

7          A     It's not making any difference.

8          Q     Putting somebody at high risk, is that a tool to

9    make sure that a client loses trades?

10         A     No.

11         Q     And what does it mean to be on low risk?

12         A     The opposite of high risk.

13         Q     To your understanding, is every trader who's not

14   on high risk on low risk or is there some third category?

15         A     No.   It's exactly the second site.

16         Q     Approximately, what percentage of clients of

17   Yukom would have been on low risk -- would Spot Option

18   have had on low risk versus what percentage would it have

19   had on high risk?

20         A     99, 98%.    Like very high.

21         Q     Would your understanding would be designated by

22   Spot Option as low risk?

23         A     Yeah.   Regular.

24         Q     Was having somebody on low risk a way to make

25   sure that they would win their trades?




                                                                     76
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 77 of 164

1          A     No.

2          Q     When you first started at Yukom, at that point,

3    did you fully understand what it meant to be on low risk

4    or to be on high risk?

5          A     No.

6          Q     Did you come to get the understanding that

7    you've just explained?

8          A     Yes.

9                MR. POLLACK:    Let me show the witness 674 and

10   674-T.

11               MR. VAN DYCK:     No objection.

12               MR. POLLACK:    They may already be in.       But in

13   any event, if they're not, there's no objection to the

14   admission of 674 and 674-T.

15               THE COURT:    Okay.   674 and 674-T are in

16   evidence, if they aren't already.

17               BY MR. POLLACK:

18         Q     And I'll actually start with 674.        At the

19   bottom, there's an email from a Patrick Accardo?

20         A     Yes.

21         Q     And Patrick Accardo was a stage name for who?

22         A     Or Maymon.

23         Q     And then there's some Hebrew.       Who wrote the

24   Hebrew there?      Was that you or Mr. Maymon?

25         A     Me.




                                                                     77
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 78 of 164

1          Q     And then above it, there's some English.         Who

2    wrote the English?

3          A     Someone from Spot.     His name is Alon Tirosh.

4          Q     I'm a little confused.      The email we're looking

5    at is an email from you to something called Risk

6    Management?

7          A     Yes.

8          Q     What company was this risk management email

9    group?

10         A     Spot Option.

11         Q     Okay.   And in this email, is this -- the email

12   is coming from you.      Is this text from you?

13         A     I forward the email that Patrick sent to me and

14   I add a question.

15         Q     So which part is the part that Patrick had sent

16   to you?

17         A     He says "guys, the customer have profit of 50K

18   from 6K deposit, please check ASAP."

19         Q     Okay.   And then you forward that message from

20   Patrick and you add a message of your own in Hebrew?

21         A     Yes.

22         Q     Okay.   So let's look at 674-T.       And if you can

23   blow up that same email?       The part that says "friends, how

24   does this happen, please put on high risk."          Is that an

25   English translation of the part that you had added?




                                                                     78
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 79 of 164

1          A     Yes.

2          Q     What was it in this email that you were asking

3    Spot Option to do?

4          A     I believe I checked the account and I saw a lot

5    of cancellation.     That it look like he abusing.        I asked

6    them how come that we didn't -- no one flag us or let us

7    know and they didn't check it by themself.

8          Q     And are you asking them to do anything in

9    particular?

10         A     Yeah.

11         Q     What?

12         A     To put the client on high risk.

13         Q     And then there's a response at the top from Alon

14   Tirosh?

15         A     Yes.

16         Q     And was Alon Tirosh an employee of Spot Option?

17         A     Yes.

18         Q     And what did Alon Tirosh say in response to your

19   email asking that this customer be put on high risk?

20         A     He says "it is on the highest risk and they will

21   take a closer look, thank you."

22         Q     And what did you understand that Alon Tirosh was

23   telling you in this email?

24         A     That it look like I'm right and he's already on

25   a viewer group like he's on high risk and he will take a




                                                                     79
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 80 of 164

1    closer look.      He will keep continue checking that and then

2    going to get probably his decision.

3          Q     Were you asking Spot Option to make sure that

4    this client couldn't win any trades?

5          A     No.    I don't.

6          Q     Were you asking Spot Option to make sure that

7    this person lost his trades?

8          A     No.

9          Q     Did you think that by putting the person on high

10   risk, that would prevent him from winning trades?

11         A     No.

12         Q     What would it prevent him from doing?

13         A     Abusing the system and cheating.

14         Q     Could he still place trades and still place

15   winning trades?

16         A     Of course.

17               MR. POLLACK:      Let's look at Exhibit 14.     Okay.

18   I'm going to put up Exhibit 14, which I believe is already

19   in evidence.

20               BY MR. POLLACK:

21         Q     The lower email, this is an email from Peter

22   Pretorius?

23         A     Yes.

24         Q     Who was Peter Pretorius an employee of?

25         A     He was Yukom retention employee.




                                                                     80
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 81 of 164

1          Q     And did he work with Big Option clients?

2          A     Yes.

3          Q     And what does he say in his email to you?

4          A     "Client keep making profits, doesn't stop; what

5    do we do?"

6          Q     And when he says a client keeps making profits

7    and doesn't stop, do you understand him to be saying that

8    this client is engaging in normal trading and is just

9    doing very well or do you understand him to say that this

10   client is making -- when he says this client is making

11   profits and doesn't stop, that there might be something

12   suspicious about his trading?

13               MR. VAN DYCK:     I'm going to object.

14               THE COURT:    Hold on.    What's the objection?

15               MR. VAN DYCK:     Leading.

16               MR. POLLACK:    It was an or question.

17               THE COURT:    Overruled.

18               THE WITNESS:    I believe that he thought he was

19   working with the client.       I believe he thought that he's

20   abusing the system.      So he send it to me.

21               BY MR. POLLACK:

22         Q     With normal trading activity, are there some

23   wins and some losses?

24         A     Yes.   You cannot always win.

25         Q     So what did you do then when you received this




                                                                     81
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 82 of 164

1    email?

2          A     I forward that to Spot Option so they can check

3    it.

4          Q     Did you think -- and the customer's name in this

5    instance was a Derrick Waller?

6          A     Yes.

7          Q     Did you think that by forwarding this to Spot

8    Option that you were going to be preventing Mr. Waller

9    from making profits through legitimate trading?

10         A     No.

11               MR. POLLACK:    Let's look at 5 and 5-T, which I

12   believe are already in evidence.        And why don't we start

13   with 5 actually, Brian?       And if we can turn to the second

14   page where this email chain starts?

15               BY MR. POLLACK:

16         Q     This is an email from you?

17         A     Yes.

18         Q     In July of 2014?

19         A     Yes.

20         Q     And how long had you been with the company in

21   July of 2014?

22         A     Month and a half.

23         Q     What was your position at that time?

24         A     I was a team leader.

25         Q     In the email you say "hi, guys, high risk ASAP,




                                                                     82
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 83 of 164

1    how its happened, he invest 500 and have a profit of

2    6,000."

3           A    Yes.

4           Q    You are sending that to Risk Management.         And

5    what company is that email, Risk Management?

6           A    I send it to Spot Option.

7           Q    And what are you trying to convey to Spot

8    Option?    What are you trying to tell Spot Option?

9           A    That this client invest $500 and just commit a

10   winning and he made unreal percentage of winning in a

11   short time.    It look like he's abusing the system.

12          Q    Before sending this email, do you remember

13   whether you looked at CRM to see what his trading pattern

14   was?

15          A    Yeah.   Like I said, it was -- I think it was my

16   first time.    So he had a lot of cancellation on the system

17   and it was in very short time.

18          Q    And let's go up the chain.       Is a response from

19   somebody at Spot Option?

20          A    Yes.

21          Q    And Neri Monder at Spot Option says "hi, Lena,

22   he is an excellent trader that trade under market

23   condition, not abusing anything; we made some adjustment

24   in his account; let's hope he will start to lose."

25               Let me ask you about the first sentence.         Did




                                                                     83
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 84 of 164

1    you understand that Spot Option was telling you that they

2    thought that this person was abusing the system or they

3    thought that this person was operating under normal market

4    conditions?

5          A     No.   They saying that they don't see him abusing

6    the system, which mean that I may wrong and he's trading

7    under the condition of the market.

8          Q     And when the person from Spot Option says "we

9    made some adjustment in his account," what do you

10   understand that to mean?

11         A     That now they are going to keep watching him

12   because if he will start to lose so it mean that like they

13   was right because no one can just win trades.           So if he

14   lose one or two or whatever, it mean that he's trading by

15   the market's conditions and he's an excellent trader.

16         Q     What if he doesn't start to lose and he just

17   keeps winning and winning and winning.         What will that

18   tell you?

19         A     It mean what I thought correct and he's abusing

20   the system and they probably going to put him on high

21   risk.

22         Q     When the person from Spot Option said "let's

23   hope he will start to lose," did you think he was saying

24   let's hope that I'm correct that he's trading under market

25   conditions or did you think he was saying I hope he starts




                                                                     84
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 85 of 164

1    losing his trades because I don't want him to win his

2    trades?

3          A     I believe the first thing.       That he want to see

4    that if he going to lose, he will understand that this

5    trader like he was right, Neri.        And the client trade

6    under the market condition.

7          Q     And then if we look at your next response is in

8    Hebrew.    So why don't we go to 5-T?

9          A     I said that "friends, it's supposed to be like

10   that before he made $6,000 from 500; please pay

11   attention."

12         Q     What is supposed to be like that?

13         A     To watch the account and to check it.         They need

14   to flag me.    Not to me, to them.

15         Q     And then at the top, there's an email back from

16   Jay C.    Actually, if we can -- go back and start at the

17   very bottom.     When you started this email chain, you had

18   copied Jay C. on this email.       Correct?

19         A     Yes.

20         Q     So you're the one who had put him on this email

21   chain in the first place?

22         A     Yes.

23         Q     And who was Jay C.?

24         A     He was the manager in Linkopia and in charge of

25   a lot of department there.




                                                                     85
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 86 of 164

1          Q     What was his real name?

2          A     Sorry.    His name is Kobi Cohen.

3          Q     He is the one that was on the chart that it said

4    Mr. Herzog's business partner and the person in charge of

5    Linkopia?

6          A     Yes.

7          Q     Why did you copy -- and I'm sorry.        Who was Ryan

8    Jeebun?

9          A     Back then he was under Kobi in Linkopia.         He was

10   one of the managers.

11         Q     And just to round it out, who was Bob Collin?

12         A     Bob Collin then me -- we was both in that time

13   team leaders and we sit on the same like that.           Same desk

14   and same computer.

15         Q     Okay.    So you copied Mr. Collin who was your,

16   the other team leader at Yukom?

17         A     Yeah.    We share the same position.

18         Q     Why did you copy Mr. Cohen and Mr. Jeebun at

19   Linkopia?

20         A     Because it's responsibility of Linkopia.

21         Q     What is the responsibility of Linkopia?

22         A     They managing the department there.        The

23   compliance department and it was part of that.           So they

24   need to be aware and that's what I have been told to do by

25   them.     I was new back then.




                                                                     86
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 87 of 164

1          Q     Linkopia did the compliance services for Big

2    Option?

3          A     Yes.

4          Q     And if there was an issue about a Big Option

5    client potentially abusing the system, your understanding

6    was that that was something that Linkopia needed to be

7    aware of?

8          A     Yes.

9          Q     So now let's go to the top email where Jay C.

10   responds and again that's Mr. Cohen.         Correct?

11         A     Yes.

12         Q     And Mr. Cohen says "hi, guys, please avoid

13   saying this things on email, 'let's hope he will start to

14   lose.'"    And he's quoting from what this Spot Option

15   person had said.       Correct?

16         A     Correct.

17         Q     What was your understanding as to why Mr. Cohen

18   didn't like that phrase being used?

19               (Witness conferred with the interpreter.)

20         A     Sorry.   I believe because he don't want -- it's

21   misinterpret uncorrectly.

22         Q     And how it's your understanding might somebody

23   misinterpret what was being said in this email?

24         A     Can you ask again?     I'm sorry.

25         Q     You said it was your understanding that Mr.




                                                                     87
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 88 of 164

1    Cohen was concerned that a phrase like this could be

2    misinterpreted.      I'm asking --

3          A     Okay.

4          Q     I'm asking what was your understanding as to how

5    a phrase like that might be misinterpreted.          What

6    specifically did you think was Mr. Cohen's concern?

7          A     "Let's hope he will start to lose."

8          Q     Right.

9          A     You don't want somebody to think -- like it can

10   look really not good.

11         Q     In what way?

12         A     In a way that no one wants the client to lose or

13   to win.    Like you cannot control it so.

14         Q     In this email exchange, were you trying to

15   communicate to Spot Option or Linkopia or anybody else

16   that you wanted this client to lose their trades if they

17   were operating without abusing the system?

18         A     No.

19               THE COURT:    Mr. Pollack, it might be a good time

20   for the morning break.      Is that okay?

21               MR. POLLACK:    That's just fine, Your Honor.

22   Thank you.

23               THE COURT:    Okay.   Ladies and gentlemen, we'll

24   take the morning break.       I think there is at least one

25   matter I should be discussing with the lawyers.           Let's




                                                                       88
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 89 of 164

1    make the break a little bit longer if you don't mind.

2    Let's say 11:20 we'll see you back here.          Thank you very

3    much.   And again don't discuss the case.         Keep an open

4    mind.   We'll see you back here at 11:20.

5                (Jury excused.)

6                THE COURT:    Thank you.    Please be seated.       Ms.

7    Elbaz, you can return to your regular seat if you'd like.

8    Before we take the break, I just wanted to see -- we have

9    two things we could discuss.       We could discuss the Rule 29

10   motion or are there any evidentiary issues to discuss that

11   will come up between now and lunch?         Some of it depends on

12   how much more time you need, Mr. Pollack, with the direct.

13               MR. POLLACK:    So I would say I'm approximately a

14   third of the way through the direct.         I'm not aware of

15   evidentiary issues that are likely to come up.           But maybe

16   the government is.

17               MR. VAN DYCK:     I don't think so, Your Honor.

18               THE COURT:    Okay.   Ms. Ettinger, I can hear your

19   Rule 29 motion now if you'd like.

20               MS. ETTINGER:     Thank you, Your Honor.      The

21   defense moves under Rule 29 on each and every count for

22   acquittal based on insufficient evidence and I'd just like

23   to highlight a couple of points in particular.

24               So with respect to Count One, the conspiracy

25   count, there's been insufficient evidence of a domestic




                                                                      89
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 90 of 164

1    application of the statute which is what Your Honor had

2    ruled earlier under our pretrial motions was at issue

3    here.   There simply hasn't been evidence that there was a

4    conspiracy formed in the United States.         And that statute,

5    1349, of course is separate and apart from the substantive

6    offenses of 1343 and has to be considered separate from

7    the substantive offenses.       So so far there's been no

8    evidence of an agreement formed in the United States.               And

9    so --

10               THE COURT:    What case says it has to be formed

11   in the United States as opposed to have some impact or

12   some activity or acts within the United States.

13               MS. ETTINGER:     So I would point the Court to RJR

14   Nabisco which is the case from the Supreme Court that sets

15   out the framework for evaluating extraterritorial issues.

16   And I know that in Your Honor's ruling earlier on the

17   pretrial motions, Your Honor had relied on a Second

18   Circuit case called Kim.       But that case predates the

19   Nabisco case.

20               THE COURT:    Okay.

21               MS. ETTINGER:     Applying the Nabisco framework, I

22   think that the focus of the conspiracy statute, the focus

23   is what the Court's inquiry --

24               THE COURT:    Remind me again.     Did you all cite

25   this Nabisco case in the first -- when this was brought up




                                                                     90
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 91 of 164

1    in the motion to dismiss?

2                MS. ETTINGER:     Yes, Your Honor.

3                THE COURT:    Okay.   Continue.

4                MS. ETTINGER:     So our argument on Count One is

5    about extraterritoriality.

6                THE COURT:    Okay.

7                MS. ETTINGER:     And I'd also like to highlight

8    that there's been insufficient evidence of an agreement

9    between Ms. Elbaz and other retention agents.           The

10   evidence that has come in has been about individual agents

11   who have lied to customers versus an agreement between Ms.

12   Elbaz and those agents.

13               The second highlight for Your Honor is as to

14   Count Four in particular.       That count concerns the

15   compliance department.      And there's been insufficient

16   evidence that Ms. Elbaz directed the compliance department

17   on the whole as a co-conspirator to be sending requests

18   for DCF, deposit confirmation forms as part of the

19   conspiracy.    In order to find --

20               THE COURT:    Does the wire have to be sent by a

21   co-conspirator or can it just be something that's

22   reasonably foreseeable will happen?

23               MS. ETTINGER:     The latter, Your Honor.      That

24   it's not that the wire itself has to be problematic or

25   fraudulent.    It has to be reasonably foreseeable.           But to




                                                                       91
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 92 of 164

1    find that every request for a deposit confirmation form

2    was a reasonably foreseeable part of the conspiracy would

3    essentially take up the entire compliance department and

4    everybody within it as creating foreseeable acts --

5                THE COURT:    Okay.

6                MS. ETTINGER:     -- for the conspiracy.      So it

7    would be overbroad in the application and there isn't

8    evidence to support that.

9                THE COURT:    Okay.   Okay.    Thank you.

10               MS. ETTINGER:     Thank you, Your Honor.

11               THE COURT:    Anything from the government on

12   this?

13               MS. COTTINGHAM:     Your Honor, briefly.      On Ms.

14   Ettinger's first point, this is a scheme that not only

15   impacted U.S. based victims, it targeted U.S. based

16   victims.    There's been substantial evidence of the impact

17   of this scheme, not just from the testifying victims here

18   in the United States, Your Honor, but also I think it's

19   Exhibits 29 and 30, which, of course, are those financial

20   records which directly show not only the impact of the

21   scheme on investors in the United States, deposits from

22   investors in the United States, but also that Ms. Elbaz

23   was, of course, aware of the impact that this scheme was

24   having in the United States.

25               THE COURT:    So I'm not that well versed in the




                                                                       92
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 93 of 164

1    numbers, but if those are what I'm thinking you're

2    thinking of, weren't those only offered for their impact

3    on Ms. Elbaz and not for the truth of the numbers

4    contained therein?

5                MS. COTTINGHAM:     Your Honor, they were.      But I

6    believe in those spreadsheets, there is clear indication

7    of countries of origin.       So Ms. Elbaz was certainly on

8    notice that U.S. based investors were impacted.

9                THE COURT:    What is the standard then?       Is it

10   what she thought or what the evidence shows

11   more generally?

12               MS. COTTINGHAM:     Your Honor, I think it is what

13   the evidence shows more generally.         I was just

14   highlighting the defendant's particular awareness of the

15   impact on U.S. based investors.

16               THE COURT:    So it's been a while since I looked

17   at this issue and I don't know if you focused on it, but

18   this question of whether the conspiracy needs to be formed

19   in the United States as opposed to -- I mean what is the

20   standard from your perspective?        Is it formed in the

21   United States or something else?        My guess is it's not

22   formed in the United States.       Otherwise, we wouldn't be

23   here.

24               MS. COTTINGHAM:     No, Your Honor.     It's not

25   formed in the United States.       It's that I believe that




                                                                     93
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 94 of 164

1    under the extraterritorial case law Ms. Ettinger cited, it

2    has to impact the United States.        But here it's not just

3    that there actually was an impact.         It's that the scheme

4    was actually directed and targeted at U.S. based

5    investors.    Part of the legal opinions they've been

6    relying on is the idea that they could operate and could

7    interact with U.S. based clients.        So I think --

8                THE COURT:    Although right now, I don't know if

9    any of that is in evidence, is it?         The documents.

10               MS. COTTINGHAM:     Your Honor, I don't know.        I

11   think only the Bitton opinion with respect to the stage

12   names is in evidence.      Although I think Mr. Pollack may

13   have opened on that earlier Bitton opinion.

14               THE COURT:    Well, I'm still -- I mean she's

15   saying what the government's case is one way or the other.

16   So I'm not even thinking about what just happened because

17   this motion is based on what happened at the time or what

18   was in evidence at the time that you rested.          Correct?

19               MS. COTTINGHAM:     Yes, Your Honor.     I think the

20   government's position is that this is a scheme that

21   substantially affected U.S. investors.         We've seen

22   correspondence directly with U.S. based investors.           We've

23   seen audio recordings or, excuse me, heard audio

24   recordings of phone calls with U.S. based investors.            We

25   have seen training --




                                                                      94
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 95 of 164

1                THE COURT:    How many U.S. victims testified?

2    Remind me again who they were.

3                MS. COTTINGHAM:     I believe it's five, Your

4    Honor.    So all of the victims that we called.         So that

5    would be Ann Graf, who is a Maryland resident, Larry

6    Burton, Kenneth Henao, Aquil Bryant and James Freeman.

7                THE COURT:    And we heard some evidence about

8    Mr. Corsetty, even though we didn't --

9                MS. COTTINGHAM:     Yes, Your Honor.

10               THE COURT:    -- hear from him directly.       Okay.

11   Anything else on that point or do you want to say anything

12   about Count Four?

13               MS. COTTINGHAM:     Your Honor, with respect to

14   Count Four on the compliance email and that again I think

15   that's Exhibit 3, which is the wire that's charged as

16   Count Four, I think there was testimony first from

17   Mr. Smith to the effect that Binary Book -- that Yukom

18   employees in the ordinary course had to email -- had to

19   request certain compliance materials, certain Know Your

20   Customer materials.      It was part of the scheme that they

21   needed to get these materials in order to accept wire

22   confirmations from clients.       That's precisely the type of

23   exhibit we're talking about in Exhibit 3.          This is the

24   compliance department asking Ms. Graf to fill out a form

25   approving yet another $15,000 deposit.         Once Ms. Graf did




                                                                       95
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 96 of 164

1    that as she testified, she filled it out and sent it back,

2    that was what enabled her to send the money.          And, of

3    course, her sending money is in furtherance of the scheme.

4                Your Honor, you asked if a co-conspirator needs

5    to send a wire for it to be in furtherance.          That's not to

6    say that's the law at all.        It just needs to be reasonably

7    foreseeable and it needs to be in furtherance of the

8    conspiracy.    Here, the purpose of the conspiracy was for

9    victims to send money directly to Yukom.

10               THE COURT:    So under your view of the law, it

11   could have been a victim who sent the wire.

12               MS. COTTINGHAM:     Yes, Your Honor.     A wire from a

13   victim in the United States to Yukom if it was caused at

14   the direction of the defendant of the scheme would be in

15   furtherance of the scheme.

16               THE COURT:    But Ms. Ettinger is correct that the

17   wire at issue is this compliance email, which is Exhibit

18   3.   That's what you've designated it as.         Correct?

19               MS. COTTINGHAM:     Yes, Your Honor.     We've

20   designated that.     I would -- there are additional exhibits

21   I think, of course, that give context to the purpose of

22   Exhibit 3 for Ms. Graf.       I would point the Court to

23   Exhibit 61, Exhibit 62, Exhibit 67, Exhibit 72, Exhibit

24   710.

25               THE COURT:    Okay.    Okay.   Well, I'll take this




                                                                     96
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 97 of 164

1    under advisement since folks have cited cases and

2    exhibits.    But I'll probably rule on this at some point

3    during the course of the day or, you know, not at the very

4    end, but somewhere when we have a moment after I've had a

5    chance to look at -- anything else, Ms. Ettinger?

6                MS. ETTINGER:     Yes, Your Honor.     If I could just

7    add one more point.      Ms. Cottingham mentioned Mr. Corsetty

8    and so I wanted to highlight.        Count Two is based on

9    Mr. Corsetty having received a wire while he was in

10   Maryland.    I also don't think that there's been evidence

11   put into the record on that point.

12               The stipulation says that Mr. Corsetty lived in

13   Maryland on the date in question.        We don't know where he

14   was when he received the email.        For all we know he could

15   have been on vacation outside of Maryland, perhaps even in

16   Israel.    So there's been no evidence to the effect that

17   Mr. Corsetty was in Maryland at the time he received the

18   wire and that's what's necessary to find venue on Count

19   Two.

20               THE COURT:    So Count Two is Corsetty.       Count

21   Four was Ms. Graf.      Is that correct?

22               MS. ETTINGER:     That is correct, Your Honor.

23               THE COURT:    That was the episode?

24               MS. COTTINGHAM:     That is correct, Your Honor.

25   If I may just briefly --




                                                                       97
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 98 of 164

1                THE COURT:    Okay.

2                MS. COTTINGHAM:     -- address that point?      Of

3    course, as I understand Ms. Ettinger's argument, it's a

4    venue argument.     The United States has certainly satisfied

5    the venue by a preponderance of the evidence here.           So

6    Exhibit 232.1, which is the Authorization To Trade form

7    that Mr. Corsetty completed showed that he lived in

8    Gaithersburg, Maryland at the time he was defrauded by the

9    defendant and her co-conspirators.         The stipulation which,

10   of course, was entered because Mr. Corsetty passed away

11   last week.

12               THE COURT:    Oh, I did not know that.       Sorry to

13   hear that.

14               MS. COTTINGHAM:     Which -- so he had brain

15   surgery.    Passed away last week, which the defense had

16   agreed to a stipulation that he was in Gaithersburg.             The

17   defense, of course, was in possession of a 302 that

18   indicated --

19               THE COURT:    I thought the stipulation was that

20   his son would testify that he lived in Gaithersburg, not

21   that he was in Gaithersburg when he sent the wire or

22   received the wire.

23               MS. COTTINGHAM:     Exactly, Your Honor.      The son

24   would have testified -- so the original stipulation, of

25   course, was that Mr. Corsetty would have testified, but in




                                                                       98
                      DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 99 of 164

1    light of changed circumstances --

2                THE COURT:    Right.

3                MS. COTTINGHAM:     -- it was adapted for the son's

4    testimony who testified that his father would have --

5    excuse me -- that his father lived in Gaithersburg at the

6    time.     That, of course, is corroborated by Exhibit 232.1,

7    which we think is more than sufficient to satisfy that

8    Mr. Corsetty received this email when he resided in

9    Gaithersburg.

10               THE COURT:    Okay.    I understand.    Thank you very

11   much.     We'll see you in ten minutes.

12               (Recess.)

13               THE COURT:    We'll have the jury come back in.

14   The witness can take the stand again.

15               (Jury present.)

16               THE COURT:    Okay.    Thank you, everyone.     Please

17   be seated.     We will resume with the direct examination of

18   Ms. Elbaz.     Go ahead, Mr. Pollack.

19               MR. POLLACK:    Thank you, Your Honor.

20               BY MR. POLLACK:

21         Q     Before the break, we were talking about what it

22   meant for Spot Option to have somebody on high risk.            And

23   I want to talk about low risk.        You said that's sort of

24   the opposite of high risk?

25         A     Yes.




                                                                     99
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 100 of 164

1           Q    I'm going to show you what has been marked as

2     Exhibit 4 and I think is already in evidence.          It is.

3     Let's look at the underlying email.        This is an email from

4     Richard Stanley to Bob Collin copying Lena Green.           Who was

5     Richard Stanley?

6           A    Yukom retention employee.

7           Q    And who was Bob Collin?

8           A    Bob Collin was team leader that share with me

9     the same position and the same desk and computer.

10          Q    And this is July 10, 2014.       How long had you

11    been at the company at that point?

12          A    One month and ten days.

13          Q    And let's zoom out again.       In the top email,

14    this is from you to Spot Option?

15          A    It looks like that.      But I don't think so that

16    it's me.

17          Q    Okay.    It's from somebody using the email

18    address, LenaGreen@Big Option.com to Spot Option.

19    Correct?

20          A    Correct.

21          Q    It is forwarding Mr. Stanley's email on to Spot

22    Option.    Correct?

23          A    Excuse me.     Can you come again?

24          Q    Yes.    Is the top email forwarding the email

25    below?




                                                                      100
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 101 of 164

1           A    Yes.

2           Q    And forwarding it to Spot Option?

3           A    Yes.

4           Q    And a message is added that says "please make

5     sure he is on low risk and I feel he is loaded."

6           A    Correct.

7           Q    And I think you said a second ago that even

8     though that is coming from the Lena Green email, you don't

9     think you actually wrote that?

10          A    No.    Because, I'm sorry, but it's not my

11    vocabulary.      It's not my words.   And usually, I will write

12    things like that in Hebrew most of the times.          And if you

13    are going to look carefully, you are going to see that

14    it's sent to Bob Collin and I was in "cc" and then it's

15    from Lena to Risk Management.       Usually, when you send the

16    email to the person, he's the person.         He's the team

17    leader to take care of the task.

18          Q    So the underlying email is to Mr. Collin?

19          A    Yes.

20          Q    And typically, that team leader would be the one

21    who would raise the issue with Spot Option?

22          A    Yes.

23          Q    Were there times that you were aware that

24    Mr. Collin would send emails from your email account?

25          A    It's happened to us a few times because we had




                                                                    101
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 102 of 164

1     just one computer in our desk with the chiefs and

2     sometimes you need to log off and log in and all the

3     things together.     So it happened.

4           Q    Okay.    And would sometimes you send emails from

5     Mr. Collin's email address?

6           A    Yes.

7           Q    Regardless of who wrote this, on July 10, 2014,

8     did you think that you had a understanding of what it

9     meant to put somebody on low risk?

10          A    I may thought that it can help client like to

11    make more money.     But definitely, it's not going to change

12    the chances of making money or the other way.

13          Q    At the time on July 10, 2014 you thought that

14    maybe putting somebody on low risk might increase their

15    chances of winning trades?

16          A    I might thought like that.       It was my first

17    month.

18          Q    But you came to realize that that is not the

19    case?

20          A    It's not true.

21          Q    To your knowledge, could Spot Option make a

22    client win even if it wanted to?

23          A    No.    They can't.

24          Q    Could Spot Option make a client lose if it

25    wanted to?




                                                                    102
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 103 of 164

1           A    They cannot.

2           Q    Could Binary Book or Big Option make a client

3     win if it wanted to?

4           A    No.

5           Q    Could Binary Book or Big Option make a client

6     lose if it wanted to?

7           A    No.

8           Q    Could Yukom make a client win or lose if it

9     wanted to?

10          A    I don't know if to say win, but Yukom can do

11    what we are doing and to give education and to give tools

12    and guidance and help so you can became better, but it's

13    not about winning.     You can make it -- you have more

14    opportunity to make more successful trade than losing

15    trade with knowledge.

16          Q    Okay.    But with respect to any given trade, if

17    you wanted the client to win that trade or lose that

18    trade, did you at Yukom have any ability to dictate the

19    outcome of that trade?

20          A    No.

21          Q    Do you believe generally that 95% of people who

22    trade end up losing over time?

23          A    Yes.

24          Q    Would that be true specifically about binary

25    options or about trading generally?




                                                                    103
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 104 of 164

1           A    Trading in all the aspects.

2           Q    Did you believe that 95% of Yukom clients would

3     lose?

4           A    No.

5           Q    What percentage of Yukom clients do you believe

6     over time won more than they lost?

7           A    I believe approximately between 25 to 30% can

8     succeed and win and 70% going to lose approximately.

9           Q    You say "can."     Are you giving us what you think

10    actually occurred or are you giving us some kind of a

11    prediction?

12          A    No.   It's like what -- I'm sorry.        My English, I

13    cannot express myself well.       But --

14               (Witness conferred with the interpreter.)

15          A    Between 25 to 30% won and between 65 to 70% lost

16    the money.

17          Q    So 25 to 35% -- well, let me back up.         You said

18    you think generally 95% lose over time.         What percentage

19    generally win over time?

20          A    5%.

21          Q    And so if at Yukom 25 to 30% win, that's a lot

22    better than 5%.     Why did you think that Yukom clients were

23    doing better than what people generally do trading?

24          A    Because I believe that with education, with

25    tools and knowledge, proper money management and risk




                                                                    104
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 105 of 164

1     management and to know how to handle a trading account

2     going to do the job way better and you are going to be

3     able to achieve what Yukom clients achieved.

4           Q    Why do you think that Yukom clients didn't do

5     better than winning 25 -- than having 25 to 30% of them

6     win over time.     Why wasn't it higher than that?

7           A    You cannot force somebody to follow your

8     guidance and to go after the education and the psychology

9     of trading that you giving and I believe this is the

10    hardest part of that and sometimes things happen in the

11    market also.

12          Q    Did you believe that if people did follow the

13    guidance that you were giving, that they would win more

14    than they would lose?

15          A    Definitely.

16          Q    We talked about Yukom retention agents using

17    stage names.    When you were at Yukom, did you tell

18    retention agents that there were any other items about

19    their biography that it was okay to make up, to

20    fictionalize?

21          A    I do.

22          Q    What other things did you say that it was okay

23    to come up with a fictitious biography?         What other things

24    could one create?

25          A    The place you were from because it's to explain




                                                                    105
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 106 of 164

1     that the English and the accent because we've been told --

2     we've been asked by the broker not to say that we are

3     Israeli and from Israel.      And I also told them that they

4     can say that they have a families, like married or kids.

5     So most of the clients that traded through -- traded with

6     to Binary Book and Big Option, they have families so they

7     are going to feel more comfortable to work with people as

8     them.

9           Q    Did you think that there was anything improper

10    about a Yukom sales agent saying that he was married and

11    had children when in reality he was single and he didn't

12    have children?

13          A    No.    It's not related to the project.       It's --

14    to the product.     Sorry.   I didn't see something wrong in

15    that.

16          Q    Did you understand that Yukom policy allowed for

17    a retention agent to say that he was married and had

18    children when he was single and didn't have children?

19          A    Yes.

20          Q    And did you believe that that policy complied

21    with the legal opinion that you had received from

22    Mr. Bitton?

23          A    It's exactly what the legal opinion said.          That

24    you cannot misrepresent --

25               (Witness conferred with the interpreter.)




                                                                    106
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 107 of 164

1           A    Sorry.    That you cannot misrepresent the product

2     or the service.

3           Q    And to you, saying you're married when you're

4     single is not misrepresenting the product?

5           A    No.

6           Q    Did you train retention agents to say that they

7     had degrees that they didn't have or to say that they had

8     work experience that they didn't have, for example, saying

9     that they had worked at a bank when in fact they hadn't

10    worked at a bank?

11          A    No.

12          Q    Did you believe -- well, let me ask you this.

13    Even though, you didn't train retention agents to do that,

14    were you aware that there were retention agents who did do

15    that?

16          A    Yes.

17          Q    Did you think that was a violation of Yukom

18    policy?

19          A    No.

20          Q    Why not?

21          A    Because it's not in fact or related or

22    misrepresent the product and we told by the legal opinion

23    and by Yossi Herzog that it's okay.

24          Q    To your understanding, was it always against

25    company policy to make a false statement about a retention




                                                                    107
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 108 of 164

1     agent's own trading record?

2           A    Can you repeat the question, please?         I'm sorry.

3           Q    Well, for example, if a trader were to tell a

4     client that he wins or has won 87% of his trades when in

5     fact that is not true, would that have been a violation to

6     your understanding of Yukom policy?

7           A    Of course.     It's not allowed and he's lying

8     about the product itself.

9           Q    Was there any time that you were at Yukom where

10    Yukom policy would have allowed a retention agent to do

11    that?

12          A    No.

13          Q    Was it allowed or not allowed under Yukom policy

14    for a retention agent to guarantee a client that the

15    client would receive any particular return on their

16    investment?

17          A    They are not allowed.

18          Q    And was that always the case to your

19    understanding?

20          A    Yes.

21          Q    Was it Yukom policy that a retention agent could

22    not give a client a bonus unless the client agreed to

23    accept the bonus?

24          A    Of course.

25          Q    And was it Yukom policy that the retention agent




                                                                    108
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 109 of 164

1     needed to explain to the client the terms and conditions

2     surrounding a bonus before offering one to the client?

3           A    Yes.

4           Q    And what was your understanding -- well, let me

5     ask you this.     Did you ever go on the Binary Book or the

6     Big Option website and read the terms and conditions that

7     those companies offered?

8           A    Of course.     And every retention agent also.

9           Q    And did you have an understanding as to whether

10    or not before a client ever got to Yukom, he or she had

11    already agreed to accept those terms and conditions?

12          A    Yes.    They coming to Yukom after they already

13    have an account and they approve the terms and conditions.

14          Q    You understood they couldn't open an account

15    unless they had agreed to the terms and conditions?

16          A    You can't do that.

17          Q    And having read the terms and conditions, what

18    was your understanding about the terms and conditions

19    relating to a bonus?

20          A    While you have a bonus, to be able to withdraw

21    the bonus, you need to met turnover of at least 30 times

22    of the amount of the bonus that you are getting.

23          Q    And you said that was in order to withdraw the

24    bonus?

25          A    The bonus, the profit.




                                                                    109
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 110 of 164

1           Q    What if an investor wanted to withdraw their

2     deposit and just simply take their deposit back and close

3     their account?    Under Yukom policy, were they allowed to

4     do that if they had a bonus in the account and had not yet

5     met the turnover requirement?

6           A    By Yukom policy, client always can take his

7     initial investment, but if he will not met the turnover

8     that he supposed to met to achieve, he cannot withdraw the

9     bonus or the profit.

10          Q    And why would he not be allowed to withdraw the

11    profit?

12          A    Because he made this profit from the bonus money

13    also that he got from the company and that it came with

14    terms and condition.

15               MR. POLLACK:     If we can pull up 224.8, which is

16    already in evidence?

17               BY MR. POLLACK:

18          Q    Do you recognize this document?

19          A    Yes.   This is the handbook.

20          Q    Who was this handbook given to?

21          A    This handbook been given to every new employee

22    that join the company.      It's also been given to existed

23    employee towards -- they have like connected to a server.

24    It's called retention kit.       It was there.    And it was also

25    was in the resting room on the door.        So everybody always




                                                                    110
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 111 of 164

1     can see it in front of them.

2                 MR. POLLACK:    If we can turn to page 9 in the

3     document.    It's page -- there you go.       Great.

4                 BY MR. POLLACK:

5           Q     If you can go down to the bottom section, it

6     talks about the withdrawal protocol?

7           A     Yes.

8           Q     And was it your understanding that the handbook

9     reflected Yukom policy?

10          A     Yes.   Of course.

11          Q     And under Deposit Withdrawal, it says "a client

12    may take his money back at any time, every withdrawal."

13    Was that your understanding of Yukom policy?

14          A     Yes.

15          Q     And under that, it says Profit Withdrawal.         "A

16    client can take out profits via bank wire.         A minimum for

17    the withdrawal is $250 of profit."        Was that your

18    understanding of Yukom policy regarding a client taking a

19    profit if the client did not have a bonus in their account

20    or had already met the turnover requirement?

21          A     Yes.

22          Q     And then it says Withdrawal Request With A

23    Bonus.    "Even if a client has bonus money in the account,

24    he can still withdraw the initial deposit after all the

25    bonus and all the profits have been deducted from the




                                                                    111
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 112 of 164

1     account."    Was that your understanding of Yukom policy for

2     a client requesting a withdrawal when they did have a

3     bonus in the account and had not yet met the turnover

4     requirement?

5           A     Yes.

6           Q     Did you expect Yukom retention agents to follow

7     the retention handbook protocols?

8           A     Yes.

9           Q     Did you ever tell retention agents or any other

10    Yukom employees not to follow these protocols?

11          A     No.    It was mandatory to follow it.

12          Q     Did the terms and conditions from Binary Book

13    and Big Option that you reviewed, did they explain to

14    Binary Book and Big Option customers the risk associated

15    with trading in binary options?

16          A     Yes.

17          Q     Did you expect Yukom retention agents to explain

18    risks to clients in a way that was consistent with how it

19    was explained in the terms and conditions?

20          A     Yes.

21          Q     Did you ever tell any Yukom employee to explain

22    risk in a way that was inconsistent with the terms and

23    conditions?

24          A     Never.

25          Q     Ms. Elbaz, you talked when we started a little




                                                                    112
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 113 of 164

1     bit about your professional background.         Did you have any

2     background with hedge funds?

3           A    No.

4           Q    While you were working at Yukom, did you even

5     know what the English term "hedge fund" means?

6           A    No.

7           Q    Were you aware that there were any retention

8     agents that were claiming that Binary Book operated a

9     hedge fund?

10          A    No.

11          Q    Did you ever authorize anyone, any Yukom

12    employee to say that Binary Book had a hedge fund?

13          A    No.

14          Q    During your time at Yukom, did you ever hear a

15    reference to something called an insurance policy or an

16    insurance contract?

17          A    Just a second.

18               (Witness conferred with the interpreter.)

19          A    Yes, I do.

20          Q    What was the first time that you heard any

21    reference to an insurance contract or insurance policy in

22    the context of your work at Yukom?

23          A    Actually, I saw it twice.       First time was I will

24    say between March and to May 2015.

25          Q    And what were the circumstances under which you




                                                                    113
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 114 of 164

1     heard that term?

2           A     Oh, I got a complaint from a client through the

3     support that he ask to get his money and he said that he

4     got an insurance contract and after I check and we

5     investigated his complaint, he claimed for a paper and he

6     didn't send it I think from what I remember and then I

7     remember asking all the retention employees what he's

8     talking about to try to understand because I wasn't

9     familiar with any documents like that.

10          Q     Okay.   The client said he had received a written

11    document?

12          A     Yes, from Binary Book.

13          Q     But the client didn't provide to support or to

14    you a copy of the document?

15          A     In the complaint that I got, it was in there.

16          Q     Did the client in the complaint know who his

17    retention agent was by stage name or at least did that

18    information get to you?

19          A     Yes.    It was Lindsay Wells.     This was the stage

20    name and the real name was Liora Welles.

21          Q     Did you talk to Liora Welles about this

22    insurance contract?

23          A     Yes.    And -- yes.   She denied it at the

24    beginning.    She said she didn't do something like that.

25    And after I questioning everyone, client claims something




                                                                    114
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 115 of 164

1     and everybody zipped their mouth.        So I ask everyone to

2     stand up, step away two steps from the computer and not

3     touch them and I went over computer by computer by myself

4     and tried to, sorry, and tried to find something that say

5     that, desktop emails and I find out.

6           Q    Okay.    On whose computer did you find a document

7     that said it was an insurance contract?

8           A    I found it on two computers.

9           Q    And who did those two computers belong to?

10          A    One is Liora Welles and second one is her

11    boyfriend, Alex Schtern.

12          Q    And when you say Liora, is the last name,

13    Welles, W-E-L-L-E-S?

14          A    I don't know to spell, but I think so.

15          Q    And the other one was Alex?

16          A    Shtern.

17          Q    Is that S-T-E-R-N?

18          A    S-H-T and the rest.

19          Q    And Mr. Shtern was to your understanding

20    Ms. Welles' boyfriend?

21          A    For a few years.

22          Q    And what did you do when you saw on their

23    computer -- well, first of all, the insurance contract

24    that you saw, generally what did it say?

25          A    I don't remember all the words, but the main




                                                                    115
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 116 of 164

1     issue there, the problem -- first of all, they signed

2     behalf of Binary Book and it's not okay.         But the main

3     sentence that was problematic there that they said that

4     all the money will return back to the client account as a

5     bonus.    But they didn't mention the terms and condition

6     and the turnover of the bonus.

7           Q     So you mentioned two issues.       The first issue

8     was that they had signed a contract as a representative of

9     Binary Book.      Did either of them as retention agents have

10    authorization to sign a contract and bind Binary Book in a

11    contractual relationship?

12          A     No.    No one even up to me.

13          Q     That's not something that even you could have

14    done?

15          A     No.

16          Q     And then the second issue was that it was

17    offering for losing trade a bonus in the same amount as

18    the loss?

19          A     Yes.

20          Q     But it didn't explain the terms and conditions

21    that apply to a bonus?

22          A     No.

23          Q     Putting aside that it was a written contract,

24    was that a violation of Yukom policy to give somebody a

25    bonus without explaining the terms and conditions?




                                                                    116
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 117 of 164

1           A     Yes.    It's against the protocol.

2           Q     So what did you do when you found this contract

3     on Ms. Welles' computer and Mr. Shtern's computer?

4           A     First of all, I deleted that from the computer

5     and from the deleted items in trash can and from the

6     emails.   And then I took them for conversation and asked

7     question.    They apologize.     Liora apologized.     She said

8     it's not going to happen again.       She swear on her

9     grandmother.      And she said that she wasn't really -- like

10    it's not okay to do this contract.        But she had explained

11    to the client all the terms and condition over the phone

12    because it wasn't the first time they talked about

13    bonus-wise and terms and conditions of the bonus.

14          Q     Did she point you to a specific phone

15    conversation where she had supposedly explained the terms

16    and conditions to the client?

17          A     No.    I couldn't find because some of the

18    conversation was over skype and she had said that it's a

19    lot of conversation she had with the client.          But she

20    convinced me that it's been explained because this client

21    had a bonus before.

22          Q     And so what action did you take after getting

23    Ms. Welles' explanation?

24          A     First of all, the client just actually asked for

25    the bonus to be inside his account.        So it was met with




                                                                      117
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 118 of 164

1     what she said.      And they both got a warning and letter for

2     their --

3                (Witness conferred with the interpreter.)

4           A    -- to their personal file in the company and

5     that's what I did.

6           Q    I'm not sure I understood the first part.          What

7     happened to the client?

8           A    We add the bonus to his account like he ask.

9           Q    Were the terms and conditions explained to him

10    at that point?

11          A    At that point, we explained it, but we saw also

12    that previously he had already bonus and he been explained

13    about the terms and condition there.

14          Q    You found that out from the client?

15          A    Yes.    About the first bonus.      Yes.

16          Q    What were your instructions to Ms. Welles and

17    Mr. Shtern about whether after that they were permitted to

18    offer a client a insurance policy or a insurance contract?

19          A    Sorry.

20               (Witness conferred with interpreter.)

21               THE INTERPRETER:      Can you repeat --

22               BY MR. POLLACK:

23          Q    Sure.    What were your instructions to Ms. Welles

24    and Mr. Shtern about going forward whether or not they

25    were permitted to offer an insurance policy or an




                                                                    118
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 119 of 164

1     insurance contract to a client?

2                (Witness conferred with the interpreter.)

3           A    That they never can do that again and it's not

4     allowed and they know that it's not allowed.          And if it's

5     going to happen again, they are going to be fired and

6     Liora got even fine about this client.         Like she didn't

7     got the commission on him.

8           Q    After that, did there ever come a time again

9     when you learned about an insurance policy or an insurance

10    contract being used?

11          A    Yes.    It was approximately April.       It was 11

12    months later.     It was in April 2016.     But this time it

13    wasn't insurance contract.       It was insurance policy and it

14    came from a company that called Numaris.

15          Q    How did that issue come to your attention?          How

16    did you learn that there was an insurance policy that had

17    been used by somebody at Numaris?

18          A    I got the letter from a lawyer that accusing me

19    of doing this thing and I saw the names.         I got one to my

20    home, one to the office and I saw the allegation there.

21    And I called Yossi Herzog.

22          Q    Let me ask you.     What was the allegation in the

23    letter that you received?

24          A    That I defrauding people.       That I gave some

25    insurance that created to be defrauding people.




                                                                    119
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 120 of 164

1           Q    And had you given an insurance policy to any

2     client?

3           A    I never did.     I never saw it.

4           Q    Okay.    So what did you do when you got a letter

5     complaining about an insurance policy saying that you were

6     somehow responsible for it?

7           A    I called my boss, Yossi Herzog.        I was stressed.

8           Q    Okay.    And as a result of your call with

9     Mr. Herzog, what did you do?

10          A    I'm sorry.     Can you repeat?     I'm sorry.

11          Q    After you spoke with Mr. Herzog, what did you

12    do?

13          A    Yossi Herzog ask me -- we saw the name on the

14    letter.   The allegation was against Mila Morales and I

15    think another name.

16          Q    Let me stop you there.       The letter that you

17    received referenced Mila Morales?

18          A    No.   But her name like -- just a second.

19               (Witness conferred with the interpreter.)

20          A    Okay.    Thank you.    Sorry.   It was like the

21    letter sent to me.     I was number one and then it was

22    another people that listed there.        That it was people that

23    not belong to Yukom.      So when I called to Yossi, he told

24    me to start investigate the issue and he want to get more

25    details to understand what it's about because none of us




                                                                    120
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 121 of 164

1     knew about it.

2           Q     Okay.   Did the letter have Mila Morales' name in

3     it?   Was it saying that the letter was copied to her as

4     well?

5           A     Yes.

6           Q     And who was Mila Morales?

7                 THE INTERPRETER:      I'm sorry.   I think there was

8     a misunderstanding that I want her to clarify.          That the

9     Mila Morales was on the list of people, address, but not

10    included on the email.      The email was only to --

11                THE COURT:    Okay.    I'm not sure what's going on

12    now, but I don't think it's appropriate for the

13    interpreter to be testifying.        So I don't know what's

14    going on.

15                THE WITNESS:    I think I understand and I answer

16    by myself.    Sorry.   It's what I said.

17                BY MR. POLLACK:

18          Q     I'm sorry.    What is?

19          A     Okay.   The letter from the lawyer was for Lee

20    Elbaz, number two, Yukom, number three, Yossi Herzog and

21    another names was Mila Morales and Ronen Roytman.

22                THE COURT:    Just to clarify, I think the way

23    we've been doing this is that Ms. Elbaz is just getting

24    advice on how to translate words.        But if there's a point

25    at which you want the interpreter, if you want to speak to




                                                                    121
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 122 of 164

1     the interpreter in Hebrew and have the interpreter give

2     your answer in English, you can do that.          But I just want

3     to make sure that's what you are doing and so I don't know

4     if there's a way to make sure that that's what's going on.

5     Obviously, we would need a microphone for the interpreter

6     if that's going to happen.        So should we maybe provide one

7     to her if that's --

8                THE WITNESS:     Thank you.    I will try to do that

9     by myself.

10               THE COURT:     I think maybe the way to do this,

11    Ms. Elbaz, is if there is a point at which you think it's

12    just better to have the interpreter say in English what

13    you say, why don't you say I'd like the interpreter to

14    translate my response and then you can tell it to her in

15    Hebrew and she can say it in English.          Is that okay?

16               THE WITNESS:     Yes.

17               THE COURT:     So you tell us if you want the

18    interpreter to give an answer.

19               THE WITNESS:     Thank you, Your Honor.

20               THE COURT:     Okay.    Go ahead.

21               MR. POLLACK:     Thank you.

22               BY MR. POLLACK:

23          Q    So I understand, the letter that you received

24    from the lawyer was addressed to you, but there were also

25    other people to whom it was addressed?




                                                                     122
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 123 of 164

1           A    Yes.

2           Q    And one of the other people to whom it was

3     addressed was Mila Morales?

4           A    Yes.

5           Q    And another person to whom it was addressed was

6     Ronen Roytman?

7           A    Yes.

8           Q    And who did Mila Morales work for?

9           A    Numaris.

10          Q    And who was Mr. Roytman?

11          A    The owner, the CEO and the director of Numaris.

12          Q    So after you got the letter and you talked to

13    Mr. Herzog about the letter, what did you do?

14          A    Yossi Herzog told me to start to investigate it

15    and to understand what happened.        So I called Dan Fisher.

16    It's his stage name.      He is the manager in Numaris and the

17    owner back then.      And I ask him what is this issue, if you

18    familiar with something that called insurance policy and

19    that I want to understand what it mean and I ask him to

20    send me an email in Hebrew with the main points that

21    appear in this insurance.      It's too much for me to read in

22    English.   And he gave me and he send me this point in

23    Hebrew that explain like Yossi ask me to do and I also ask

24    him to speak with the people, that I ask him to check,

25    sorry, to check who is the people that involved in that




                                                                    123
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 124 of 164

1     and to let me know about it because I wanted to speak with

2     them and to understand from them what happened.

3           Q    And --

4           A    I'm sorry.     The first time that I saw -- that I

5     heard the words "insurance policy," I'm sorry, it was in

6     April, but I wasn't part of that exactly.         And what I'm

7     telling you right now was happened with two other client

8     in May when I got involved or investigated that.           I'm

9     sorry.    I'm confused.

10          Q    So did you gather information from Mr. Fisher,

11    the Numaris employee?

12          A    Yes.

13          Q    And did you report back to Mr. Herzog what it is

14    that you learned?

15          A    Yes.    While I spoke with one of the employees, I

16    type like while we're talking all the --

17               (Witness conferred with the interpreter.)

18          A    -- chain of event that I've been told by Numaris

19    employee and I sent it to Yossi Herzog.

20          Q    Do you remember without looking at the document

21    everything that was in that email to Mr. Herzog?

22          A    The chain of the event?

23          Q    Yes.    Do you remember that chain of events?

24          A    I remember a lot of it I think.

25          Q    Okay.    What do you remember?




                                                                       124
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 125 of 164

1           A     I remember that I spoke with Daniel Buckley.            I

2     spoke with Mila for a few seconds and then with Daniel

3     Buckley.    Daniel Buckley explained --

4           Q     Well, let me stop you there.       Why were you

5     speaking to Daniel Buckley?

6           A     Because Dan Fisher told me when I ask him like I

7     told you who is the people that involved, he told me that

8     it was Mila Morales, Daniel Buckley, Sebastian Parker and

9     Austin Smith.

10          Q     Was Sebastian Parker also known as Sebastian

11    Gonzales?

12          A     Yes.    One of them is the real name.

13          Q     Okay.    So after you got that information from

14    Mr. Fisher, you went and you spoke to Mr. Buckley?

15          A     Yes.

16          Q     And who did Mr. Buckley work for at this point?

17          A     Daniel Buckley worked for Numaris.

18          Q     Had he previously been an employee of Yukom?

19          A     Yes, he was.

20          Q     And at some point he moved over to Numaris?

21          A     No.    He didn't moved over.    He quit from Yukom

22    and after, I don't know, months or two, I discovered he

23    had been hired by Numaris.

24          Q     And so you spoke to two people.       You spoke to

25    Mila Morales and you spoke to Daniel Buckley?




                                                                    125
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 126 of 164

1           A    Yes.

2           Q    And what did you learn?

3           A    Daniel Buckley told me that at the beginning,

4     he -- at the beginning it was Mila Morales client and that

5     Sebastian made this contract with Mila.         He said that

6     Austin Smith did a second, if I remember correctly, like a

7     second voice, something like that.        That's what he told

8     me.   And then he said that the client -- I ask him if it

9     was a problem with the client.       And he said that the

10    client asked to withdraw his fund.        He explained it that

11    he's not allowed because the bonus and he never heard from

12    him again.    And he never heard from him again.        And I ask

13    him something like, like how did you do that?          It's

14    something that, you know, that I'm not agreed to or it's

15    not my way.    He said you are right, you know, and I'm

16    sorry.    And he said something that I think it's about

17    against the company policy and he said that he know.           And

18    then he said that Ronen from Numaris knew about it.           Like

19    it's a slang in Hebrew.      Knew and didn't knew.      Like knew,

20    but pretend.    And then he said that when Ronen saw the

21    problem became -- no.      He said that Ronen ask him if he

22    can bring more money from this client.         He said no.    And

23    then Ronen told him to stop with it.        That's if I remember

24    correctly.

25          Q    And did you report all of that information that




                                                                     126
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 127 of 164

1     you had learned to Mr. Herzog?

2           A     By email and by phone.

3           Q     And then did Mr. Herzog give you any further

4     instructions?

5           A     Yes.    He did it also by phone and by email.       But

6     if I remember correctly, he sent an email that he asked

7     question about if right now you are going to close the

8     trade for the client, what going to be -- what going to be

9     the equity in the account and if you are going to remove

10    the bonus, what going to be the client's status.           And he

11    also to get all the swift details, swift confirmation so

12    he can send the money back to the client.         But I know that

13    it's after he spoke with Binary Book and with lawyers.

14    Because, I'm sorry, he said something else there.           That he

15    want to let the lawyer know exactly what all the details.

16          Q     Okay.

17                MR. POLLACK:    Is 669 in evidence?      I'm going to

18    move the admission of 669 and 669-T.

19                THE COURT:    Any objection?

20                MR. VAN DYCK:    No objection.

21                THE COURT:    Exhibit 669 and 669-T are in

22    evidence.

23                MR. POLLACK:    Let's go ahead and put up -- let's

24    start with 669, which is the Hebrew.

25




                                                                    127
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 128 of 164

1                BY MR. POLLACK:

2           Q    Who is this email coming from?

3           A    From Yossi Herzog.

4           Q    And it's to you.      Correct?

5           A    Yes.

6           Q    And it copies Mr. Roytman?

7           A    No.    It's to me and to Mr. Roytman.

8           Q    I'm sorry.     And copies Mr. Cohen?

9           A    Yes.

10          Q    And let's go to 669-T.       What does Mr. Herzog say

11    to you and Mr. Roytman?

12          A    That more or less he understand everything.

13          Q    Let me ask you.     Is this after you had had --

14    after you had sent him the email relaying what you had

15    learned in your discussions with Mr. Buckley and

16    Ms. Morales?

17          A    Yes.

18          Q    And what's the next thing that Mr. Herzog says?

19          A    He ask -- he said that he understand more or

20    less what happened and so he going to be able to talk with

21    Pirt, the lawyer.     He need to know urgently after we going

22    to be -- we going to ask Sebastian and the lady.

23          Q    Okay.    Let me stop you there.      Who did you

24    understand Sebastian was a reference to?

25          A    Sebastian Parker.      Sebastian Gonzales.




                                                                    128
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 129 of 164

1           Q     And who did you understand the lady was a

2     reference to?

3           A     Mila Morales.

4           Q     Go ahead.

5           A     So he ask what been promise to the client --

6     sorry.    And he said read carefully the documents, the

7     insurance policy.     What been promise in Hebrew to the

8     client.   And --

9                 (Witness conferred with the interpreter.)

10          A     And agreeing at the points.       Clear and agreed on

11    the points.

12          Q     Let me stop you there.

13          A     Sorry.

14          Q     As of this point, had you had the opportunity to

15    read the insurance policy?

16          A     No.

17          Q     Had you seen it at all at this point?

18          A     No.

19          Q     You were just going by what you had been told

20    about it?

21          A     Excuse me?

22          Q     The information that you had up until that point

23    was just based on what you had been told.         Correct?

24          A     Yes.

25          Q     And then what does Mr. Herzog go on to say?




                                                                    129
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 130 of 164

1           A    What I explained before, view the documents.

2     That he wants to know that if you going to close to the

3     client all the open position and you are going to put the

4     initial to the equity and you are going to remove the

5     bonus, what the client left in the account and he ask if

6     it's possible to do it even today and thank you.

7           Q    When he says what is left for him in the

8     account, what do you understand he's asking?

9           A    That right now because the client has open

10    position and he had also profit.        So he said if right now

11    you going to close all the open position and you are going

12    to remove the bonus, how much from the initial investment

13    of the client will still be in the balance of the account?

14          Q    And after receiving this email from Mr. Herzog,

15    did you get additional information about precisely what it

16    was that this insurance policy had promised?

17          A    Yes.   I did exactly what he ask and I got an

18    email in Hebrew to explain it.

19               MR. POLLACK:     I'm going to put up 670-T which is

20    already in evidence.      I think it's in evidence.      I'll move

21    the admission of 670 and 670-T.

22               THE COURT:     No objection, Mr. Van Dyck?       Is that

23    what I heard?

24               MR. VAN DYCK:     No objection, Your Honor.

25               THE COURT:     Okay.   I think it's already in




                                                                    130
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 131 of 164

1     evidence.    But anyway, it's 670 and 670-T.

2                 BY MR. POLLACK:

3           Q     So let's look at 670-T, which is the English

4     translation of the email that you received from Mr. Fisher

5     in Hebrew.    Does this set forth what the insurance policy

6     said?

7           A     Yes.

8           Q     Prior to receiving this email, did you know

9     exactly what had been promised in this insurance policy?

10          A     No.

11          Q     And who is the customer here who had been

12    offered this insurance policy?

13          A     Harry Phillips.

14          Q     And did you understand whether Mr. Phillips was

15    the only one who had been offered this policy or was it

16    offered to any other customer?

17          A     It's offered for what I know for three people.

18    It was Harry Phillips, Don Berdeaux I think it's the full

19    name and Steven Koel.

20          Q     And did you get an email around the same time as

21    you got this email from Mr. Fisher, did you get an email

22    from Ms. Morales with a copy of the actual documents that

23    had been used by Ms. Morales?

24          A     Yes.

25          Q     And is that something you had requested her to




                                                                    131
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 132 of 164

1     send you?

2           A     Yes.   Like I said before, I called her and I ask

3     all the documents like Yossi ask me to do.

4                 MR. POLLACK:    Okay.    And let's go to 427, which

5     I believe is in evidence.

6                 BY MR. POLLACK:

7           Q     And is this the email that you received from

8     Ms. Morales?

9           A     Yes, I did.

10          Q     And there are documents that were attached to

11    this email?

12          A     Yes.   One is a signed contract.      One is Don

13    Berdeaux's insurance policy.        One is swift 50K.    One is

14    150K.     And I think another one is 150K, which is the same.

15          Q     Well, let's go to 427.2.      Was that one of the

16    attachments?

17          A     Yes.

18          Q     And this is the insurance policy that you

19    understood Ms. Morales had offered to Don Berdeaux.

20    Correct?

21          A     Yes.

22          Q     Is this the same or different from the insurance

23    policy or contract that you had seen on Ms. Welles and

24    Mr. Shtern's computer a year earlier?

25          A     Definitely different.




                                                                     132
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 133 of 164

1           Q     Okay.   In what way is this different than what

2     you had seen earlier?

3           A     I think in everything it's possible.        Like the

4     name of this so-called contract.        Here it appear policy

5     number, it wasn't there.      The names, the promises that --

6     it's not related at all.

7           Q     To your understanding did Ms. Morales have

8     authority to enter into a contract like this on behalf of

9     Binary Book?

10          A     No one cannot.    Not even me.

11          Q     What about Mr. Roytman?

12          A     No one.   It's Binary Book logo.      We give

13    services.    We are not working there.

14          Q     In addition to Mila Morales, it is signed by a

15    John Tillman.     You heard Mr. Smith testify that that was a

16    name he had used at another binary options company,

17    Rushmore.    Were you familiar with the name, John Tillman,

18    at all when you saw this contract?

19          A     No.   I didn't even knew that it's him until they

20    explain me over the phone.

21          Q     What happened after this?      To your

22    understanding, what happened with Mr. Koel and

23    Mr. Berdeaux and Mr. Phillips?

24          A     The first one was Mr. Koel.       And Mr. Koel got

25    all his money back, 1.5 something million dollars.           They




                                                                    133
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 134 of 164

1     did it through the lawyer.       They send a letter about

2     defrauding Mr. Koel.      But before they send the money, they

3     called him because he was --

4           Q    I --

5           A    Sorry.

6           Q    I don't want you to tell me about phone calls

7     that you were not part of.       I just want to know generally

8     what was your understanding as to what happened.

9           A    It took a few more times with Mr. Koel because

10    he had profit in the account.         But after that, he said

11    that he want to get all his money back and the money being

12    sent to --

13               THE COURT:     Hold on one second.     We might have a

14    technical issue here.      Hold on one second.

15               (Pause.)

16               THE COURT:     Go ahead.

17               BY MR. POLLACK:

18          Q    Did you understand that ultimately Mr. Koel got

19    his money back?

20          A    Yes.   Everything.

21          Q    And what about Mr. Berdeaux?        What was your

22    understanding as to what happened with him?

23          A    He got all his money.

24          Q    What was your understanding with respect to

25    Mr. Phillips?




                                                                     134
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 135 of 164

1            A   By the time that I was there, he didn't got his

2     money because we tried to call and reach him.          It was in

3     May.   I by myself tried until September.        So at least four

4     months that he didn't take any phone from us and didn't

5     respond to the emails.      And we couldn't send him his money

6     back because we didn't have his bank details because when

7     you -- when we sending like Binary Book or Yukom asking

8     them to send or Numaris or every company, you send -- you

9     need to fill a form that's called APM form.          You need to

10    put your name, your IBN, your address.         So you cannot wire

11    money without these details.

12           Q   Had you been able to reach Mr. Phillips, if he

13    had responded and given you banking information, was it

14    your intention to wire him his money?

15           A   It was the intention because he had been, sorry,

16    defrauded.

17           Q   You heard the testimony from Mr. Smith?

18           A   Yes.

19           Q   And you heard that Mr. Smith put in a claim on

20    behalf of Mr. Phillips?

21           A   Yes.

22           Q   And what did Mr. Smith say that he charged

23    Mr. Phillips "help him recover this money"?

24           A   Because he recovered the money?

25           Q   Yeah.    Do you remember how much money Mr. Smith




                                                                    135
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 136 of 164

1     said that he received or took from Mr. Phillips to recover

2     the money?

3            A    Yes.    Almost 50%.   It was 45% up front and

4     $125,000 after getting the money.

5            Q    So how much in dollars total?

6            A    $170,000.

7            Q    How much would Mr. Smith have gotten if

8     Mr. Phillips had responded to your phone calls?

9            A    Zero.

10           Q    And all that money would instead have gone to

11    Mr. Phillips?

12           A    It's his money.

13                MR. POLLACK:    Your Honor, I'm about to turn to

14    another area.      I can keep going.    I didn't know when you

15    wanted to take the lunch break today.

16                THE COURT:    Well, is your next area a pretty

17    extensive area or --

18                MR. POLLACK:    It's sort of a meaty area.

19                THE COURT:    Okay.   Why don't we take the lunch

20    break?     It's now 12:37 and why don't we say we'll be back

21    here at 1:45?      Again there's a few things I probably need

22    to talk about with the lawyers.        So I'll see you at 1:45.

23    Again don't discuss the case among yourselves.          Keep an

24    open mind.    We'll see you back here after lunch.         Thank

25    you.




                                                                    136
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 137 of 164

1                (Jury excused.)

2                THE COURT:     Thank you.    Please be seated.     Ms.

3     Elbaz, you can return to your regular seat if you'd like.

4                Is there anything we need to discuss before the

5     afternoon?    Why don't we start by asking Mr. Pollack just

6     from a timing standpoint what are you envisioning?

7                MR. POLLACK:     We're certainly more than halfway

8     through the direct.

9                THE COURT:     Well, remind me again because I

10    didn't know when you -- how much is left would you say?

11               MR. POLLACK:     Less than half.

12               THE COURT:     I meant in time?     You started about

13    9:10 or so.    We had a break in there.       It was a little

14    longer usual.    So 9:30.    I mean it seems like it's been

15    about three hours.     So when you say a little more than

16    half, that means another two and a half to three hours.

17               MR. POLLACK:     Well, it can't be -- I don't think

18    it could be three hours.      But let's say two and a half.

19    There would be another hour to two left.

20               THE COURT:     Okay.

21               MR. POLLACK:     And it is taking longer than I

22    thought.   That's a combination of things.        One, giving me

23    the weekend to think about it and when I wasn't dealing

24    with documents from the taint team and two --

25               THE COURT:     So you acknowledge you actually did




                                                                    137
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 138 of 164

1     have time to prepare the direct examination?

2                MR. POLLACK:     What I'm acknowledging is that the

3     effort to derail me was only in part successful.           Just

4     think of how much more I could have come up with if I

5     didn't have to devote any time to filter documents --

6                THE COURT:     I understand.    So --

7                MR. POLLACK:     But the other -- so part of it

8     is -- I did actually do some work this weekend.          The other

9     part of it is --

10               THE COURT:     The translation.     I know you're

11    speaking slowly to make sure everyone understands and

12    that's totally fine.

13               MR. POLLACK:     I'm doing that and I haven't done

14    a lot of examinations using an interpreter and I probably

15    under-estimated how much additional time --

16               THE COURT:     That's okay.    I'm not pressuring

17    you.   I'm just trying to figure out from a timing

18    standpoint.    It's now 1 -- we told them 1:45 to be back.

19    So you will probably get pretty -- you'll either finish

20    right before the break or sometime after the break in the

21    afternoon.    So Mr. Van Dyck, do you think this witness

22    will take us through the day or --

23               MR. VAN DYCK:     Yes, Your Honor.

24               THE COURT:     What about for tomorrow?

25               MR. POLLACK:     So we had --




                                                                     138
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 139 of 164

1                THE COURT:     So you still have the two witnesses

2     or two or three character witnesses.        Correct?

3                MR. POLLACK:     Yeah.    I was going to say we had

4     informed the government over weekend that we're not going

5     to call the expert.

6                THE COURT:     Right.    I heard that.

7                MR. POLLACK:     So the only thing that would be

8     left after Ms. Elbaz are two or three character witnesses

9     which obviously will be brief witnesses.

10               THE COURT:     Okay.    Well, I mean we can think

11    about it as we go along.      It sounds like it's still going

12    to be a short enough carryover that we should be on the

13    track we're talking about, maybe not first thing in the

14    morning, but that we would still complete getting it to

15    the jury tomorrow which means that it may make sense to

16    stop half an hour early to talk about the jury

17    instructions unless the parties don't think there's a lot

18    to talk about.

19               I did notice the government made a submission

20    with a new instruction they want to offer as well as an

21    argument against one of the existing ones.          So does that

22    make sense or does someone have a better plan on how to

23    deal with that?     I mean we could do that at 5.       I just

24    don't want to keep everyone here indefinitely.

25               MS. COTTINGHAM:     Your Honor, we're happy to stop




                                                                    139
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 140 of 164

1     a half an hour early or to have that conversation at 5.

2     We did make an effort to put all of our remaining

3     positions on that, on the jury instructions in writing so

4     that the Court would have them.

5                THE COURT:     Well, I had gone through the

6     instructions myself and had some suggestions just based on

7     what I had seen in the evidence.        That was before I got

8     the government's submission and it was more just to give

9     you something to look at while we discuss it.          What's your

10    position on that, Mr. Pollack?       Can we discuss that later

11    today?   It seems like it would be better than trying to

12    have the jury wait for us to finalize the instructions and

13    there's also a processing gap that occurs.

14               MR. POLLACK:     I think it does make sense to have

15    that discussion later today.       I don't think based on what

16    I've seen from the government that it's going to be a

17    terribly long discussion, particularly as charging

18    conferences usually go because I think so much of it is

19    already done.

20               THE COURT:     Right.

21               MR. POLLACK:     I don't have any strong view one

22    way or the other whether we break at 4:30 to allow us to

23    do that or we break at 5 --

24               THE COURT:     Well, we'll see how it's going I

25    think.   I mean it sounds like we're not going to finish




                                                                    140
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 141 of 164

1     the witness today anyways or if we're close to it, maybe

2     we would go to 5.     If not, we'll reach a natural stopping

3     point maybe a little bit earlier.        But I always want to --

4     it's also helpful to have as much of the case in before we

5     have that discussion, that what I view is the final

6     discussion or at least penultimate discussion.

7                MR. POLLACK:     I don't think that the discussion

8     is going to be so lengthy that it would be a problem to do

9     it at 5.

10               THE COURT:     Okay.   Well, I just want to make

11    sure everybody is aware of that.        Okay.   Maybe I can ask

12    you all to come back maybe five minutes early which would

13    basically be at 1:40.      I did want to put a couple of

14    things on the record regarding the privilege issue and the

15    Rule 29 motion.     So if we can do that, I'd appreciate

16    that.

17               (Proceedings concluded.)

18

19

20

21

22

23

24

25




                                                                    141
                       DIRECT EXAMINATION OF LEE ELBAZ
     Case 8:18-cr-00157-TDC Document 307 Filed 08/20/19 Page 142 of 164

1                      CERTIFICATE OF REPORTER

2

3                I, Lisa K. Bankins, an Official Court Reporter

4     for the United States District Court for the District of

5     Maryland, do hereby certify that I reported, by machine

6     shorthand, in my official capacity, the proceedings had

7     and testimony adduced upon the trial in the case of the

8     United States of America versus Lee Elbaz, Criminal Action

9     Number TDC-18-00157, in said court on the 30th day of

10    July, 2019.

11               I further certify that the foregoing 141 pages

12    constitute the official transcript of said proceedings, as

13    taken from my machine shorthand notes, together with the

14    backup tape of said proceedings to the best of my ability.

15               In witness whereof, I have hereto subscribed my

16    name, this 31st day of July, 2019.

17

18

19                                       Lisa K. Bankins

20                                       Lisa K. Bankins
                                         Official Court Reporter
21

22

23

24

25




                                                                    142
                              $15,000 [1] 95/25                   39/9 39/17 39/21 47/9 49/22
                              $170,000 [1] 136/6                  119/12
 BY MR.Case
        POLLACK:  [22] 29/16 $237
             8:18-cr-00157-TDC   Document
                                    [2] 67/24307 68/3
                                                   Filed 08/20/192017
                                                                    Page
                                                                       [3]143 of 164
                                                                            39/25 40/9 41/5
 38/10 46/21 49/16 50/10      $240 [2] 67/6 67/23                2019 [3] 1/5 142/10 142/16
 55/10 58/16 72/14 77/16      $250 [1] 111/17                    20530 [1] 1/13
 80/19 81/20 82/14 99/19      $3 [5] 65/19 65/21 66/11           20770 [1] 1/22
 110/16 111/3 118/21 121/16    67/23 68/1                        224.8 [1] 110/15
 122/21 127/24 131/1 132/5    $5,000 [3] 63/23 64/2 64/14 232.1 [2] 98/6 99/6
 134/16                       $500 [1] 83/9                      24 [4] 11/19 67/5 67/7 67/23
 MR. POLLACK: [69] 3/5 8/12 $6,000 [1] 85/10                     25 [6] 104/7 104/15 104/17
 9/19 9/21 9/25 12/10 16/9    $760 [1] 67/17                      104/21 105/5 105/5
 17/20 21/19 22/1 22/5 22/9   $999 [1] 65/25                     26 [1] 39/25
 23/2 23/7 23/15 23/19 24/2                                      27 [4] 16/18 17/16 18/13
 24/8 25/9 26/1 26/9 26/20    '                                   32/25
 26/24 27/4 27/16 28/22 29/7                                     28 [1] 18/12
 37/18 37/21 37/24 38/4 38/8  'let's   [1]   87/13
                                                                 29 [8] 2/5 22/7 23/8 89/9
 45/13 45/19 46/13 46/19      -                                   89/19 89/21 92/19 141/15
 49/14 50/8 55/3 77/8 77/11
 80/16 81/15 82/10 88/20      -H  [5]   46/18  55/5  55/5  55/9
                               55/10                             3
 89/12 99/18 110/14 111/1
 122/20 127/16 127/22 130/18 0                                   30  [9] 1/5 38/19 38/22 92/19
 132/3 136/12 136/17 137/6                                        104/7  104/15 104/21 105/5
 137/10 137/16 137/20 138/1   0.2 [1] 75/19                       109/21
 138/6 138/12 138/24 139/2    00157 [2] 1/3 142/9                302 [1] 98/17
 139/6 140/13 140/20 141/6                                       30th [1] 142/9
 MR. VAN DYCK: [12] 37/20
                              1                                  31st [1] 142/16
 45/17 46/8 55/7 72/10 77/10 1.5 [1] 133/25                      33 [4] 22/17 28/12 34/9
 81/12 81/14 89/16 127/19     10  [4]   41/10  100/10  102/7      34/12
 130/23 138/22                 102/13                            34 [6] 22/17 28/13 34/9
 MS. COTTINGHAM: [38] 8/15    1000.02 [2] 74/17 74/19             34/11 34/12 34/13
 8/21 9/2 11/1 16/15 17/5     1001  [1]    71/11                 35  [2] 18/10 104/17
 17/23 18/2 18/11 19/12 19/24 1013-E [3] 55/5 55/9 55/12         385 [2] 22/17 28/13
 20/2 20/17 20/25 21/5 22/14 1014 [1] 55/22                      3854 [1] 8/6
 22/21 23/5 24/20 27/13 28/10 1014-E   [6]   55/5  55/9  55/23   3857 [1] 8/7
 92/12 93/4 93/11 93/23 94/9   55/23 56/6 57/1
                                                                 4
 94/18 95/2 95/8 95/12 96/11 1014-H [4] 55/23 55/24 55/25
 96/18 97/23 98/1 98/13 98/22  57/1                              403  [1] 15/22
 99/2 139/24                  1028 [2] 45/17 50/10               419 [2] 22/17 28/13
 MS. ETTINGER: [11] 89/19     1028-E [4] 45/19 46/15 46/18 420 [2] 22/17 28/13
 90/12 90/20 91/1 91/3 91/6    46/21                             423 [2] 22/18 28/13
 91/22 92/5 92/9 97/5 97/21   1028-H [3] 45/25 46/15 46/23 425 [2] 22/18 28/13
 THE CLERK: [2] 28/25 29/11 1029-H [1] 46/18                     427 [3] 22/18 28/13 132/4
 THE COURT: [121] 3/1 4/6     1039 [4] 37/19 37/23 37/24         427.1 [2] 22/18 28/13
 8/18 9/1 9/7 9/20 9/22 10/15 37/25                              427.2 [3] 22/18 28/14 132/15
 12/8 13/2 16/13 17/3 17/18   1039-E [5] 37/25 38/1 38/7         427.3 [2] 22/18 28/14
 17/24 18/7 18/15 19/15 19/25 38/10 46/17                        427.4 [2] 22/18 28/14
 20/14 20/23 21/2 21/13 21/21 1039-H   [2]   38/1  46/17         427.5 [2] 22/18 28/14
 22/2 22/8 22/11 22/20 22/24 11 [2] 41/10 119/11                 432 [2] 22/18 28/14
 23/3 23/10 23/16 23/22 24/7 110 [2] 37/3 37/6                   435 [2] 22/19 28/14
 24/18 25/8 25/24 26/4 26/11  116  [2]    22/17 28/13            435.1 [2] 22/19 28/14
 26/23 27/2 27/5 27/15 27/18 11:20 [2] 89/2 89/4                 45 [1] 136/3
 27/24 28/17 28/24 29/10      11th [1] 13/19                     45.1 [1] 17/1
 37/22 38/2 38/6 45/18 46/6   12:37   [1]   136/20               4:30 [1] 140/22
 46/11 46/17 55/8 72/12 77/14 12th [1] 13/20                     5
 81/13 81/16 88/18 88/22 89/5 1343 [1] 90/6
 89/17 90/9 90/19 90/23 91/2  1349  [1]    90/5                  5-T  [2] 82/11 85/8
 91/5 91/19 92/4 92/8 92/10   14 [2] 80/17 80/18                 50 [1] 136/3
 92/24 93/8 93/15 94/7 94/13 1400 [1] 1/13                       500 [4] 22/19 28/14 83/1
 94/25 95/6 95/9 96/9 96/15   141 [1] 142/11                      85/10
 96/24 97/19 97/22 97/25      15 [1] 57/10                       50K [2] 78/17 132/13
 98/11 98/18 99/1 99/9 99/12 150K [2] 132/14 132/14              522 [2] 22/19 28/14
 99/15 121/10 121/21 122/9    16 [2] 13/14 13/20                 522-T [2] 22/19 28/15
 122/16 122/19 127/18 127/20 17 [7] 16/21 16/22 17/17            534 [1] 28/15
 130/21 130/24 134/12 134/15   17/22 19/14 21/7 21/16            534-T [2] 22/19 28/15
 136/15 136/18 137/1 137/8    19 [2] 38/16 38/18                 534.1 [2] 22/19 28/15
 137/11 137/19 137/24 138/5   190 [1] 10/5                       537 [2] 22/19 28/15
 138/9 138/15 138/23 138/25   192 [2] 12/17 12/23                537-T [2] 22/19 28/15
 139/5 139/9 140/4 140/19     19th [1] 38/25                     540 [2] 22/20 28/15
 140/23 141/9                 1:40 [1] 141/13                    540-T [2] 22/20 28/15
 THE INTERPRETER: [2] 118/20 1:45 [3] 136/21 136/22              547 [2] 22/20 28/15
 121/6                         138/18                            547-T [2] 22/20 28/16
 THE WITNESS: [6] 29/14                                          549 [2] 22/22 28/16
 81/17 121/14 122/7 122/15    2                                  549-T [2] 22/22 28/16
 122/18                       20 [1] 33/3                        550 [2] 22/22 28/16
                              2000 [1] 1/18                      550-T [2] 22/22 28/16
$                             20006 [1] 1/19                     572 [2] 22/23 28/16
$1,000 [2] 67/16 74/5         2014 [6] 32/25 82/18 82/21         572-T [2] 22/23 28/16
$1,001 [1] 66/19               100/10   102/7  102/13            577 [2] 22/23 28/16
$1,760 [1] 67/18              2015 [1] 113/24                    577-T [2] 22/23 28/16
$125,000 [1] 136/4            2016 [9] 37/18 38/16 38/18
6                              120/5 120/25 121/1 123/13     admit [2] 17/17 21/17
                               124/1 126/16 126/18 127/7     admitted [5] 16/9 16/13 23/1
61 [1] Case
        96/238:18-cr-00157-TDC 129/20
                                Document  307133/11
                                      130/15    Filed134/1
                                                      08/20/19 28/7
                                                                 Page 144 of 164
                                                                    28/12
62 [3] 22/17 28/13 96/23       134/6 134/21 136/13 136/22    advantage [3] 73/8 73/11
624 [2] 22/23 28/17            137/12 137/15 137/23 138/24     75/5
624-T [2] 22/23 28/17          139/11 139/13 139/16 139/18 advice [1] 121/24
65 [1] 104/15                 above [11] 35/8 44/17 57/12 advisement [1] 97/1
6500 [1] 1/22                  57/13 65/1 71/10 71/11 71/12 affect [1] 60/1
669 [4] 127/17 127/18 127/21 74/19 74/19 78/1                affected [1] 94/21
 127/24                       abundance [1] 8/8              after [41] 3/25 11/13 16/19
669-T [3] 127/18 127/21       abuse [2] 70/13 75/8             22/8 29/24 30/6 31/12 31/23
 128/10                       abusing [19] 69/6 69/16          38/21 39/4 39/17 39/21 49/3
67 [3] 22/17 28/13 96/23       69/24 70/3 70/10 73/14 73/17 59/19 59/20 71/16 74/24 97/4
670 [4] 22/23 28/17 130/21     74/11 75/4 79/5 80/13 81/20     105/8 109/12 111/24 114/4
 131/1                         83/11 83/23 84/2 84/5 84/19     114/25 117/22 118/17 119/8
670-T [6] 22/23 28/17 130/19 87/5 88/17                        120/11 123/12 125/13 125/22
 130/21 131/1 131/3           academy [11] 35/23 60/12         127/13 128/13 128/14 128/21
674 [4] 77/9 77/14 77/15       60/18 60/19 60/23 61/7 61/8     130/14 133/21 134/10 136/4
 77/18                         61/14 61/18 62/7 62/12          136/24 138/20 139/8
674-T [4] 77/10 77/14 77/15 Accardo [2] 77/19 77/21          afternoon [2] 137/5 138/21
 78/22                        accent [1] 106/1               again [43] 4/22 6/24 14/16
6K [1] 78/18                  accept [3] 95/21 108/23          15/19 18/7 20/16 20/24 26/18
7                              109/11                          28/9 39/19 41/20 48/5 48/14
                              access [5] 9/19 13/22 13/25      48/24 49/8 49/10 49/16 54/24
70 [2] 104/8 104/15            15/6 19/4                       55/12 55/22 57/11 58/8 64/5
704 [2] 22/23 28/17           accessed [1] 12/22               66/12 73/22 87/10 87/24 89/3
704-T [2] 22/24 28/17         According [1] 56/18              90/24 95/2 95/14 99/14
710 [1] 96/24                 account [27] 63/19 63/20         100/13 100/23 117/8 119/3
72 [1] 96/23                   63/22 64/3 64/15 79/4 83/24     119/5 119/8 126/12 126/12
76 [4] 67/10 67/11 67/17       84/9 85/13 101/24 105/1         136/21 136/23 137/9
 67/19                         109/13 109/14 110/3 110/4     against [7] 70/18 70/19
8                              111/19 111/23 112/1 112/3       107/24 117/1 120/14 126/17
                               116/4 117/25 118/8 127/9        139/21
821 [2] 22/24 28/17            130/5 130/8 130/13 134/10     agency [3] 29/25 30/8 30/10
821-T [2] 22/24 28/17         accounting [1] 35/24           agent [14] 20/22 24/14 62/11
87 [1] 108/4                  accurate [4] 35/4 41/12 50/6 68/8 68/12 68/14 106/10
8889 [1] 8/7                   68/5                            106/17 108/10 108/14 108/21
8909 [1] 8/7                  accusing [1] 119/18              108/25 109/8 114/17
8926 [1] 8/7                  achieve [2] 105/3 110/8        agent's [1] 108/1
8933 [1] 8/7                  achieved [1] 105/3             agents [23] 24/7 24/9 24/13
8950 [1] 8/7                  acknowledge [1] 137/25           36/21 36/24 40/15 60/7 61/5
8954 [1] 8/7                  acknowledging [1] 138/2          61/8 62/6 91/9 91/10 91/12
8:30 [1] 1/6                  acquittal [3] 22/7 23/9          105/16 105/18 107/6 107/13
9                              89/22                           107/14 112/6 112/9 112/17
                              action [2] 117/22 142/8          113/8 116/9
90 [2] 75/7 75/7              activity [2] 81/22 90/12       ago [1] 101/7
94 [1] 36/25                  acts [2] 90/12 92/4            agree [10] 4/9 5/7 5/21
95 [3] 103/21 104/2 104/18    actual [3] 32/18 54/10           10/16 10/24 13/4 15/17 40/6
98 [1] 76/20                   131/22                          40/16 40/16
99 [1] 76/20                  actually [24] 3/17 6/4 8/10 agreed [10] 18/11 18/12
999 [1] 71/12                  11/20 17/2 23/4 32/15 38/24     18/14 21/24 98/16 108/22
9:00 [1] 8/17                  39/7 45/15 55/25 65/25 70/11 109/11 109/15 126/14 129/10
9:10 [1] 137/13                77/18 82/13 85/16 94/3 94/4 agreeing [1] 129/10
9:30 [1] 137/14                101/9 104/10 113/23 117/24    agreement [5] 16/8 28/5 90/8
A                              137/25 138/8                    91/8 91/11
                              adapted [1] 99/3               agreements [1] 48/11
a.m [1] 1/6                   add [9] 11/7 13/4 19/1 19/7 ahead [15] 37/22 38/10 45/14
AA [3] 41/17 49/19 50/10       24/11 78/14 78/20 97/7 118/8 47/11 50/9 50/10 56/3 56/6
ability [7] 3/14 7/17 13/15 added [3] 28/6 78/25 101/4         57/8 76/5 99/18 122/20
 13/22 15/6 103/18 142/14     addition [3] 17/16 43/5          127/23 129/4 134/16
able [9] 3/10 5/9 24/14 25/3 133/14                          Airport [1] 40/12
 75/8 105/3 109/20 128/20     additional [15] 11/14 15/16 Alex [2] 115/11 115/15
 135/12                        16/11 16/21 17/14 19/14       Alfasi [1] 36/2
about [102] 3/23 4/8 4/20      20/13 20/23 21/7 24/4 24/10 all [64] 3/24 4/13 6/20
 6/9 7/15 8/2 8/19 10/8 10/9   28/6 96/20 130/15 138/15        11/10 12/12 12/17 14/23 15/5
 10/20 11/24 13/13 14/4 14/10 address [9] 53/20 53/23 54/1 16/5 16/21 18/5 18/11 18/14
 15/20 16/2 17/11 18/9 21/21   54/4 98/2 100/18 102/5 121/9 20/4 23/1 37/4 37/6 38/24
 24/15 25/12 27/9 27/10 27/18 135/10                           39/23 47/17 48/6 48/14 48/25
 31/1 32/18 33/13 34/8 35/3   addressed [6] 8/4 10/15          49/11 49/15 50/3 52/1 54/4
 41/17 48/12 52/21 54/8 54/18 122/24 122/25 123/3 123/5        54/14 59/2 62/19 63/6 90/24
 54/20 59/3 59/7 59/13 59/14 adduced [1] 142/7                 95/4 96/6 97/14 102/2 104/1
 59/22 61/4 61/16 62/11 62/19 adjust [2] 6/20 6/20             111/24 111/25 114/7 115/23
 62/21 62/23 66/18 81/12      adjustment [2] 83/23 84/9        115/25 116/1 116/4 117/4
 83/25 87/4 91/5 91/10 94/16 admissibility [2] 10/20           117/11 117/24 124/16 126/25
 95/7 95/12 95/23 99/21 99/23 15/21                            127/11 127/15 129/17 130/3
 103/13 103/24 103/25 105/16 admissible [2] 10/10 18/1         130/11 132/3 133/6 133/18
 105/18 106/10 107/25 108/8   admission [8] 8/3 16/11 38/1 133/25 134/11 134/23 136/10
 109/18 111/6 113/1 114/8      46/15 55/4 77/14 127/18         140/2 141/12
 114/21 117/12 118/13 118/15   130/21                        allegation [3] 119/20 119/22
 118/17 118/24 119/6 119/9
A                              95/11 97/5 106/9 137/4           38/24 41/12 41/12 41/17 46/5
                              anyway  [2] 22/5 131/1            47/15 47/25 48/15 50/5 50/24
allegation...  [1] 120/14
       Case 8:18-cr-00157-TDC   Document
                              anyways  [1] 307
                                            141/1Filed 08/20/19 51/8
                                                                  Page  145 54/8
                                                                      53/12 of 164
                                                                                 55/19 60/11
allocate [1] 5/3              apart [1] 90/5                    68/19 69/2 69/8 69/17 73/11
allow [3] 7/1 46/5 140/22     APM [1] 135/9                     74/6 76/22 87/17 88/4 90/11
allowed [14] 5/15 19/17       apologize [1] 117/7               91/13 91/17 91/18 92/4 93/19
 54/24 106/16 108/7 108/10    apologized [1] 117/7              95/15 96/1 96/18 98/3 100/1
 108/13 108/13 108/17 110/3   appear [3] 3/24 123/21 133/4 106/7 109/9 116/4 116/8
 110/10 119/4 119/4 126/11    APPEARANCES [1] 1/10              116/9 116/17 120/8 121/3
almost [2] 16/4 136/3         appears [1] 25/15                 125/10 129/14 131/20 134/8
Alon [5] 78/3 79/13 79/16     apple [1] 19/18                   134/22 139/11 139/20 139/20
 79/18 79/22                  application [2] 90/1 92/7         140/17 141/4 142/12
along [7] 24/1 47/17 48/6     apply [1] 116/21                ASAP [2] 78/18 82/25
 48/14 48/25 49/11 139/11     applying [2] 9/24 90/21         aside [1] 116/23
Alpha [2] 6/5 47/22           appreciate [1] 141/15           ask [39] 5/6 16/7 24/21 28/8
already [22] 7/23 19/11 20/7 appropriate [5] 19/5 24/20         41/20 51/7 56/16 60/24 69/7
 28/7 49/24 54/15 61/4 75/5    26/19 27/13 121/12               72/11 73/22 74/24 83/25
 77/12 77/16 79/24 80/18      approve [2] 70/20 109/13          87/24 107/12 109/5 114/3
 82/12 100/2 109/11 109/12    approving [1] 95/25               115/1 118/8 119/22 120/13
 110/16 111/20 118/12 130/20 approximate [1] 35/2               123/17 123/19 123/23 123/23
 130/25 140/19                approximately [14] 30/4 30/5 123/24 125/6 126/8 126/12
also [42] 6/17 15/1 15/5       33/1 33/15 34/3 37/3 65/19       126/21 128/13 128/19 128/22
 16/22 17/16 37/11 37/14       67/5 74/10 76/16 89/13 104/7 129/5 130/5 130/17 132/2
 43/12 43/19 45/2 46/17 50/23 104/8 119/11                      132/3 141/11
 51/2 54/16 54/25 59/8 59/9   April [3] 119/11 119/12         asked [17] 3/10 4/25 6/25
 60/4 61/10 61/11 61/17 62/3   124/6                            15/1 37/11 40/15 50/16 50/19
 62/17 91/7 92/18 92/22 97/10 April 2016 [1] 119/12             51/2 55/1 79/5 96/4 106/2
 105/11 106/3 109/8 110/13    Aquil [1] 95/6                    117/6 117/24 126/10 127/6
 110/22 110/24 118/11 122/24 are [126] 4/1 5/2 5/13 5/17 asking [14] 5/19 7/12 79/2
 123/23 125/10 127/5 127/11    6/8 6/10 6/19 6/23 7/3 7/22      79/8 79/19 80/3 80/6 88/2
 130/10 140/13 141/4           7/22 7/22 9/4 10/22 10/23        88/4 95/24 114/7 130/8 135/7
alternate [1] 26/18            11/3 11/4 11/5 11/15 11/17       137/5
although [9] 4/19 5/12 7/2     11/17 12/5 12/23 12/24 14/17 aspects [1] 104/1
 7/20 8/5 10/20 26/7 94/8      15/15 15/20 16/14 16/17        asset [1] 56/23
 94/12                         16/18 16/22 16/23 17/17        assets [2] 56/20 59/8
altogether [5] 34/6 37/2       18/25 19/17 20/5 20/17 20/18 assist [5] 50/17 50/20 51/3
 39/24 40/22 41/6              20/20 21/4 21/6 21/16 21/24      51/7 60/20
always [7] 20/15 81/24         24/7 25/11 26/6 28/12 28/21 assistance [1] 25/19
 107/24 108/18 110/6 110/25    32/10 34/24 35/1 35/2 35/15 associated [1] 112/14
 141/3                         35/16 35/19 35/20 35/25 36/1 assume [2] 14/8 65/24
am [4] 5/13 48/24 67/13 74/7 36/4 36/12 36/16 37/8 42/5       assumption [1] 12/16
AMERICA [2] 1/3 142/8          42/11 46/18 48/2 51/17 55/2 ATKINSON [1] 1/12
among [1] 136/23               55/2 55/6 55/10 56/21 67/16 attached [3] 55/19 56/1
amount [2] 109/22 116/17       67/17 70/1 70/2 70/3 70/4        132/10
Amy [4] 17/8 17/10 20/6        70/8 71/9 71/12 72/1 72/18     attachment [1] 55/6
 20/11                         73/5 73/22 73/23 74/16 74/17 attachments [1] 132/16
analyst [9] 58/22 60/8 60/9    75/8 75/25 77/15 79/8 81/22 attended [1] 61/12
 61/11 61/17 61/17 62/1 62/2   82/12 83/4 83/7 83/8 84/11     attention [2] 85/11 119/15
 62/12                         89/10 89/15 92/19 93/1 96/20 Attorney [1] 14/23
analyze [2] 59/3 59/8          101/13 101/13 103/11 104/9     attorneys [3] 5/2 6/9 7/14
and/or [2] 7/23 58/10          104/10 105/2 106/2 106/7       attractive [4] 72/9 72/25
Ann [1] 95/5                   108/17 109/22 119/5 122/3        72/25 73/3
another [19] 4/2 17/9 18/3     126/15 127/7 127/9 127/21      audio [2] 94/23 94/23
 30/10 31/5 42/22 50/21 59/11 130/3 130/4 130/11 132/10       Austin [4] 50/1 52/13 125/9
 65/4 95/25 120/15 120/22      133/13 137/6 139/8               126/6
 121/21 123/5 132/14 133/16   area [4] 136/14 136/16          authority [3] 50/24 52/6
 136/14 137/16 137/19          136/17 136/18                    133/8
answer [6] 25/21 25/23 59/13 aren't [2] 19/11 77/16           authorization [2] 98/6
 121/15 122/2 122/18          argue [1] 24/12                   116/10
anticipate [3] 20/3 21/9      argument [10] 5/22 7/3 9/16 authorize [1] 113/11
 24/24                         18/7 23/12 23/19 91/4 98/3     available [6] 6/8 7/24 13/12
any [55] 6/12 8/1 8/9 8/10     98/4 139/21                      46/2 59/13 62/3
 8/14 9/11 9/17 10/12 10/15   army [2] 30/2 30/4              Avenue [1] 1/13
 15/11 15/18 16/11 24/24 25/9 around [2] 65/10 131/20         average [2] 74/11 75/21
 26/7 27/10 27/11 37/20 37/23 arrested [2] 40/13 40/15        Aviv [2] 29/19 44/9
 39/21 40/1 40/5 42/19 48/9   arrived [1] 40/12               avoid [1] 87/12
 50/24 51/16 51/20 52/3 52/6 article [7] 16/25 17/2 17/23 aware [10] 9/6 12/19 86/24
 55/7 76/7 77/13 80/4 89/10    17/25 18/2 18/5 18/7             87/7 89/14 92/23 101/23
 94/9 103/16 103/18 105/18    articles [1] 17/5                 107/14 113/7 141/11
 108/9 108/15 111/12 112/9    as [101] 3/6 3/19 4/20 6/17 awareness [1] 93/14
 112/21 113/1 113/7 113/11     7/8 8/11 8/11 8/23 8/23 9/12 away [4] 28/2 98/10 98/15
 113/20 114/9 120/1 127/3      10/22 12/19 14/21 14/23          115/2
 127/19 131/16 135/4 138/5     14/23 14/25 15/13 16/25
 140/21                        18/10 19/12 19/21 20/7 20/19 B
anybody [2] 40/6 88/15         21/7 21/15 21/17 21/17 23/21 back [35] 12/21 17/14 26/12
anyone [1] 113/11              24/22 25/2 26/15 27/9 29/5
anything [22] 3/3 3/18 5/24                                     27/1 28/1 28/2 30/8 39/10
                               29/7 31/14 32/17 32/17 33/7      51/19 66/4 66/6 67/16 85/15
 8/14 8/24 10/20 13/21 25/5    33/17 34/10 34/14 34/21
 25/8 54/7 54/20 62/10 65/14                                    85/16 86/9 86/25 89/2 89/4
                               34/23 35/11 36/1 36/23 37/7      96/1 99/13 104/17 110/2
 68/10 79/8 83/23 92/11 95/11
B                              91/8 91/10 91/15 92/16 93/16 116/9 116/10 127/13 133/9
                               94/5 96/11 97/10 97/15 97/16 133/12 133/16 135/7
back...Case
        [13] 8:18-cr-00157-TDC
               111/12 116/4     Document
                               100/1  100/11307  Filed
                                             106/1     08/20/19bind
                                                    106/2         Page
                                                                    [1]146  of 164
                                                                         116/10
 123/17 124/13 127/12 133/25   108/5 110/21 110/22 111/25      biography [2] 105/19 105/23
 134/11 134/19 135/6 136/20    117/20 118/12 119/17 121/23 bit [5] 14/19 15/9 89/1
 136/24 138/18 141/12          124/18 125/18 125/23 129/5       113/1 141/3
background [4] 60/7 61/25      129/7 129/19 129/23 131/9       bite [1] 19/17
 113/1 113/2                   131/11 131/15 131/23 135/12 Bitton [6] 55/15 55/17 56/3
backup [1] 142/14              135/15 137/14                    94/11 94/13 106/22
balance [1] 130/13            before [37] 1/8 3/7 4/1 6/5 blanket [1] 16/1
bank [10] 30/11 30/13 30/13    8/10 9/3 10/11 12/25 15/18      block [1] 54/2
 30/15 30/19 31/4 107/9        16/7 16/16 16/17 18/20 19/23 blow [1] 78/23
 107/10 111/16 135/6           20/25 21/4 23/13 27/18 33/13 Bob [6] 86/11 86/12 100/4
banking [1] 135/13             34/4 39/1 48/18 70/25 83/12      100/7 100/8 101/14
Bankins [4] 1/21 142/3         85/10 89/8 99/21 109/2          body [1] 47/11
 142/19 142/20                 109/10 117/21 130/1 132/2       bogged [1] 23/13
banks [1] 30/17                134/2 137/4 138/20 140/7        bonus [33] 108/22 108/23
bar [1] 5/3                    141/4                            109/2 109/19 109/20 109/21
BARRY [1] 1/17                beginning [4] 58/23 114/24        109/22 109/24 109/25 110/4
based [23] 14/6 15/12 17/15    126/3 126/4                      110/9 110/12 111/19 111/23
 19/9 19/9 19/22 21/9 21/10   behalf [8] 2/3 29/5 53/6          111/23 111/25 112/3 116/5
 25/7 89/22 92/15 92/15 93/8   53/19 58/10 116/2 133/8          116/6 116/17 116/21 116/25
 93/15 94/4 94/7 94/17 94/22   135/20                           117/13 117/13 117/21 117/25
 94/24 97/8 129/23 140/6      behind [2] 26/6 26/17             118/8 118/12 118/15 126/11
 140/15                       being [12] 5/9 6/23 7/22          127/10 130/5 130/12
basically [3] 4/22 15/8        9/12 22/14 26/15 39/7 41/4      bonus-wise [1] 117/13
 141/13                        87/18 87/23 119/10 134/11       Book [80] 6/10 7/15 42/2
basis [3] 4/6 59/17 73/13     believe [24] 3/3 17/9 56/9        42/4 42/13 43/12 44/2 44/17
BB [1] 34/21                   63/5 79/4 80/18 81/18 81/19      44/24 47/21 47/24 48/15
be [138] 3/17 5/15 7/1 7/2     82/12 85/3 87/20 93/6 93/25      48/19 48/21 48/21 49/7 49/8
 8/4 10/13 14/14 15/20 15/21   95/3 103/21 104/2 104/5          49/12 53/6 53/12 53/14 53/19
 15/24 16/2 18/16 19/22 19/24 104/7 104/24 105/9 105/12         53/24 54/2 54/5 54/9 54/10
 20/4 21/8 22/6 23/1 23/18     106/20 107/12 132/5              54/11 57/17 57/18 58/1 58/13
 24/12 24/14 24/17 25/3 25/7 belong [3] 57/25 115/9             58/24 63/16 63/18 63/20
 25/13 25/17 25/20 25/21       120/23                           63/21 63/24 63/25 64/3 64/6
 25/22 25/23 26/14 27/1 27/2 below [2] 63/11 100/25             64/11 64/15 64/18 65/3 65/8
 27/8 27/9 27/10 27/13 28/1   benefit [1] 51/14                 65/9 65/14 65/18 65/21 66/3
 31/11 33/12 34/22 35/2 37/11 Berdeaux [4] 131/18 132/19        66/10 66/12 67/2 67/3 67/21
 38/17 40/16 41/12 45/12 46/2 133/23 134/21                     67/24 67/25 68/3 68/5 68/9
 49/5 50/19 56/10 59/4 62/11 Berdeaux's [1] 132/13              68/13 71/7 95/17 103/2 103/5
 63/9 63/11 64/8 65/1 65/17   best [2] 6/21 142/14              106/6 109/5 112/12 112/14
 67/5 67/9 67/11 67/17 68/5   better [10] 4/14 9/15 103/12 113/8 113/12 114/12 116/2
 68/9 69/8 69/9 69/24 72/4     104/22 104/23 105/2 105/5        116/9 116/10 127/13 133/9
 74/6 74/13 74/19 75/8 75/16   122/12 139/22 140/11             133/12 135/7
 75/21 76/11 76/21 77/3 77/4 between [12] 20/10 33/9           Book.com [1] 53/21
 77/12 79/19 81/7 81/11 82/8   36/17 49/20 59/1 89/11 91/9 born [1] 29/18
 85/9 85/12 86/24 87/6 88/1    91/11 104/7 104/15 104/15       boss [3] 35/10 52/11 120/7
 88/5 88/19 88/25 89/6 90/6    113/24                          both [9] 6/16 13/19 14/16
 90/10 91/17 91/20 91/21      Big [32] 42/2 42/4 42/13          36/13 46/3 46/4 46/10 86/12
 91/24 91/25 92/7 93/18 93/22 43/12 44/2 44/17 44/24 47/21 118/1
 95/5 96/5 96/6 96/7 96/14     47/24 48/16 48/18 48/19         bottom [5] 47/1 55/14 77/19
 99/17 101/20 103/24 105/2     48/19 49/7 49/8 49/12 53/8       85/17 111/5
 109/20 110/10 117/25 119/5    53/19 57/17 57/18 57/25         bought [1] 64/23
 119/25 121/13 127/8 127/8     58/14 81/1 87/1 87/4 100/18 boxes [2] 35/16 60/14
 127/10 128/20 128/22 130/13   103/2 103/5 106/6 109/6         boyfriend [2] 115/11 115/20
 136/20 137/2 137/17 137/18    112/13 112/14                   brain [1] 98/14
 137/19 138/18 139/7 139/9    Bigelman [2] 16/23 36/2          branded [1] 42/8
 139/12 139/12 140/11 140/16 bigger [2] 65/11 65/12            brands [7] 43/13 43/16 43/20
 141/8 141/8 141/13           biggest [1] 30/16                 44/3 44/18 44/22 47/24
became [4] 34/2 34/8 103/12 binary [98] 6/6 6/10 7/15          break [18] 10/25 11/6 23/15
 126/21                        31/24 32/5 32/19 41/18 41/24 23/24 70/21 70/23 88/20
because [49] 7/1 12/5 13/19    42/2 42/4 42/5 42/12 43/12       88/24 89/1 89/8 99/21 136/15
 15/18 19/2 19/23 23/12 26/7   43/13 43/15 43/20 44/2 44/3      136/20 137/13 138/20 138/20
 51/8 51/19 54/14 62/15 63/15 44/17 44/18 44/22 44/24           140/22 140/23
 73/23 75/5 75/9 84/12 84/13   47/21 47/22 47/24 47/24         Brian [2] 46/20 82/13
 85/1 86/20 87/20 94/16 98/10 48/15 48/21 49/8 49/12 53/6 brief [1] 139/9
 101/10 101/25 104/24 105/25   53/12 53/13 53/19 53/21         briefly [3] 12/9 92/13 97/25
 106/1 107/21 110/12 114/8     53/24 54/2 54/5 54/9 54/10      bring [2] 24/2 126/22
 117/12 117/17 117/20 120/25   54/11 57/17 57/18 58/1 58/13 broker [6] 47/21 47/23 47/25
 124/1 125/6 126/11 127/14     58/23 62/22 63/16 63/18          55/1 65/4 106/2
 130/9 134/3 134/9 135/2       63/20 63/21 63/24 63/25 64/3 brokers [2] 48/12 48/15
 135/6 135/6 135/15 135/24     64/6 64/11 64/15 64/18 64/22 brought [2] 57/13 90/25
 137/9 140/18                  65/3 65/8 65/9 65/14 65/18      Bryant [1] 95/6
been [68] 3/19 4/11 4/14       65/21 66/3 66/10 66/12 67/1 Buckley [11] 125/1 125/3
 4/21 7/9 7/10 7/23 11/25      67/3 67/21 67/24 67/25 68/3      125/3 125/5 125/8 125/14
 13/12 29/5 29/6 33/13 34/6    68/5 68/9 68/13 71/7 95/17       125/16 125/17 125/25 126/3
 34/20 38/13 41/5 41/8 41/8    103/2 103/5 103/24 106/6         128/15
 41/16 46/12 49/7 54/14 54/25 109/5 112/12 112/14 112/15       burden [1] 3/16
 54/25 62/16 72/24 76/17       113/8 113/12 114/12 116/2       Burton [1] 95/6
 82/20 86/24 89/25 90/3 90/7
B                             CEO [23] 34/2 34/4 34/8          108/14 108/15 108/22 108/22
                               34/14 35/6 35/15 35/18 36/23 109/1 109/2 109/10 110/6
business [8] 8:18-cr-00157-TDC
       Case    7/17 14/10       Document
                               37/7        307 Filed
                                     37/17 38/24 39/4 08/20/19
                                                      39/8       Page 111/16
                                                               111/11 147 of 164
                                                                             111/18 111/19
 30/24 35/14 42/7 51/12 51/13 39/11 39/17 39/19 41/9 42/17 111/23 112/2 114/2 114/10
 86/4                          42/19 50/24 52/9 60/16          114/13 114/16 114/25 116/4
buy [8] 63/7 63/12 63/14       123/11                          117/11 117/16 117/19 117/20
 64/1 64/7 71/2 74/4 74/24    ceremony [1] 6/19                117/24 118/7 118/14 118/18
C                             ceremony-type [1] 6/19           119/1 119/6 120/2 124/7
                              certain [3] 25/1 95/19 95/19 126/4 126/8 126/9 126/10
Caesarea [1] 37/4             certainly [7] 3/14 15/22         126/22 127/8 127/12 129/5
CAITLIN [1] 1/11               17/23 25/21 93/7 98/4 137/7     129/8 130/3 130/5 130/9
call [20] 20/7 25/2 28/21     CERTIFICATE [1] 142/1            130/13
 28/23 51/23 53/5 53/13 63/9 certified [1] 25/14             client's [1] 127/10
 63/14 64/7 70/16 71/2 72/18 certify [2] 142/5 142/11        clients [24] 33/18 34/15
 72/24 74/4 74/16 74/24 120/8 chain [10] 5/20 6/25 7/11        40/2 40/6 57/24 58/2 58/5
 135/2 139/5                   82/14 83/18 85/17 85/21         58/6 60/9 61/9 61/10 61/14
called [25] 29/5 32/2 36/5     124/18 124/22 124/23            62/4 76/16 81/1 94/7 95/22
 36/9 36/10 42/23 43/24 44/19 chair [1] 26/10                  104/2 104/5 104/22 105/3
 56/12 74/1 78/5 90/18 95/4   chairs [5] 26/6 26/9 26/12       105/4 106/5 112/18
 110/24 113/15 119/14 119/21   26/14 27/18                   close [5] 110/2 127/7 130/2
 120/7 120/23 123/15 123/18   chance [1] 97/5                  130/11 141/1
 132/2 133/4 134/3 135/9      chances [3] 75/7 102/12        closer [2] 79/21 80/1
calling [3] 24/24 32/12        102/15                        co [5] 16/24 91/17 91/21
 53/19                        change [2] 71/24 102/11          96/4 98/9
calls [4] 53/6 94/24 134/6    changed [1] 99/1               co-conspirator [4] 16/24
 136/8                        changes [1] 59/22                91/17 91/21 96/4
came [6] 18/13 59/16 69/15    changing [3] 59/21 59/24       co-conspirators [1] 98/9
 102/18 110/13 119/14          59/24                         Cohen [12] 35/12 35/12 37/12
can [84] 6/21 8/23 10/24      character [2] 139/2 139/8        37/14 49/5 86/2 86/18 87/10
 15/19 22/13 23/25 23/25      charge [3] 35/13 85/24 86/4      87/12 87/17 88/1 128/8
 25/25 26/8 26/10 26/12 26/18 charged [2] 95/15 135/22       Cohen's [1] 88/6
 27/20 27/21 37/13 37/22      charging [1] 140/17            college [2] 31/8 31/9
 38/10 41/20 45/14 46/20      chart [13] 34/21 35/4 35/8     colleges [1] 31/13
 48/23 49/15 49/16 50/9 51/8   41/17 41/23 41/24 42/1 42/20 Collin [9] 86/11 86/12 86/15
 55/25 56/15 56/25 59/9 60/24 43/7 49/16 49/19 60/15 86/3      100/4 100/7 100/8 101/14
 61/3 64/5 70/18 70/19 70/21 cheating [1] 80/13                101/18 101/24
 70/23 72/3 72/4 72/19 74/23 check [8] 70/3 78/18 79/7       Collin's [1] 102/5
 74/25 76/3 78/22 82/2 82/13   82/2 85/13 114/4 123/24       combination [1] 137/22
 84/13 85/16 87/24 88/9 89/7   123/25                        come [22] 29/10 32/21 33/10
 89/18 91/21 99/14 100/23     checked [1] 79/4                 39/10 40/9 59/1 64/14 68/18
 102/10 103/10 103/12 103/13 checking [2] 72/4 80/1            68/25 73/22 77/6 79/6 89/11
 104/7 104/9 106/4 108/2      Cherrywood [1] 1/22              89/15 91/10 99/13 100/23
 110/6 110/15 111/1 111/2     chief [4] 19/21 19/22 20/17      105/23 119/8 119/15 138/4
 111/5 111/16 111/24 117/5     20/20                           141/12
 118/21 119/3 120/10 122/2    chiefs [1] 102/1               come again [1] 73/22
 122/14 122/15 126/22 127/12 children [4] 106/11 106/12      comes [1] 27/18
 136/14 137/3 139/10 140/10    106/18 106/18                 comfortable [1] 106/7
 141/11 141/15                choose [3] 64/20 70/20 74/16 coming [6] 15/5 60/9 78/12
can't [5] 5/10 21/20 102/23 choreographed [1] 6/18             101/8 109/12 128/2
 109/16 137/17                Christianson [1] 20/7          comment [2] 8/14 9/25
cancel [7] 70/18 70/19 70/19 CHUANG [1] 1/8                  commenting [1] 27/11
 71/19 72/18 72/19 73/5       Circuit [1] 90/18              comments [2] 12/16 13/4
cancellation [2] 79/5 83/16 circumstances [4] 3/12 4/24 commission [7] 65/16 65/17
cannot [13] 57/6 75/5 75/7     99/1 113/25                     65/20 66/11 67/23 68/15
 81/24 88/13 103/1 104/13     cite [1] 90/24                   119/7
 105/7 106/24 107/1 110/8     cited [2] 94/1 97/1            commit [1] 83/9
 133/10 135/10                claim [3] 32/14 57/13 135/19 communicate [2] 53/24 88/15
capacity [3] 39/11 51/19      claimed [1] 114/5              communication [1] 6/3
 142/6                        claiming [1] 113/8             communications [1] 6/9
care [1] 101/17               claims [1] 114/25              companies [19] 41/18 41/24
carefully [2] 101/13 129/6    clarify [5] 8/13 27/8 61/3       42/5 42/9 42/10 44/1 44/5
carryover [1] 139/12           121/8 121/22                    47/23 47/25 48/3 49/20 49/24
case [35] 5/4 5/16 12/6 16/9 classes [3] 30/20 30/23 31/1 49/25 51/3 51/7 51/17 58/14
 16/24 19/5 19/8 19/9 19/10   clawed [1] 12/21                 58/14 109/7
 19/21 19/22 19/24 20/8 20/17 clear [6] 3/15 10/6 10/17      company [39] 6/5 31/14 31/24
 20/20 24/9 24/23 28/3 28/19   21/8 93/6 129/10                32/1 32/2 32/3 32/5 34/6
 28/21 46/14 89/3 90/10 90/14 clearly [3] 5/17 5/18 6/4        39/24 42/19 42/22 43/23
 90/18 90/18 90/19 90/25 94/1 clerk [3] 26/5 27/20 29/6        44/11 44/12 45/6 45/7 45/12
 94/15 102/19 108/18 136/23   client [95] 12/2 33/8 53/17      47/16 47/18 47/21 48/9 50/3
 141/4 142/7                   57/15 57/22 57/23 57/25         50/14 50/21 54/11 58/11
cases [1] 97/1                 57/25 58/1 58/10 60/20 63/1     65/22 78/8 82/20 83/5 100/11
categories [1] 19/15           64/6 68/9 68/13 68/14 69/2      107/25 110/13 110/22 118/4
category [4] 3/20 11/18        69/2 69/15 69/17 69/17 70/10 119/14 126/17 133/16 135/8
 12/14 76/14                   70/13 70/18 70/24 74/1 74/6 comparable [1] 7/23
caused [1] 96/13               74/14 76/9 79/12 80/4 81/4    complaining [2] 6/9 120/5
caution [1] 8/8                81/6 81/8 81/10 81/10 81/19 complaint [5] 11/24 114/2
cc [1] 101/14                  83/9 85/5 87/5 88/12 88/16      114/5 114/15 114/16
cc'ed [3] 16/22 17/7 18/14     102/10 102/22 102/24 103/2    complaints [1] 7/15
center [3] 32/4 51/24 53/5     103/5 103/8 103/17 108/4      complete [5] 20/12 21/12
cents [1] 75/2
C                             conversation [5] 117/6          currencies [2] 31/19 31/21
                               117/15 117/18 117/19 140/1     current [1] 60/1
complete...
       Case [3]   29/22 31/2
             8:18-cr-00157-TDC  Document[1]
                              conversion   307 51/13
                                                Filed 08/20/19customer
                                                                 Page 148  of 164
                                                                        [14]   53/13 53/24
 139/14                       conversion-wise [1] 51/13        54/8 54/10 68/19 68/20 73/20
completed [3] 28/19 30/6      convey [1] 83/7                  73/20 74/7 78/17 79/19 95/20
 98/7                         convinced [1] 117/20             131/11 131/16
completely [1] 9/10           copied [3] 85/18 86/15 121/3 customer's [1] 82/4
compliance [9] 86/23 87/1     copies [2] 128/6 128/8          customers [3] 32/11 91/11
 91/15 91/16 92/3 95/14 95/19 copy [5] 34/25 86/7 86/18        112/14
 95/24 96/17                   114/14 131/22
compliant [1] 51/14           copying [1] 100/4               D
compliant-wise [1] 51/14      correct [49] 14/4 22/1 22/6 D.C [2] 1/13 1/19
complicated [1] 38/5           23/5 24/8 31/20 36/6 41/19
complied [1] 106/20                                           daily [1] 60/4
                               42/15 42/24 43/5 43/8 43/10 Dan [2] 123/15 125/6
computer [13] 70/17 86/14      47/9 47/10 48/3 48/4 48/12
 100/9 102/1 115/2 115/3                                      Daniel [8] 125/1 125/2 125/3
                               48/13 48/17 49/13 50/22         125/5 125/8 125/17 125/25
 115/3 115/6 115/23 117/3      60/16 61/2 62/9 64/4 68/11
 117/3 117/4 132/24                                            126/3
                               71/14 71/17 84/19 84/24        date  [9] 10/15 25/16 38/15
computers [2] 115/8 115/9      85/18 87/10 87/15 87/16
concepts [2] 4/21 15/9                                         38/17 39/7 64/20 64/24 74/24
                               94/18 96/16 96/18 97/21         97/13
concern [1] 88/6               97/22 97/24 100/19 100/20
concerned [2] 18/9 88/1                                       David  [3] 55/15 55/17 56/3
                               100/22 101/6 128/4 129/23      day [8] 4/2 33/9 38/22 60/2
concerns [1] 91/14             132/20 139/2
conclude [2] 70/6 70/9                                         97/3 138/22 142/9 142/16
                              correctly [4] 45/23 126/6       days  [7] 7/9 10/3 10/4 12/24
concluded [1] 141/17           126/24 127/6
concludes [1] 73/16                                            28/2 38/19 100/12
                              correspondence [1] 94/22        DCF [1] 91/18
conclusion [1] 69/15          corresponding [1] 45/24
condition [7] 83/23 84/7                                      deal [5] 7/15 7/16 7/21 58/2
                              corroborated [1] 99/6            139/23
 85/6 110/14 116/5 117/11     Corsetty [10] 95/8 97/7 97/9 dealing [3] 56/19 58/5
 118/13                        97/12 97/17 97/20 98/7 98/10 137/23
conditions [20] 17/12 60/1     98/25 99/8
 84/4 84/15 84/25 109/1 109/6 cost [1] 65/21                  deals [2] 7/14 7/14
 109/11 109/13 109/15 109/17 COTTINGHAM [4] 1/11 16/15        dealt [1] 31/14
 109/18 112/12 112/19 112/23                                  decide [5] 7/5 10/18 23/25
                               28/8 97/7                       24/17 27/20
 116/20 116/25 117/13 117/16 Cottingham's [1] 12/16
 118/9                                                        decided [2] 14/23 14/24
                              could [30] 7/7 10/8 15/1        decision [8] 7/7 9/13 69/7
conducted [1] 40/24            17/22 19/19 22/21 24/12
conference [1] 11/9                                            69/9 69/10 69/11 70/5 80/2
                               24/17 61/14 70/13 80/14 88/1 decisions [1] 10/19
conferences [1] 140/18         89/9 89/9 94/6 94/6 96/11
conferred [21] 31/18 36/11                                    decreased [1] 75/6
                               97/6 97/14 102/21 102/24       deducted [1] 111/25
 36/15 40/25 51/11 61/1 67/15 103/2 103/5 103/8 105/24
 68/21 69/21 73/21 76/6 87/19 108/21 116/13 137/18 138/4      defendant [12] 1/6 1/16
 104/14 106/25 113/18 118/3                                    11/21 11/25 12/5 16/22 18/6
                               139/23                          18/15 21/10 24/25 96/14 98/9
 118/20 119/2 120/19 124/17   couldn't [5] 51/20 80/4
 129/9                                                        defendant's [3] 16/20 17/15
                               109/14 117/17 135/5             93/14
confirmation [3] 91/18 92/1 count [15] 10/4 22/8 89/21
 127/11                                                       defense  [37] 2/3 3/3 3/16
                               89/24 89/25 91/4 91/14 91/14 3/22 4/3 4/25 5/1 5/10 6/13
confirmations [1] 95/22        95/12 95/14 95/16 97/8 97/18 6/24 8/1 9/16 9/18 11/24
confused [2] 78/4 124/9        97/20 97/20
connected [1] 110/23                                           12/20 13/7 13/12 13/14 15/3
                              countries [2] 7/18 93/7          15/10 15/11 15/14 16/8 19/4
consider [4] 13/16 73/7 73/8 counts [1] 23/9
 73/13                                                         19/10 20/6 20/7 20/8 20/9
                              couple [7] 3/2 48/23 49/3        20/12 20/21 24/12 28/20 29/5
considered [1] 90/6            75/2 75/10 89/23 141/13
consistent [3] 49/10 49/19                                     89/21 98/15 98/17
                              course [22] 25/5 27/14 50/8 defense's [2] 16/17 21/10
 112/18                        53/22 53/25 80/16 90/5 92/19 defensively [1] 13/17
conspiracy [9] 89/24 90/4      92/23 95/18 96/3 96/21 97/3 definitely [6] 6/22 54/16
 90/22 91/19 92/2 92/6 93/18   98/3 98/10 98/17 98/25 99/6
 96/8 96/8                                                     66/23 102/11 105/15 132/25
                               108/7 108/24 109/8 111/10
conspirator [4] 16/24 91/17 court [30] 1/1 1/21 1/21 3/7 defraud [2] 40/2 40/6
 91/21 96/4                                                   defrauded [2] 98/8 135/16
                               3/15 3/17 3/22 3/23 6/11 9/5 defrauding [3] 119/24 119/25
conspirators [1] 98/9          10/6 10/10 10/12 12/7 12/19
constitute [1] 142/12                                          134/2
                               23/21 24/5 24/14 24/16 25/8 degree [2] 4/16 6/16
consumer [1] 56/19             40/19 46/2 90/13 90/14 96/22 degrees [1] 107/7
contained [1] 93/4             140/4 142/3 142/4 142/9
CONTENTS [1] 2/1                                              deleted [2] 117/4 117/5
                               142/20
context [5] 10/15 11/7 49/4 Court's [4] 11/12 29/8 45/21 denied [1] 114/23
 96/21 113/22                                                 deny [1] 6/1
                               90/23                          department [14] 1/11 35/21
continuance [2] 3/12 15/1     cover [2] 18/6 56/1
continue [2] 80/1 91/3                                         35/23 35/23 35/24 35/24
                              create [3] 8/1 51/13 105/24      35/25 85/25 86/22 86/23
continuing [1] 59/25          created [1] 119/25
contract [21] 113/16 113/21 creating [1] 92/4                  91/15 91/16 92/3 95/24
 114/4 114/22 115/7 115/23                                    departments  [1] 35/17
                              Criminal [2] 1/3 142/8          depends [1] 89/11
 116/8 116/10 116/23 117/2    CRM [1] 83/13
 117/10 118/18 119/1 119/10                                   depict [1] 41/23
                              cross [7] 20/5 20/16 20/19      deposit [8] 78/18 91/18 92/1
 119/13 126/5 132/12 132/23    20/22 21/7 21/19 22/4
 133/4 133/8 133/18                                            95/25 110/2 110/2 111/11
                              cross-examination [1] 20/22      111/24
contracts [3] 43/15 43/20     cross-examining [1] 20/16
 48/15                                                        deposited [1] 63/22
                              cross-exhibits [1] 20/19        deposits [1] 92/21
contractual [1] 116/11        cull [1] 46/20
control [2] 14/21 88/13                                       Deputy [1] 29/6
D                              15/14 15/16 15/18 15/23           effective [2] 38/17 38/19
                               16/12 17/7 17/22 21/19 21/21 efficiency [2] 21/15 21/17
derail Case
       [1] 138/3
             8:18-cr-00157-TDC 22/3
                                Document     307 34/24
                                     22/8 29/9     Filed34/24
                                                         08/20/19effort
                                                                    Page[3]
                                                                         149 of 164 138/3 140/2
                                                                             12/12
Derrick [1] 82/5               46/11 94/9 114/9 129/6 130/1 eight [3] 5/12 7/13 9/21
described [1] 55/19            131/22 132/3 132/10 137/24        either [13] 3/16 4/25 6/8
designate [6] 68/19 69/1       138/5                              7/16 10/25 23/25 26/17 37/6
 69/5 69/8 69/16 69/19        does [32] 4/4 7/15 7/16 7/21 53/2 66/15 69/8 116/9 138/19
designated [3] 76/21 96/18     14/2 16/10 23/24 25/18 41/22 Elad [2] 16/23 36/1
 96/20                         41/23 65/14 66/3 71/22 71/24 ELBAZ [46] 1/5 2/4 9/4 11/11
desk [3] 86/13 100/9 102/1     72/17 72/23 72/24 73/12 75/1 13/9 13/21 15/25 16/10 17/8
desktop [1] 115/5              75/2 75/24 75/24 76/11 78/24 20/4 20/10 22/1 25/19 26/15
details [5] 120/25 127/11      81/3 91/20 128/10 129/25           28/24 29/4 29/15 29/18 34/23
 127/15 135/6 135/11           131/5 139/21 139/22 140/14         40/1 41/19 45/23 46/5 46/23
developed [1] 20/9            doesn't [6] 8/1 19/4 81/4           55/12 56/11 56/25 58/18
devote [1] 138/5               81/7 81/11 84/16                   60/11 62/21 68/17 89/7 91/9
dictate [1] 103/18            doing [16] 9/7 10/7 14/12           91/12 91/16 92/22 93/3 93/7
did [197]                      24/15 33/2 46/12 51/21 59/6        99/18 112/25 121/20 121/23
didn't [34] 3/8 13/23 15/25    80/12 81/9 103/11 104/23           122/11 137/3 139/8 142/8
 32/15 41/20 51/7 73/24 79/6   119/19 121/23 122/3 138/13        Elbaz's [2] 27/11 29/10
 79/7 87/18 95/8 105/4 106/11 dollar [6] 64/7 64/24 65/18 else [8] 10/20 40/6 65/10
 106/14 106/18 107/7 107/8     66/1 67/14 72/9                    88/15 93/21 95/11 97/5
 107/13 114/6 114/13 114/24   dollars [14] 63/2 64/2 64/8         127/14
 116/5 116/20 119/6 125/21     64/14 64/18 65/2 65/20 66/3 email [76] 18/6 47/1 49/18
 126/19 133/19 135/1 135/4     66/6 66/8 72/24 75/17 133/25 49/23 50/4 53/20 53/23 54/1
 135/4 135/6 136/14 137/10     136/5                              55/5 55/6 55/14 56/1 59/7
 138/5                        domestic [1] 89/25                  77/19 78/4 78/5 78/8 78/11
difference [1] 76/7           Don [3] 131/18 132/12 132/19 78/11 78/13 78/23 79/2 79/19
different [16] 7/13 8/3 10/2 don't [79] 3/3 4/9 4/23 4/24 79/23 80/21 80/21 81/3 82/1
 13/2 35/16 35/16 42/10 44/11 5/14 6/12 7/11 9/9 9/13 9/17 82/14 82/16 82/25 83/5 83/12
 44/12 45/7 48/12 56/10 74/6   9/23 9/24 12/22 14/4 14/7          85/15 85/17 85/18 85/20 87/9
 132/22 132/25 133/1           14/13 14/19 15/11 15/25 16/5 87/13 87/23 88/14 95/14
difficult [1] 4/23             18/17 20/12 21/11 21/19            95/18 96/17 97/14 99/8 100/3
difficulty [1] 6/15            21/20 21/22 22/10 22/12 24/4 100/3 100/13 100/17 100/21
digest [1] 9/17                24/24 25/10 26/7 26/7 31/19        100/24 100/24 101/8 101/16
direct [9] 2/5 8/11 16/20      32/20 38/2 42/21 44/14 55/3        101/18 101/24 102/5 121/10
 29/16 89/12 89/14 99/17       61/23 66/16 69/18 71/19 80/5 121/10 123/20 124/21 127/2
 137/8 138/1                   82/12 84/5 85/1 85/8 87/20         127/5 127/6 128/2 128/14
directed [2] 91/16 94/4        88/9 89/1 89/3 89/17 93/17         130/14 130/18 131/4 131/8
direction [3] 70/19 70/20      94/8 94/10 97/10 97/13             131/20 131/21 131/21 132/7
 96/14                         100/15 101/8 103/10 115/14         132/11
directly [12] 5/23 29/12       115/25 121/12 121/13 122/3        emails [6] 17/1 101/24 102/4
 33/8 33/18 34/15 37/7 53/2    122/13 125/22 134/6 136/19         115/5 117/6 135/5
 60/9 92/20 94/22 95/10 96/9   136/20 136/23 137/5 137/17        employee [23] 39/14 48/6
director [1] 123/11            139/17 139/24 140/15 140/21        48/8 50/12 50/17 50/20 52/19
disclose [1] 32/11             141/7                              52/23 53/13 53/16 54/8 59/9
disclosure [1] 56/22          done [6] 6/21 25/16 45/23           79/16 80/24 80/25 100/6
Discount [4] 30/11 30/13       116/14 138/13 140/19               110/21 110/23 112/21 113/12
 30/19 31/4                   door [2] 16/6 110/25                124/11 124/19 125/18
discovered [1] 125/22         down [11] 22/21 23/13 48/23 employees [19] 32/8 32/11
discuss [11] 3/2 8/9 24/4      50/9 65/25 70/21 70/23 72/16 32/14 32/17 33/1 36/21 37/1
 89/3 89/9 89/9 89/10 136/23   72/22 73/2 111/5                   37/6 48/2 50/6 50/25 52/3
 137/4 140/9 140/10           download [1] 62/18                  52/7 54/18 59/2 95/18 112/10
discussed [1] 6/7             draw [1] 7/19                       114/7 124/15
discussing [1] 88/25          duly [1] 29/6                      employer [1] 54/10
discussion [8] 10/25 15/18    duplicates [1] 5/13                employment [2] 40/1 40/5
 140/15 140/17 141/5 141/6    during [21] 29/10 35/5 36/23 enabled [1] 96/2
 141/6 141/7                   40/1 40/5 57/14 57/22 58/9        end [11] 3/9 18/11 38/24
discussions [1] 128/15         68/17 68/25 71/22 71/24 72/2 57/14 57/22 57/23 57/24
dismiss [1] 91/1               72/5 72/8 72/17 72/23 73/1         57/25 58/10 97/4 103/22
disruptive [1] 27/2            75/21 97/3 113/14                 endeavored [1] 8/23
DISTRICT [6] 1/1 1/1 1/9      DYCK [4] 1/12 46/8 130/22          ending [1] 8/6
 1/21 142/4 142/4              138/21                            engaging [1] 81/8
dive [1] 28/2                                                    Englert [1] 1/16
diverting [1] 14/10           E                                  English [23] 38/4 40/24
divide [1] 5/9                                                    45/22 45/24 46/4 55/13 55/23
DIVISION [1] 1/2              each  [4]   22/7  23/9  35/16
                               89/21                              56/14 57/9 57/10 57/11 66/14
do [143]                                                          78/1 78/2 78/25 104/12 106/1
document [20] 4/22 6/2 10/14 ear [1] 26/16                        113/5 122/2 122/12 122/15
 11/20 17/9 25/1 25/7 27/9    earlier   [11]   4/14  6/18 13/4
                               14/1  15/6  90/2  90/16  94/13     123/22 131/3
 27/12 38/12 45/16 45/22                                         enough [1] 139/12
 47/12 56/8 110/18 111/3       132/24 133/2 141/3
                              early [3] 139/16 140/1             enter [1] 133/8
 114/11 114/14 115/6 124/20                                      entered [1] 98/10
documents [64] 3/4 3/8 3/14    141/12
                              easier [1] 60/24                   entire [2] 29/20 92/3
 3/17 3/23 4/2 4/4 4/5 4/17                                      entirely [1] 40/24
 5/12 5/25 6/11 6/23 7/20     easily  [1]   19/19
                              economic   [1]   30/24             entitled [2] 23/21 67/14
 7/24 8/6 8/17 9/21 10/3 10/5                                    envisioning [1] 137/6
 10/12 11/4 11/10 11/16 11/17 educated [1] 59/2                  episode [1] 97/23
 12/2 12/4 12/13 12/17 12/20 education [6] 60/19 61/5            equity [2] 127/9 130/4
 12/21 12/22 13/7 13/9 13/12   62/4  103/11   104/24  105/8
                                                                 equivalent [1] 56/25
 13/16 14/5 14/13 15/6 15/12 effect [2] 95/17 97/16
E                              28/12 28/12 92/19 96/20 97/2 23/18 27/7 29/11 46/14 88/21
                              existed   [1] 110/22                 119/6 138/12
ESQUIRECase
        [5] 8:18-cr-00157-TDC
              1/11 1/12 1/12    Document
                              existing   [1] 307    Filed 08/20/19finish
                                               139/21                Page[3]
                                                                          150 of 164 138/19
                                                                               72/20
 1/17 1/17                    expect [2] 112/6 112/17              140/25
essential [1] 56/23           experience [2] 32/14 107/8          fired [3] 39/3 39/4 119/5
essentially [1] 92/3          experienced [7] 58/22 60/9          first [39] 3/3 8/20 8/25
estimated [1] 138/15           61/16 61/17 61/25 62/2 62/12 9/12 9/24 11/19 11/22 12/11
ETTINGER [7] 1/17 3/5 23/10 expert [2] 61/11 139/5                 16/7 20/8 21/24 28/21 29/6
 89/18 94/1 96/16 97/5        expiry [3] 64/20 64/24 74/24 29/13 49/15 54/14 63/6 77/2
Ettinger's [2] 92/14 98/3     explain [12] 59/22 70/22             83/16 83/25 85/3 85/21 90/25
evaluating [1] 90/15           76/3 105/25 109/1 112/13            92/14 95/16 102/16 113/20
even [32] 3/25 4/23 5/23       112/17 112/21 116/20 123/23         113/23 115/23 116/1 116/7
 9/18 12/4 13/14 13/17 14/5    130/18 133/20                       117/4 117/12 117/24 118/6
 15/9 21/16 24/12 26/17 26/22 explained [13] 47/15 54/16           118/15 124/4 133/24 139/13
 50/2 50/17 50/20 61/11 74/5   77/7 112/19 117/10 117/15          Fisher [6] 123/15 124/10
 94/16 95/8 97/15 101/7        117/20 118/9 118/11 118/12          125/6 125/14 131/4 131/21
 102/22 107/13 111/23 113/4    125/3 126/10 130/1                 five [22] 4/21 10/3 12/24
 116/12 116/13 119/6 130/6    explaining [1] 116/25                33/15 33/15 70/15 71/21
 133/10 133/19                explanation [2] 59/7 117/23          71/22 71/24 72/2 72/5 72/8
event [3] 77/13 124/18        explicitly [1] 7/18                  72/17 72/23 73/1 73/9 74/11
 124/22                       express [2] 9/6 104/13               75/6 75/9 75/22 95/3 141/12
events [1] 124/23             extensive [2] 23/18 136/17          five-second [1] 75/22
ever [13] 39/19 40/2 48/8     extent [12] 5/24 6/22 8/2           flag [5] 24/3 24/5 69/12
 52/19 60/22 68/12 109/5       8/24 11/15 11/23 13/5 13/24         79/6 85/14
 109/10 112/9 112/21 113/11    14/5 20/21 46/1 46/24              Floor [1] 1/18
 113/14 119/8                 extraterritorial [2] 90/15          fluid [1] 6/19
every [14] 25/20 25/21 26/22 94/1                                 focus [4] 7/9 47/1 90/22
 59/6 59/18 59/23 60/2 76/13 extraterritoriality [1] 91/5 90/22
 89/21 92/1 109/8 110/21      eyeballs [1] 3/19                   focused [3] 9/8 62/18 93/17
 111/12 135/8                                                     folks [1] 97/1
everybody [4] 92/4 110/25     F                                   follow [5] 105/7 105/12
 115/1 141/11                                                      112/6 112/10 112/11
everyone [7] 27/25 47/14      fact [10] 7/25 10/14 11/17
                               54/18  68/1  73/8   75/1  107/9    following [3] 22/16 25/15
 99/16 114/25 115/1 138/11                                         46/16
 139/24                        107/21 108/5
                              fair [3] 7/19 13/11 22/9            follows [1] 29/7
everything [7] 25/16 49/18                                        force [1] 105/7
 66/15 124/21 128/12 133/3    faith [2] 12/6 12/12
                              fall  [2]   5/18  19/14             foregoing [1] 142/11
 134/20
evidence [37] 8/11 10/24      false [3] 32/17 50/1 107/25 foreign [5] 31/21 56/21 57/6
                                                                   58/11 58/14
 38/7 45/19 46/11 46/19 55/10 familiar [3] 114/9 123/18           foreseeable [5] 91/22 91/25
 77/16 80/19 82/12 89/22       133/17
                              families [3] 11/20 106/4             92/2 92/4 96/7
 89/25 90/3 90/8 91/8 91/10                                       Forex [4] 31/14 31/16 31/19
 91/16 92/8 92/16 93/10 93/13 106/6                                31/23
 94/9 94/12 94/18 95/7 97/10 far [2] 32/17 90/7                   form [6] 8/10 92/1 95/24
 97/16 98/5 100/2 110/16      fashion [1] 4/11
                                                                   98/6 135/9 135/9
 127/17 127/22 130/20 130/20 fast [1] 14/23                       formally [1] 28/7
 131/1 132/5 140/7            faster  [1]   14/22
                                                                  formed [7] 90/4 90/8 90/10
evidentiary [2] 89/10 89/15 father    [2] 99/4 99/5
                              FBI [4] 24/7 24/22 40/15             93/18 93/20 93/22 93/25
exact [3] 5/13 14/11 27/21                                        forms [1] 91/18
exactly [11] 14/25 31/22       41/11
                              FCRR [1] 1/21                       forth [3] 27/1 49/23 131/5
 63/2 71/24 76/15 98/23                                           forward [5] 11/9 78/13 78/19
 106/23 124/6 127/15 130/17   feel [3] 60/25 101/5 106/7
                              fell  [3]   3/20  11/10   12/13      82/2 118/24
 131/9                                                            forwarded [1] 6/6
examination [6] 2/5 16/20     few  [10]   7/9  28/2   31/8 32/5
                               59/8 101/25 115/21 125/2           forwarding [4] 82/7 100/21
 20/22 29/16 99/17 138/1                                           100/24 101/2
examinations [1] 138/14        134/9  136/21
                              fewer  [1]   13/15                  found [3] 115/8 117/2 118/14
examined [1] 29/7                                                 four [12] 4/21 15/8 16/21
examining [1] 20/16           fictionalize [1] 105/20
                              fictitious [1] 105/23                16/23 16/24 33/15 91/14
example [21] 9/4 9/13 20/6                                         95/12 95/14 95/16 97/21
 20/10 20/13 20/22 21/12      figure  [1]   138/17
                                                                   135/3
 24/25 32/6 45/25 53/12 59/22 file [1] 118/4                      fourth [4] 1/18 8/20 9/9
 62/24 63/14 64/23 70/25 71/8 filings [1] 6/11                     17/7
 73/25 74/17 107/8 108/3      fill [2] 95/24 135/9
                              filled [1] 96/1                     framework [2] 90/15 90/21
excellent [2] 83/22 84/15                                         frankly [1] 12/3
exchange [2] 31/19 88/14      filter [24] 3/8 3/15 3/25
                               4/9  5/8  5/19  6/1  6/25  7/6     fraudulent [1] 91/25
excuse [5] 16/17 94/23 99/5                                       free [2] 20/15 60/25
 100/23 129/21                 7/6  7/12  10/2  10/19   12/4
excused [2] 89/5 137/1         12/17 12/19 13/24 14/1 14/5 Freeman [1] 95/6
exhibit [24] 16/20 16/25       14/9 14/12 14/22 15/4 138/5 frequently [6] 26/25 33/7
                              final  [1] 141/5                     33/17 33/20 34/14 34/17
 17/5 17/12 21/10 22/17 25/15                                     Friday [5] 16/13 16/19 18/11
 37/19 80/17 80/18 95/15      finalize [1] 140/12
                              finance [2] 30/25 51/14              18/14 28/5
 95/23 95/23 96/17 96/22                                          friends [2] 78/23 85/9
 96/23 96/23 96/23 96/23      financial   [5]   31/8   31/9
                                                                  front [3] 18/18 111/1 136/3
 96/23 98/6 99/6 100/2 127/21 31/13 32/18 92/19                   frozen [1] 73/9
exhibits [31] 16/8 16/18      find  [13]   7/11  13/16   14/12
                               15/11  56/25   57/2  91/19  92/1   full [4] 14/11 52/1 57/9
 16/21 17/15 18/10 18/11                                           131/18
 18/23 19/1 19/7 19/12 19/14   97/18 115/4 115/5 115/6
                               117/17                             fully [1] 77/3
 19/14 19/18 19/20 20/4 20/5                                      fund [4] 113/5 113/9 113/12
 20/9 20/11 20/13 20/16 20/19 finding [1] 15/13                    126/10
 21/5 21/11 21/24 22/16 28/6 fine [10] 18/16 20/22 21/14
F                              101/13 101/13 102/11 104/8      128/14 129/14 129/14 129/17
                               105/2 105/2 106/7 117/8         129/19 129/22 129/23 130/10
funds [1]
       Case113/2
            8:18-cr-00157-TDC 118/24
                                Document
                                      119/5307  Filed
                                            119/5     08/20/19 130/16
                                                   121/11        Page 131/9
                                                                      151 of131/11
                                                                             164 131/15
further [4] 20/9 24/1 127/3    121/14 122/4 122/6 127/7        131/23 131/25 132/19 132/23
 142/11                        127/8 127/8 127/9 127/10        133/2 133/16 134/10 135/12
furtherance [4] 96/3 96/5      127/17 128/20 128/21 128/22     135/13 135/15 136/8 137/13
 96/7 96/15                    129/19 130/2 130/3 130/4        138/25 139/3 140/5 140/6
G                              130/11 130/11 130/19 136/14     140/7 142/6
                               139/3 139/4 139/11 140/16     Hadar [2] 18/13 62/6
Gaithersburg [6] 98/8 98/16    140/24 140/25 141/8           hadn't [1] 107/9
 98/20 98/21 99/5 99/9        Goldberg [1] 16/24             half [9] 3/23 45/15 82/22
gap [1] 140/13                gone [9] 65/1 65/25 66/20        137/11 137/16 137/16 137/18
gather [1] 124/10              72/7 72/16 72/22 73/1 136/10 139/16 140/1
gave [5] 32/4 58/22 62/15      140/5                         halfway [1] 137/7
 119/24 123/22                Gonzales [2] 125/11 128/25     hand [6] 4/13 14/3 14/18
general [2] 14/15 14/23       good [7] 12/6 12/12 27/25        15/3 29/2 29/9
generally [10] 41/22 93/11     28/1 62/15 88/10 88/19        handbook [5] 110/19 110/20
 93/13 103/21 103/25 104/18   Google [20] 63/1 63/6 63/10      110/21 111/8 112/7
 104/19 104/23 115/24 134/7    63/15 64/7 64/8 65/1 65/24    handle [4] 16/2 22/11 23/10
generates [1] 51/18            66/19 71/2 71/2 71/4 71/10      105/1
gentleman [2] 35/8 35/11       71/11 71/12 72/4 72/7 72/16 happen [10] 19/10 22/4 26/8
gentlemen [1] 88/23            72/22 74/4                      64/18 78/24 91/22 105/10
get [29] 3/8 4/10 11/18 16/7 got [28] 11/22 18/23 23/13        117/8 119/5 122/6
 17/13 19/3 19/17 22/13 23/15 23/17 23/20 24/15 62/19        happened [15] 6/10 83/1
 33/23 66/3 66/6 67/16 67/24   109/10 110/13 114/2 114/4       94/16 94/17 101/25 102/3
 70/4 71/7 74/6 77/6 80/2      114/15 118/1 119/6 119/7        118/7 123/15 124/2 124/7
 95/21 114/3 114/18 120/24     119/18 119/19 120/4 123/12      128/20 133/21 133/22 134/8
 127/11 130/15 131/20 131/21   124/8 125/13 130/17 131/21      134/22
 134/11 138/19                 133/24 134/18 134/23 135/1    happening [1] 72/1
get pretty [1] 138/19          140/7                         happens [1] 73/16
gets [2] 7/25 68/14           gotten [2] 11/3 136/7          happier [1] 66/18
getting [11] 4/14 11/16       government [29] 1/11 5/8       happy [7] 9/4 11/2 11/5
 14/17 14/18 17/17 27/1        5/25 6/24 7/25 8/8 9/18         20/18 21/7 46/3 139/25
 109/22 117/22 121/23 136/4    10/11 10/21 13/5 14/18 14/22 hardest [1] 105/10
 139/14                        16/8 16/12 17/14 19/8 21/23 Harry [2] 131/13 131/18
give [24] 4/25 18/23 19/23     22/16 23/4 24/11 28/5 28/6    has [41] 4/3 5/1 5/25 6/25
 37/14 38/22 58/25 60/4 60/19 28/18 30/15 89/16 92/11          7/3 7/9 10/15 11/25 12/17
 61/13 62/3 65/21 67/1 70/15   139/4 139/19 140/16             15/10 16/7 17/14 20/7 24/22
 73/10 96/21 103/11 103/11    government's [9] 11/8 16/9       28/6 28/19 28/20 34/20 41/16
 108/22 116/24 122/1 122/18    16/25 19/21 19/22 46/10         45/23 48/11 56/10 66/10 72/7
 127/3 133/12 140/8            94/15 94/20 140/8               72/16 72/22 73/1 74/1 75/1
given [14] 9/14 13/1 15/4     Graf [5] 95/5 95/24 95/25        90/6 90/10 91/10 91/10 91/24
 15/10 15/14 18/1 59/25 67/1   96/22 97/21                     91/25 94/2 98/4 100/1 108/4
 103/16 110/20 110/21 110/22 grandmother [1] 117/9             111/23 130/9
 120/1 135/13                 graph [2] 59/9 75/19           hasn't [2] 18/9 90/3
gives [1] 18/24               Great [1] 111/3                have [137] 4/4 4/13 5/16 6/2
giving [7] 59/19 60/8 104/9 Green [3] 53/18 100/4 101/8        6/16 6/20 7/7 7/23 8/23
 104/10 105/9 105/13 137/22   Greenbelt [2] 1/4 1/22           10/12 10/24 12/7 12/21 12/25
go [45] 21/25 31/13 34/23     group [6] 21/24 36/5 60/11       13/12 13/15 13/15 13/17
 37/22 38/10 45/14 47/11       62/12 78/9 79/25                13/23 14/22 15/1 15/17 16/6
 47/11 48/23 50/9 50/10 55/22 guarantee [1] 108/14             16/11 16/13 16/21 17/2 17/21
 56/3 56/6 56/9 57/8 57/8     guess [7] 7/22 13/3 15/24        18/19 19/4 19/19 20/12 21/9
 63/6 63/15 70/24 71/3 71/4    18/21 38/1 46/15 93/21          21/12 21/19 21/23 21/25
 73/19 74/3 76/5 83/18 85/8   guidance [3] 103/12 105/8        23/12 24/6 25/10 26/19 28/19
 85/16 87/9 99/18 105/8 109/5 105/13                           29/20 32/14 32/15 34/22
 111/3 111/5 122/20 127/23    guide [2] 60/19 62/16            34/25 37/23 39/21 43/15
 128/10 129/4 129/25 132/4    guys [3] 78/17 82/25 87/12       45/25 46/7 46/23 46/25 49/7
 132/15 134/16 139/11 140/18                                   50/24 52/6 53/20 53/24 54/1
 141/2                        H                                54/25 55/13 55/23 59/12 60/7
goes [2] 8/14 17/2            had [118] 3/19 4/3 4/21 6/5      64/2 64/14 64/23 65/1 65/14
going [135] 3/17 4/17 6/1      6/13 6/20 12/17 12/23 12/25     66/16 71/19 73/18 74/19
 7/1 8/5 11/8 11/9 11/18       13/8 13/10 13/21 13/25 14/8     74/25 76/17 76/18 76/18
 12/10 14/9 18/25 19/6 19/6    15/5 16/16 16/18 17/1 17/12     78/17 83/1 86/24 89/8 90/11
 19/18 19/24 19/24 22/4 22/4   18/12 18/13 18/20 19/3 26/16 91/11 91/20 94/13 94/25
 23/18 24/13 24/16 25/19       28/1 28/5 33/13 34/6 34/17      96/11 97/1 97/4 97/15 98/24
 25/22 26/8 27/1 27/2 28/8     35/13 39/5 41/5 41/5 41/8       98/25 99/4 99/13 99/22
 34/20 35/2 37/19 45/16 51/12 41/8 43/20 48/15 50/6 61/11      103/13 103/18 106/4 106/6
 51/14 55/1 55/4 56/14 56/16   61/24 76/18 76/19 78/15         106/12 106/18 107/7 107/8
 57/11 59/4 62/19 62/23 63/6   78/25 82/20 83/16 85/17         108/5 108/10 109/9 109/13
 63/8 63/9 63/10 63/15 63/23   85/20 87/15 90/1 90/17 95/18 109/20 110/23 111/19 111/25
 63/24 63/25 64/14 64/17       95/18 97/4 98/14 98/15          112/2 113/1 116/9 116/13
 64/19 65/3 65/4 65/9 65/21    100/10 101/25 102/8 106/11      121/2 122/1 122/12 133/7
 67/1 67/9 67/16 67/17 67/24   106/17 106/21 107/7 107/7       134/13 135/6 136/7 136/10
 70/1 70/2 70/3 70/4 70/8      107/9 109/10 109/15 110/4       138/1 138/4 138/5 139/1
 70/17 70/18 70/20 71/3 71/4   110/4 111/20 112/3 113/12       139/22 140/1 140/4 140/12
 71/7 71/8 71/12 71/13 72/11   114/10 116/8 117/10 117/15      140/14 140/21 141/4 141/5
 72/18 73/5 73/22 73/23 74/5   117/18 117/19 117/21 118/12     142/15
 74/9 74/9 74/12 74/16 74/17   119/16 120/1 125/18 125/23    haven't [4] 5/23 17/22 21/16
 75/8 75/10 80/2 80/18 81/13   127/1 128/13 128/13 128/14      138/13
 82/8 84/11 84/20 85/4 100/1
H                             highly [3] 5/2 11/4 12/5           18/21 18/21 19/6 23/17 27/22
                              him [38] 24/24 25/2 25/3           28/8 31/22 34/20 35/2 37/19
having Case
        [14] 8:18-cr-00157-TDC
              5/8 6/13 9/11     Document
                               35/11        307 80/10
                                      70/2 70/6   Filed 08/20/19
                                                        80/12      Page45/16
                                                                 41/20  152 of46/3
                                                                                16453/18 55/4
 9/19 11/24 15/14 29/5 29/6    81/7 81/9 84/5 84/11 84/20        56/14 56/15 57/1 57/11 57/23
 62/11 76/24 92/24 97/9 105/5 85/1 85/20 95/10 118/9 119/7 59/11 61/23 62/23 63/1 64/6
 109/17                        123/17 123/19 123/24 123/24       64/25 66/8 66/14 66/17 69/19
he [191]                       125/6 126/8 126/12 126/12         69/19 70/24 71/7 71/8 71/13
he'll [1] 55/22                126/13 126/21 126/23 128/14       72/11 72/21 73/17 74/14
he's [17] 69/6 79/24 79/25     130/7 133/19 134/3 134/22         75/18 76/3 78/4 79/24 80/18
 81/19 83/11 84/6 84/14 84/15 135/2 135/5 135/14 135/23          81/13 84/24 86/7 87/24 88/2
 84/19 84/24 87/14 101/16     himself [3] 53/16 54/8 62/11 88/4 89/13 89/14 92/25 93/1
 101/16 108/7 114/7 126/11    hired [2] 33/5 125/23              94/14 94/16 100/1 101/10
 130/8                        his [37] 12/2 61/22 70/19          104/12 108/2 118/6 120/10
head [1] 13/18                 78/3 80/2 80/7 81/3 81/12         120/10 121/7 121/11 121/18
heading [1] 56/10              83/13 83/24 84/9 85/1 85/1        124/4 124/5 124/6 124/8
hear [6] 23/24 25/22 89/18     86/1 86/2 98/20 99/4 99/5         124/9 126/14 126/15 127/14
 95/10 98/13 113/14            108/4 110/6 111/12 114/3          127/17 128/8 130/19 136/13
heard [14] 10/13 28/4 94/23    114/5 114/16 117/25 118/8         138/2 138/13 138/16 138/17
 95/7 113/20 114/1 124/5       123/16 126/10 133/25 134/11 I've [16] 6/20 7/19 9/10
 126/11 126/12 130/23 133/15   134/19 134/23 135/1 135/5         9/23 19/6 23/20 45/22 47/15
 135/17 135/19 139/6           135/6 135/14 136/12               54/14 54/25 57/3 71/16 72/24
hearing [3] 3/23 3/25 11/13 Hold [4] 55/6 81/14 134/13           97/4 124/18 140/16
hearsay [2] 15/22 18/1         134/14                          IBN [1] 135/10
Hebrew [29] 25/23 25/24 38/3 home [1] 119/20                   idea [2] 17/21 94/6
 38/12 45/24 46/1 46/5 51/9   Honor [67] 3/6 8/13 8/16         identification [2] 34/22
 55/14 56/11 56/15 57/1 66/15 8/22 9/20 10/1 11/3 16/10          41/17
 70/22 76/4 77/23 77/24 78/20 16/16 17/6 17/10 17/24 18/3 identified [10] 12/4 16/18
 85/8 101/12 122/1 122/15      18/12 19/13 19/25 20/3 20/18 16/21 17/2 17/14 19/11 20/11
 123/20 123/23 126/19 127/24   21/1 21/6 22/15 23/6 24/3         20/13 21/9 21/12
 129/7 130/18 131/5            24/21 27/14 28/11 28/23 29/8 identify [4] 5/12 11/10
hedge [4] 113/2 113/5 113/9    38/6 38/9 45/20 46/9 46/10        12/13 53/16
 113/12                        55/8 72/11 88/21 89/17 89/20 impact [9] 73/18 90/11 92/16
help [5] 74/12 75/3 102/10     90/1 90/17 91/2 91/13 91/23       92/20 92/23 93/2 93/15 94/2
 103/12 135/23                 92/10 92/13 92/18 93/5 93/12 94/3
helped [1] 59/12               93/24 94/10 94/19 95/4 95/9 impacted [2] 92/15 93/8
helpful [2] 34/24 141/4        95/13 96/4 96/12 96/19 97/6 impeachment [2] 8/11 10/23
Henao [1] 95/6                 97/22 97/24 98/23 99/19         imperfect [1] 14/16
HENRY [1] 1/12                 122/19 130/24 136/13 138/23 implicit [2] 5/22 12/15
her [22] 12/6 17/13 26/1       139/25                          important [2] 47/14 60/6
 26/16 26/17 26/18 26/20 27/4 Honor's [1] 90/16                improper [4] 54/7 54/20
 27/11 46/2 96/2 96/3 98/9    HONORABLE [1] 1/8                  62/10 106/9
 115/10 117/8 120/18 121/3    hope [7] 28/1 83/24 84/23        inadvertently [1] 13/1
 121/8 122/7 122/14 131/25     84/24 84/25 87/13 88/7          incident [1] 5/20
 132/2                        hopefully [2] 35/1 35/1          include [1] 19/20
here [22] 14/16 16/5 22/14    hour [9] 3/22 6/14 59/1 71/5 included [1] 121/10
 24/13 24/23 25/8 38/13 47/2   71/10 71/11 137/19 139/16       including [1] 47/6
 89/2 89/4 90/3 92/17 93/23    140/1                           inconsistent [1] 112/22
 94/2 96/8 98/5 131/11 133/4 hours [4] 40/23 137/15            incorrect [1] 9/13
 134/14 136/21 136/24 139/24   137/16 137/18                   increase [1] 102/14
here's [1] 18/8               house [1] 65/12                  indefinitely [1] 139/24
hereby [1] 142/5              how [65] 5/3 12/23 12/24         independent [1] 31/11
hereto [1] 142/15              15/20 16/2 16/14 17/25 18/10 indicated [1] 98/18
herself [1] 18/15              22/10 23/11 27/22 30/4 31/1 indication [1] 93/6
Herzog [42] 6/6 35/9 35/9      31/10 33/1 33/7 33/13 33/17 indirectly [2] 37/7 53/2
 37/9 39/3 42/12 42/15 43/3    34/3 34/6 34/8 34/14 35/5       individual [2] 7/2 91/10
 44/13 45/9 47/5 47/14 49/11   36/23 37/1 37/17 40/22 41/5 individuals [1] 36/2
 49/23 50/3 50/22 51/2 51/4    41/8 53/16 60/1 62/18 62/23 industry [1] 41/18
 51/7 51/17 51/18 54/15 54/25 66/10 66/25 67/1 69/18 70/13 inference [1] 13/11
 107/23 119/21 120/7 120/9     71/19 75/1 75/2 78/23 79/6      information [16] 50/6 50/7
 120/11 120/13 121/20 123/13   82/20 83/1 87/22 88/4 89/12       54/5 56/23 60/8 61/5 61/8
 123/14 124/13 124/19 124/21   95/1 100/10 105/1 112/18          61/9 62/4 114/18 124/10
 127/1 127/3 128/3 128/10      119/15 119/15 121/24 126/13       125/13 126/25 129/22 130/15
 128/18 129/25 130/14          130/12 135/25 136/5 136/7         135/13
Herzog's [1] 86/4              137/10 138/4 138/15 139/22      informed [1] 139/4
hi [4] 53/18 82/25 83/21       140/24                          initial [5] 14/9 110/7
 87/12                        however [3] 11/20 24/9 50/16 111/24 130/4 130/12
high [30] 29/22 29/24 68/20 HR [1] 35/21                       initially [1] 14/21
 69/2 69/5 69/8 69/17 70/7    Human [1] 35/22                  inquiry [1] 90/23
 70/11 73/17 73/19 74/1 74/7                                   inside [1] 117/25
 74/14 75/24 76/8 76/12 76/14 I                                instance [2] 75/16 82/5
 76/19 76/20 77/4 78/24 79/12                                  instead [1] 136/10
 79/19 79/25 80/9 82/25 84/20 I'd  [14]  7/22  27/19  29/9
                               41/16  45/20  46/16  46/17 47/1 instruction [1] 139/20
 99/22 99/24                                                   instructions [7] 118/16
high-risk [7] 68/20 69/2       62/21 71/16 89/22 91/7
                               122/13  141/15                    118/23 127/4 139/17 140/3
 69/17 73/19 74/1 74/7 74/14                                     140/6 140/12
higher [2] 74/9 105/6         I'll  [7]  23/23  46/14  77/18
                               96/25 97/2 130/20 136/22        insufficient [4] 89/22 89/25
highest [1] 79/20                                                91/8 91/15
highlight [4] 89/23 91/7      I'm [96] 5/20 6/1 7/1 8/5
                               9/8  9/13 9/22  9/24  10/1      insurance [35] 29/25 30/8
 91/13 97/8
highlighting [1] 93/14         10/11 10/19 12/10 14/15 18/8 30/9 113/15 113/16 113/21
I                             Jeebun [3] 17/9 86/8 86/18       known [4] 31/14 35/11 60/11
                              JESSICA [1] 1/17                  125/10
insurance... [29] 113/21
       Case 8:18-cr-00157-TDC   Document
                              Jewish        307 Filed 08/20/19Kobi
                                       [1] 55/2                   Page
                                                                     [6]153 of 164
                                                                          35/12 49/4 49/4
 114/4 114/22 115/7 115/23    JFK [1] 40/12                     49/5 86/2 86/9
 118/18 118/18 118/25 119/1   job [8] 7/4 7/6 7/9 10/17        Koel [7] 131/19 133/22
 119/9 119/9 119/13 119/13     30/10 31/24 51/12 105/2          133/24 133/24 134/2 134/9
 119/16 119/25 120/1 120/5    John [2] 133/15 133/17            134/18
 123/18 123/21 124/5 129/7    join [1] 110/22
 129/15 130/16 131/5 131/9    joined [1] 54/15                 L
 131/12 132/13 132/18 132/22 JUDGE [1] 1/9
intel [1] 59/5                                                 lack  [1] 15/13
                              judgment [2] 22/7 23/9           Ladies  [1] 88/23
intel-wise [1] 59/5           July [11] 1/5 13/19 47/9
intend [1] 40/2                                                lady [2] 128/22 129/1
                               49/22 82/18 82/21 100/10        Lane [1] 1/22
intention [2] 135/14 135/15    102/7 102/13 142/10 142/16
interact [1] 94/7                                              large [1] 30/13
                              July 10 [3] 100/10 102/7         largely [1] 4/15
interfering [1] 11/1           102/13
Internet [1] 75/6                                              largest [2] 30/17 36/23
                              July 11th [1] 13/19              Larry [1] 95/5
interpreter [32] 31/18 36/11 June [1] 39/25
 36/15 40/25 41/2 51/11 60/25 June 26 [1] 39/25                last [20] 4/2 4/19 5/5 7/9
 61/1 67/15 68/21 69/21 73/21 jury [18] 1/9 16/5 18/19          8/14 8/15 8/17 9/9 9/15 10/3
 76/6 87/19 104/14 106/25                                       12/24 15/7 16/16 29/13 57/8
                               21/23 22/14 23/12 24/1 27/18 57/9 61/22 98/11 98/15
 113/18 118/3 118/20 119/2     27/24 55/25 89/5 99/13 99/15 115/12
 120/19 121/13 121/25 122/1    137/1 139/15 139/16 140/3
 122/1 122/5 122/12 122/13                                     lastly [1] 45/11
                               140/12                          late [1] 14/19
 122/18 124/17 129/9 138/14   jury's [1] 11/1
interpreters [2] 25/20 25/25 just [86] 6/19 7/7 7/24 8/8 later [8] 8/4 11/16 18/19
interview [6] 40/17 40/20                                       19/12 38/20 119/12 140/10
                               8/13 8/15 8/16 9/18 10/17        140/15
 40/22 40/24 41/11 41/14       10/22 11/7 13/14 13/17 14/13 latter [1] 91/23
interviewed [2] 40/16 41/4     18/9 18/19 20/25 21/14 21/17 law [9] 38/21 38/23 56/4
introduce [7] 11/5 38/2        22/13 23/14 23/17 24/5 24/21 56/21 57/5 57/6 94/1 96/6
 45/21 46/3 46/3 46/4 46/17    26/13 26/14 27/6 27/8 27/22
introduction [1] 22/8                                           96/10
                               28/8 28/9 28/9 31/17 34/16      LAWRENCE [1] 1/12
invest [2] 83/1 83/9           37/24 45/24 46/4 46/15 53/12 laws [1] 56/19
investigate [2] 120/24         55/24 57/4 59/15 59/19 65/9 lawyer [8] 55/18 57/6 119/18
 123/14                        69/18 69/19 70/4 73/7 75/25
investigated [2] 114/5 124/8 76/2 77/7 81/8 83/9 84/13          121/19 122/24 127/15 128/21
investment [3] 108/16 110/7                                     134/1
                               84/16 86/11 88/21 89/8 89/22 lawyers [3] 88/25 127/13
 130/12                        91/21 92/17 93/13 94/2 94/16 136/22
investor [1] 110/1             96/6 97/6 97/25 102/1 110/2 lead [1] 72/13
investors [8] 92/21 92/22      113/17 117/24 120/18 121/22 leader [10] 33/6 33/7 33/11
 93/8 93/15 94/5 94/21 94/22   121/23 122/2 122/12 129/19
 94/24                                                          33/13 33/21 82/24 86/16
                               129/23 134/7 137/5 138/3         100/8 101/17 101/20
involve [1] 11/21              138/17 139/23 140/6 140/8
involved [4] 18/1 123/25                                       leaders  [6] 36/5 36/9 36/13
                               141/10                           36/17 36/20 86/13
 124/8 125/7                  Justice [1] 1/11
involving [1] 6/5                                              leading [2] 72/12 81/15
is [283]                                                       learn [2] 119/16 126/2
                              K                                learned [4] 119/9 124/14
isn't [2] 20/2 92/7
Israel [23] 29/19 29/20       keep [10] 59/6 70/15 73/9         127/1 128/15
 29/22 30/12 30/14 30/17       80/1  81/4  84/11  89/3  136/14 least  [14] 7/18 12/1 13/7
 32/12 37/4 38/21 44/9 55/2    136/23 139/24                    13/11 26/22 38/22 40/23 57/9
 56/18 57/5 57/15 57/19 57/23 keeps [2] 81/6 84/17              75/7 88/24 109/21 114/17
 58/3 58/6 58/10 58/12 58/15  Kenneth   [1]   95/6              135/3 141/6
 97/16 106/3                  kept [2] 70/17 71/25             leave [5] 30/9 31/4 32/21
Israeli [3] 17/4 30/2 106/3 kids [1] 106/4                      39/24 50/10
issue [22] 7/16 7/21 8/6      Kim  [1]   90/18                 LEE  [6] 1/5 2/4 29/4 29/15
 10/14 12/6 24/4 24/10 25/1   kind  [5]   15/15  32/3  63/7     121/19  142/8
 25/18 87/4 90/2 93/17 96/17   63/11 104/10                    left [9] 6/2 41/5 42/22
 101/21 116/1 116/7 116/16    kinds [1] 43/8                    44/18 130/5 130/7 137/10
 119/15 120/24 123/17 134/14  kit  [1]   110/24                 137/19 139/8
 141/14                       knew [10] 15/5 19/23 26/8        legal [11] 42/6 54/16 54/24
issues [10] 8/2 20/5 20/21     49/24 121/1 126/18 126/19        55/20 56/1 56/10 56/12 94/5
 21/9 25/11 60/21 89/10 89/15  126/19   126/19  133/19          106/21 106/23 107/22
 90/15 116/7                  knock [1] 16/6                   legislation [2] 56/18 56/21
issuing [1] 15/12             know [55] 12/10 12/23 14/4       legitimate [1] 82/9
it [296]                       15/25  16/5  18/17  19/3  19/8  Lena [5] 53/18 83/21 100/4
it's [165]                     21/20 22/10 26/8 27/1 27/10      101/8 101/15
items [2] 105/18 117/5         27/22 31/20 32/17 59/4 61/22 LenaGreen [2] 53/21 100/18
iteration [2] 13/1 13/2        69/18 73/1 73/19 74/22 79/7 lengthy [2] 23/20 141/8
iterations [2] 7/13 12/25      90/16 93/17 94/8 94/10 95/19 less [13] 6/14 13/13 33/3
its [10] 10/3 14/10 19/8       97/3 97/13 97/14 98/12           33/20 34/17 34/19 72/12
 19/9 20/8 23/21 28/20 36/23   103/10   105/1  113/5 114/16     72/25 73/3 75/7 128/12
 66/16 83/1                    115/14 119/4 121/13 122/3        128/20 137/11
itself [6] 18/7 57/7 58/3      124/1 125/22 126/14 126/15      let [28] 27/20 27/22 39/16
 62/22 91/24 108/8             126/17 127/12 127/15 128/21      39/16 55/7 56/14 58/8 59/4
                               130/2 131/8 131/17 134/7         61/3 67/7 69/7 70/21 70/23
J                              136/14 137/10 138/10             72/20 77/9 79/6 83/25 104/17
                              knowing [1] 56/20                 107/12 109/4 119/22 120/16
James [1] 95/6                knowledge [6] 57/6 60/20          124/1 125/4 127/15 128/13
Jay [4] 85/16 85/18 85/23      62/19 102/21 103/15 104/25       128/23 129/12
 87/9
L                              71/19 82/20 100/10 140/17        March [1] 113/24
                              longer  [3] 89/1 137/14           marked [5] 16/25 34/21 34/21
let's [41]
       Case 24/1 42/1 46/13
            8:18-cr-00157-TDC   Document 307 Filed 08/20/19 41/16
                               137/21                              Page100/1
                                                                        154 of 164
 47/11 50/10 53/12 55/12      look [19] 12/13 21/4 56/6         market [13] 59/3 59/22 59/24
 55/22 55/24 56/3 56/6 57/8    69/12 78/22 79/5 79/21 79/24 60/1 65/19 75/6 75/18 83/22
 63/1 63/23 65/24 66/18 70/24 80/1 80/17 82/11 83/11 85/7        84/3 84/7 84/24 85/6 105/11
 71/3 71/4 71/23 72/13 78/22   88/10 97/5 100/3 101/13          market's [1] 84/15
 80/17 82/11 83/18 83/24       131/3 140/9                      marketplace [3] 72/2 74/5
 84/22 84/24 87/9 88/7 88/25 looked [3] 55/25 83/13 93/16 76/1
 89/2 100/3 100/13 127/23     looking [3] 15/19 78/4            married [4] 106/4 106/10
 127/23 128/10 131/3 132/4     124/20                            106/17 107/3
 132/15 137/18                looks [1] 100/15                  MARYLAND [10] 1/1 1/4 1/22
letter [16] 37/24 38/13       lose [21] 3/14 66/1 66/2           95/5 97/10 97/13 97/15 97/17
 118/1 119/18 119/23 120/4     66/22 83/24 84/12 84/14           98/8 142/5
 120/14 120/16 120/21 121/2    84/16 84/23 85/4 88/7 88/12 match [1] 25/16
 121/3 121/19 122/23 123/12    88/16 102/24 103/6 103/8         matches [1] 23/14
 123/13 134/1                  103/17 104/3 104/8 104/18        material [1] 8/11
level [1] 30/20                105/14                           materials [4] 11/14 95/19
lie [1] 68/16                 lose.' [1] 87/14                   95/20 95/21
lied [1] 91/11                loses [1] 76/9                    matter [6] 18/5 18/10 21/15
life [1] 29/20                losing [4] 85/1 103/14             21/17 70/16 88/25
light [2] 57/12 99/1           103/22 116/17                    Mauritius [2] 39/15 43/1
like [85] 7/12 9/16 10/12     loss [1] 116/18                   may [23] 7/2 12/25 13/12
 17/16 21/15 24/23 25/3 27/19 losses [1] 81/23                   15/20 19/10 24/21 25/20
 29/9 41/16 45/20 46/10 47/1 lost [9] 66/7 66/10 66/11           25/21 25/23 26/13 29/9 32/25
 47/24 50/22 51/13 55/3 55/25 66/13 67/25 68/1 80/7 104/6        56/10 77/12 84/6 94/12 97/25
 56/9 59/6 59/23 62/18 62/21   104/15                            102/10 111/12 113/24 124/8
 69/12 70/2 70/16 71/16 71/20 lot [9] 15/22 79/4 83/16           135/3 139/15
 74/16 75/6 75/7 76/20 79/5    85/25 104/21 117/19 124/24       May 2015 [1] 113/24
 79/24 79/25 83/11 83/15       138/14 139/17                    May 27 [1] 32/25
 84/12 85/5 85/9 85/12 86/13 low [11] 76/11 76/14 76/17         maybe [11] 10/25 11/16 89/15
 87/18 88/1 88/5 88/9 88/13    76/18 76/22 76/24 77/3 99/23 102/14 122/6 122/10 139/13
 89/7 89/19 89/22 91/7 100/15 101/5 102/9 102/14                 141/1 141/3 141/11 141/12
 101/12 102/10 102/16 104/12 lower [1] 80/21                    Maymon [3] 36/1 77/22 77/24
 106/4 110/23 114/9 114/24    lunch [4] 89/11 136/15            me [81] 4/25 7/12 16/18
 117/9 118/8 119/6 120/18      136/19 136/24                     27/17 39/3 39/16 39/16 55/7
 120/20 122/13 123/23 124/16 lying [1] 108/7                     56/14 58/8 61/3 67/7 67/8
 125/6 126/6 126/7 126/13                                        68/23 69/7 69/19 70/21 70/23
 126/13 126/18 126/19 132/2   M                                  71/9 71/13 71/23 71/23 72/20
 132/3 133/3 133/8 135/7                                         73/8 73/17 74/1 74/6 74/14
 137/3 137/14 139/11 140/11   M-I-G  [1]   32/2
                              machine [2] 142/5 142/13           74/18 75/2 75/3 77/9 77/25
 140/25                                                          78/13 81/20 83/25 85/14
likely [2] 18/1 89/15         made [22] 3/15 5/23 7/3 7/7
                               10/6  10/17  12/7  12/12  14/8    85/14 86/12 90/24 94/23 95/2
limited [3] 9/14 15/8 51/23                                      99/5 100/8 100/16 100/23
Lindsay [1] 114/19             53/5 66/10 67/19 67/25 68/3
line [1] 7/19                  71/23 83/10 83/23 84/9 85/10 104/17 107/12 109/4 116/12
                               110/12 126/5 139/19               117/20 119/18 119/22 120/13
lines [2] 48/23 49/3                                             120/16 120/21 120/24 123/14
linguist [2] 25/11 27/7       main  [4]   71/6  115/25  116/2
                               123/20                            123/20 123/21 123/22 123/22
linguists [1] 24/22                                              123/23 124/1 125/4 125/6
link [1] 17/1                 maintain   [1]   59/5
                              major  [1]   30/24                 125/7 126/3 126/8 128/7
Linkopia [27] 35/13 39/14                                        128/13 128/23 129/12 129/21
 41/25 42/23 42/25 43/2 43/4 majority [1] 5/19                   132/3 133/10 133/20 134/6
 43/8 43/19 44/1 48/24 49/1   make  [41]   5/16  16/1  23/2
                               23/8  23/24  26/13  32/17  50/5   137/9 137/22 138/3
 50/17 50/20 50/23 50/25                                        mean [28] 4/7 4/16 4/16 8/22
 51/13 51/18 85/24 86/5 86/9   59/15 67/21 72/17 72/23
                               72/25 73/18 73/19 74/3 74/7       10/16 11/1 19/2 19/8 19/23
 86/19 86/20 86/21 87/1 87/6                                     20/16 21/14 27/19 27/19 57/4
 88/15                         76/9  76/24  80/3  80/6  89/1
                               101/4 102/11 102/21 102/24        57/5 76/11 84/6 84/10 84/12
Liora [6] 114/20 114/21                                          84/14 84/19 93/19 94/14
 115/10 115/12 117/7 119/6     103/2 103/5 103/8 103/13
                               103/14  105/19   107/25  122/3    123/19 137/14 139/10 139/23
Lisa [4] 1/21 142/3 142/19                                       140/25
 142/20                        122/4 138/11 139/15 139/22
                               140/2 140/14 141/10              meaning [2] 28/19 58/14
list [5] 18/24 21/10 21/23                                      means [8] 5/15 27/12 38/3
 28/9 121/9                   makes [1] 72/8
                                                                 38/4 56/17 113/5 137/16
listed [3] 36/1 43/7 120/22 making [14] 10/1 10/19 14/15 139/15
little [13] 14/19 15/9 18/8    22/6 38/19 53/13 73/20 76/7
                                                                meant [7] 68/18 69/1 69/4
 18/21 18/21 70/14 72/12 78/4 81/4 81/6 81/10 81/10 82/9         77/3 99/22 102/9 137/12
 89/1 112/25 137/13 137/15     102/12
                              management [9] 30/24 39/22        meantime [1] 16/4
 141/3                                                          meaty [1] 136/18
live [2] 24/13 24/18           78/6 78/8 83/4 83/5 101/15
                               104/25  105/1                    mechanical [1] 1/24
lived [5] 29/20 97/12 98/7                                      media [2] 50/2 50/7
 98/20 99/5                   manager [9] 33/12 33/14
                               33/17  33/24  34/4  34/18  50/3  meeting [1] 61/12
LLP [1] 1/16                                                    members [1] 5/2
loaded [1] 101/5               85/24  123/16
                                                                mention [1] 116/5
located [4] 42/25 44/8 57/19 managers [7] 36/1 36/10            mentioned [2] 97/7 116/7
 58/2                          36/13  36/17  36/18  50/5  86/10
                              managing   [1]   86/22            mere [1] 7/24
log [2] 102/2 102/2                                             message [3] 78/19 78/20
logistical [1] 25/18          mandatory [2] 38/22 112/11
                              many [10] 11/20 12/23 12/24        101/4
logo [1] 133/12                                                 met [7] 109/21 110/5 110/7
long [12] 30/4 33/13 34/3      16/14  18/11  31/1  33/1  36/23
                               37/1 95/1                         110/8 111/20 112/3 117/25
 34/6 37/17 40/22 41/5 41/8
M                              46/15 49/15 55/4 75/10          13/9 13/21 15/24 16/10 16/15
                               127/18 130/20                   17/7 20/4 20/10 22/1 23/10
MichaelCase
        [1] 8:18-cr-00157-TDC
              16/23             Document
                              moved       307 125/20
                                    [3] 14/23   Filed 08/20/19 25/18
                                                                 Page26/15
                                                                       155 of27/11
                                                                               164 28/8 28/23
microphone [2] 29/13 122/5     125/21                          29/10 29/18 34/23 40/1 41/19
middle [2] 21/18 42/1         movement [2] 75/19 75/21         45/23 46/5 46/23 55/12 56/11
MIG [8] 32/2 32/3 32/8 32/8 moves [1] 89/21                    56/25 58/18 60/11 62/21
 32/11 32/14 32/17 32/21      moving [1] 27/21                 68/17 89/6 89/18 91/9 91/11
might [17] 3/9 18/19 21/17    Mr [60] 2/5 11/9 11/13 12/9      91/16 92/13 92/22 93/3 93/7
 23/14 25/2 27/9 60/1 62/11    14/3 14/10 14/20 14/25 15/17 94/1 95/24 95/25 96/16 96/22
 69/24 73/4 81/11 87/22 88/5   15/24 16/19 17/17 17/19 18/9 97/5 97/7 97/21 98/3 99/18
 88/19 102/14 102/16 134/13    19/20 21/15 23/1 25/9 28/21     112/25 118/16 118/23 121/23
Mike [7] 58/18 58/21 58/22     35/12 37/12 37/14 42/12         122/11 132/23 137/2 139/8
 61/12 61/13 62/16 62/20       42/15 45/9 46/7 47/14 49/22 Ms. [10] 17/11 115/20 117/3
Mila [16] 52/21 120/14         51/4 51/6 51/17 51/18 86/18     117/23 128/16 131/22 131/23
 120/17 121/2 121/6 121/9      87/10 87/12 87/17 87/25 88/6 132/8 132/19 133/7
 121/21 123/3 123/8 125/2      88/19 89/12 94/12 99/18       Ms. Morales [6] 128/16
 125/8 125/25 126/4 126/5      120/11 124/21 127/1 127/3       131/22 131/23 132/8 132/19
 129/3 133/14                  128/8 128/10 128/18 130/14      133/7
military [1] 30/6              130/22 133/22 133/24 133/24 Ms. Nicole [1] 17/11
million [1] 133/25             134/2 134/9 134/18 137/5      Ms. Welles' [3] 115/20 117/3
mind [3] 89/1 89/4 136/24      138/21 140/10                   117/23
minimum [1] 111/16            Mr. [75] 3/4 6/6 18/13 37/9 much [19] 23/11 33/3 51/8
minus [1] 67/23                44/13 49/11 50/7 51/2 52/11     66/10 66/25 67/1 89/3 89/12
minutes [2] 99/11 141/12       52/13 52/15 53/3 58/25 60/22 99/11 123/21 130/12 135/25
misinterpret [2] 87/21 87/23 61/4 61/25 62/6 77/24 82/8        136/5 136/7 137/10 138/4
misinterpreted [2] 88/2 88/5 86/4 86/15 86/18 95/8 95/17       138/15 140/18 141/4
misleading [1] 56/22           97/7 97/9 97/12 97/17 98/7    my [46] 7/4 7/9 9/12 10/4
misrepresent [4] 57/7 106/24 98/10 98/25 99/8 100/21           10/17 13/4 13/19 15/12 17/21
 107/1 107/22                  101/18 101/24 102/5 106/22      19/2 25/17 26/2 29/15 35/10
misrepresenting [1] 107/4      115/19 117/3 118/17 118/24      46/4 53/18 54/10 63/14 63/19
misunderstanding [1] 121/8     120/9 123/10 123/13 124/10      63/19 64/3 64/14 64/23 66/1
mixed [1] 4/12                 124/13 125/14 125/14 125/16     66/1 66/14 66/22 66/22 70/9
moment [2] 38/2 97/4           128/6 128/7 128/11 128/15       72/20 73/25 74/18 83/15
Monder [1] 83/21               129/25 131/4 131/14 131/21      93/21 101/10 101/11 102/16
money [36] 17/13 63/22 63/23 132/24 133/11 133/15 133/23       104/12 119/19 120/7 122/14
 66/25 67/1 96/2 96/3 96/9     133/23 134/21 134/25 135/12     126/15 142/6 142/13 142/14
 102/11 102/12 104/16 104/25   135/17 135/19 135/20 135/22     142/15
 110/12 111/12 111/23 114/3    135/23 135/25 136/1 136/7     myself [7] 6/14 104/13 115/3
 116/4 126/22 127/12 133/25    136/8 136/11                    121/16 122/9 135/3 140/6
 134/2 134/11 134/11 134/19   Mr. Berdeaux [2] 133/23
 134/23 135/2 135/5 135/11     134/21                        N
 135/14 135/23 135/24 135/25 Mr. Bitton [1] 106/22
 136/2 136/4 136/10 136/12                                   Nabisco   [4] 90/14 90/19
                              Mr. Buckley [3] 125/14           90/21  90/25
month [4] 34/16 82/22 100/12 125/16 128/15
 102/17                                                      name [34] 29/13 29/14 29/15
                              Mr. Collin [3] 86/15 101/18      42/6 42/6 42/8 53/18 54/19
months [11] 32/5 33/15 33/15 101/24
 33/16 34/5 41/7 41/10 41/10 Mr. Collin's [1] 102/5            54/20 57/14 57/21 58/9 61/22
 119/12 125/22 135/4                                           77/21 78/3 82/4 86/1 86/2
                              Mr. Corsetty [9] 95/8 97/7       114/17 114/20 114/20 115/12
Morales [19] 52/21 120/14      97/9 97/12 97/17 98/7 98/10
 120/17 121/6 121/9 121/21                                     120/13 120/15 120/18 121/2
                               98/25 99/8                      123/16 125/12 131/19 133/4
 123/3 123/8 125/8 125/25     Mr. Fisher [4] 124/10 125/14 133/16 133/17 135/10 142/16
 126/4 128/16 129/3 131/22     131/4 131/21
 131/23 132/8 132/19 133/7                                   named [1] 58/18
                              Mr. Hadar [2] 18/13 62/6       names [7] 7/16 32/9 94/12
 133/14                       Mr. Herzog [9] 6/6 37/9
Morales' [1] 121/2                                             105/17 119/19 121/21 133/5
                               44/13 49/11 51/2 120/9        narrow   [6] 3/18 4/15 4/18
more [44] 6/2 6/13 9/8 9/17    123/13 124/13 129/25
 13/15 13/22 14/20 15/10                                       15/4  21/8  25/2
                              Mr. Herzog's [1] 86/4          narrowed [1] 10/2
 15/10 19/7 19/11 27/2 34/24 Mr. Jeebun [1] 86/18
 40/23 51/12 51/13 51/16                                     natural [1] 141/2
                              Mr. Maymon [1] 77/24           nearly [1] 20/4
 51/18 51/20 62/18 64/8 72/9 Mr. Phillips [9] 131/14
 72/25 75/10 89/12 93/11                                     necessarily [3] 5/16 9/14
                               133/23 134/25 135/12 135/20     10/21
 93/13 97/7 99/7 102/11        135/23 136/1 136/8 136/11
 103/13 103/14 104/6 105/13                                  necessary    [5] 14/24 14/25
                              Mr. Pollack [1] 3/4              19/12 60/6 97/18
 106/7 120/24 126/22 128/12   Mr. Roberts [4] 58/25 60/22 need [28] 8/9 8/24 15/17
 128/19 134/9 137/7 137/15     61/4 61/25
 138/4 140/8                                                   23/14 23/19 24/4 24/13 24/16
                              Mr. Roytman [7] 52/15 53/3       25/19 26/22 38/2 46/24 47/4
more generally [1] 93/11       123/10 128/6 128/7 128/11
more time [1] 9/17                                             64/20 65/16 68/23 69/11
                               133/11                          85/13 86/24 89/12 102/2
morning [10] 5/1 11/17 11/19 Mr. Roytman's [1] 52/11
 27/25 28/12 59/6 59/8 88/20 Mr. Shtern [3] 115/19 118/17 109/21 122/5 128/21 135/9
 88/24 139/14                                                  135/9 136/21 137/4
                               118/24                        needed   [7] 4/10 12/1 34/16
most [6] 3/24 5/4 15/11       Mr. Shtern's [2] 117/3
 75/12 101/12 106/5                                            46/6 87/6 95/21 109/1
                               132/24                        needs [5] 26/15 93/18 96/4
motion [9] 22/7 23/2 23/8     Mr. Smith [9] 50/7 52/13
 23/10 89/10 89/19 91/1 94/17 95/17 133/15 135/17 135/19       96/6 96/7
 141/15                                                      Neri   [2] 83/21 85/5
                               135/22 135/25 136/7           never [10] 3/24 12/23 19/10
motions [2] 90/2 90/17        Mr. Stanley's [1] 100/21
mouth [1] 115/1                                                49/7 112/24 119/3 120/3
                              Mr. Waller [1] 82/8              120/3 126/11 126/12
move [14] 3/11 14/22 26/10    Ms [61] 3/5 9/3 11/11 12/15 new [9] 1/13 19/1 39/13
 27/20 28/10 38/1 42/22 45/15
N                             number [12] 12/3 15/9 35/16          115/10 115/10 115/15 116/12
                               43/4 47/6 51/23 54/4 120/21         119/19 119/20 120/21 122/6
new... Case
        [6] 39/14 39/17 40/12 121/20
            8:18-cr-00157-TDC   Document
                                       121/20307133/5
                                                    Filed 08/20/19 123/2
                                                        142/9        Page124/15
                                                                          156 of125/12
                                                                                 164 131/15
 86/25 110/21 139/20          numbered [1] 57/10                   132/12 132/12 132/13 132/13
newspaper [6] 17/23 17/25     numbers [3] 28/9 93/1 93/3           132/14 132/15 133/10 133/12
 18/2 18/5 18/7 50/2          NW [2] 1/13 1/18                     133/24 134/13 134/14 137/22
next [10] 26/18 28/10 35/11                                        139/21 140/21
 45/16 63/5 71/3 71/5 85/7    O                                   ones [10] 6/3 6/5 7/21 7/23
 128/18 136/16                                                     8/20 9/9 12/13 12/23 21/4
Nicole [5] 17/8 17/10 17/11 object [2] 17/23 81/13                 139/21
 20/6 20/11                   objection [21] 16/11 18/17
                               22/17  22/25   23/21  24/15        Online [1] 47/22
night [7] 4/1 5/5 8/17 9/9
 9/15 16/17 19/23              25/10 27/7 37/20 37/21 45/18 only [16] 10/7 19/2 20/20
                               55/7 55/8 72/12 77/11 77/13         34/22 44/1 49/1 56/22 68/15
night's [3] 4/19 8/15 15/7                                         92/14 92/20 93/2 94/11
nine [1] 10/4                  81/14  127/19   127/20   130/22
                               130/24                              121/10 131/15 138/3 139/7
Nissim [1] 36/2
no [119] 1/3 3/6 4/3 6/23     observe [3] 24/23 25/3 25/8 open [11] 63/19 63/19 63/22
                              obviously [4] 7/14 12/5              70/14 70/14 89/3 109/14
 7/3 13/3 17/21 18/17 19/16                                        130/3 130/9 130/11 136/24
 21/20 22/25 23/20 24/15 27/3  122/5  139/9
                                                                  opened [1] 94/13
 27/3 27/7 32/13 32/20 36/19 occurred [1] 104/10                  opening [2] 6/19 70/16
 37/21 39/1 39/20 40/4 40/8   occurs [1] 140/13
                              October   [1]   38/16               operate [1] 94/6
 41/3 42/8 42/11 42/14 42/21                                      operated [2] 53/5 113/8
 44/4 44/14 45/7 45/10 45/18 October 19 [1] 38/16
 48/10 51/1 51/22 52/5 52/8   off [5] 3/3 16/7 43/23 44/18 operating [2] 84/3 88/17
                                                                  opinion [9] 54/16 54/24
 52/12 52/18 52/20 52/22 53/1 102/2                                55/20 56/1 94/11 94/13
 54/12 54/22 55/8 57/13 57/21 offenses [2] 90/6 90/7               106/21 106/23 107/22
 58/4 58/8 60/10 61/10 62/13 offer [13] 20/15 20/19 22/4 opinions [1] 94/5
 66/5 66/7 68/11 68/16 69/11   22/12  37/19   46/17  71/13
                               71/22 71/24 74/14 118/18           opportunity [7] 4/3 10/13
 70/9 70/9 71/25 74/16 75/18                                       15/14 28/20 73/10 103/14
 76/2 76/10 76/15 77/1 77/5    118/25 139/20
                              offered   [13]   20/25   24/17       129/14
 77/11 77/13 79/6 80/5 80/8                                       oppose [1] 4/5
 80/11 82/10 84/5 84/13 88/12  71/20  71/23   72/24  74/13  93/2
                               109/7 131/12 131/15 131/16         opposed [4] 3/19 26/15 90/11
 88/18 90/7 93/24 97/16                                            93/19
 101/10 102/23 103/4 103/7     131/17  132/19
                              offering   [6]   10/22   18/4  71/9 opposite [2] 76/12 99/24
 103/20 104/4 104/12 106/13                                       option [100] 26/19 32/5
 107/5 107/11 107/19 108/12    71/9 109/2 116/17
                              offers  [1]   22/16                  41/24 42/2 42/4 42/5 42/13
 112/11 113/3 113/6 113/10                                         43/12 43/13 43/16 43/20 44/2
 113/13 116/12 116/12 116/15  office  [2]   57/6   119/20
                                                                   44/3 44/17 44/18 44/19 44/22
 116/22 117/17 120/18 125/21 offices [2] 56/4 59/16                44/24 45/5 45/8 45/11 47/21
 126/21 126/22 127/20 128/7   official [4] 142/3 142/6
                               142/12  142/20                      47/24 47/24 48/16 48/19 49/8
 129/16 129/18 130/22 130/24                                       49/12 53/8 53/19 57/17 57/19
 131/10 133/10 133/12 133/19 Oh [2] 98/12 114/2                    58/1 58/14 63/7 63/9 63/11
nobody [1] 10/15              okay [105] 4/7 16/14 21/14
                               21/22  22/9  22/25   23/23  24/19   63/13 63/14 64/1 64/3 64/7
non [2] 7/5 7/8                                                    64/13 64/23 64/24 65/18
non-privilege [1] 7/5          27/16 28/18 29/11 31/16
                               31/23 33/4 38/7 45/19 46/18         68/19 69/1 69/5 69/11 69/15
non-privileged [1] 7/8                                             69/16 69/23 71/9 71/17 73/6
none [1] 120/25                47/13  53/15   54/18  55/9  56/7
                               57/21  58/2  58/8   59/15  59/25    73/13 73/16 74/1 74/4 74/8
normal [4] 73/7 81/8 81/22                                         74/16 75/1 75/3 76/17 76/22
 84/3                          60/3 62/25 63/4 64/10 64/21
                               65/5  65/7  65/9  66/24   67/7      78/10 79/3 79/16 80/3 80/6
not [155]                                                          81/1 82/2 82/8 83/6 83/8
note [1] 18/20                 67/11  67/13   67/21  68/22
                               69/14 69/22 70/23 71/1 71/5         83/8 83/19 83/21 84/1 84/8
notereading [1] 1/24                                               84/22 87/2 87/4 87/14 88/15
notes [1] 142/13               72/1  72/13  73/4   74/2  74/13
                               74/18  77/15   78/11  78/19         99/22 100/14 100/18 100/22
nothing [1] 67/25
notice [4] 11/25 18/7 93/8     78/22 80/17 86/15 88/3 88/20 101/2 101/21 102/21 102/24
                               88/23 89/18 90/20 91/3 91/6         103/2 103/5 106/6 109/6
 139/19                                                            112/13 112/14
November [6] 37/18 38/18       92/5  92/9  92/9  95/10   96/25
                               96/25 98/1 99/10 99/16             Option's [2] 44/25 69/9
 38/25 39/9 39/17 39/21                                           Option.com [1] 100/18
November 19 [1] 38/18          100/17 102/4 103/16 105/19
                               105/22  107/23   114/10   115/6    options [7] 31/24 32/19
November 19th [1] 38/25                                            41/18 62/22 103/25 112/15
November 2016 [1] 37/18        116/2 117/10 120/4 120/8
                               120/20 121/2 121/11 121/19          133/16
November 5 [3] 39/9 39/17                                         order [12] 8/6 10/19 11/13
 39/21                         122/15  122/20   124/25   125/13
                               127/16 128/23 130/25 132/4          13/5 13/19 15/12 35/2 65/22
now [49] 10/25 12/17 17/18                                         74/18 91/19 95/21 109/23
 18/17 18/25 19/5 19/6 19/18   133/1 136/19 137/20 138/16
                               139/10  141/10   141/11            ordered [1] 13/20
 21/14 22/5 22/12 23/2 23/5                                       ordinary [1] 95/18
 23/25 24/5 26/6 26/7 26/11   old [2] 34/8 37/24
                                                                  organization [1] 34/21
 28/20 47/11 56/6 59/8 61/23 Olympic [1] 6/18                     organizational [2] 35/4
 63/2 63/10 64/9 64/25 64/25  once  [7]   14/8  18/24   33/19
                               33/19  34/16   59/1  95/25          60/15
 65/24 65/24 66/19 73/19 74/1                                     organized [1] 35/5
 74/3 74/8 74/13 74/18 84/11 one [74] 4/13 5/20 5/20 6/2 origin [1] 93/7
 87/9 89/11 89/19 94/8 121/12 6/25 7/3 11/7 13/1 13/6 14/4 original [4] 4/17 10/3 10/18
 124/7 127/7 130/9 130/10      14/17 16/24 17/1 17/4 17/11
                               18/3 18/13 23/17 24/4 24/21         98/24
 136/20 138/18                                                    originally [2] 12/20 38/12
Numaris [25] 43/24 44/5 44/8   24/22  30/15   30/16  30/16
                                                                  Orseck [1] 1/16
 44/10 44/13 44/15 51/3 51/12 30/17 33/9 34/7 44/5 59/1
 52/3 52/6 52/9 52/13 52/23    60/14 65/20 79/6 84/13 84/14 other [36] 7/18 7/20 14/3
 119/14 119/17 123/9 123/11    85/20 86/3 86/10 88/12 88/24 15/3 18/24 19/20 22/3 23/14
 123/16 124/11 124/18 125/17   89/24 91/4 94/15 97/7 100/12 39/11 42/19 43/13 44/3 44/18
                               101/20 102/1 105/24 109/2           45/2 48/3 48/9 51/3 65/22
 125/20 125/23 126/18 135/8
O                             people [23] 36/1 36/9 36/10       17/20 18/9 19/20 21/15 23/1
                               47/6 55/2 62/15 74/11 103/21 25/9 28/21 88/19 89/12 94/12
other... [18]
       Case     71/9 73/20
             8:18-cr-00157-TDC  Document
                               104/23      307106/7
                                      105/12     Filed 08/20/19 99/18
                                                     119/24       Page137/5
                                                                       157 of140/10
                                                                               164
 86/16 91/9 94/15 102/12       119/25 120/22 120/22 121/9     Pollack's [1] 15/24
 105/18 105/22 105/23 112/9    122/25 123/2 123/24 123/25     portion [1] 13/7
 115/15 122/25 123/2 124/7     125/7 125/24 131/17            portions [1] 40/19
 131/16 138/7 138/8 140/22    percentage [5] 76/16 76/18      position [23] 4/4 6/16 15/24
others [3] 5/18 41/25 53/10    83/10 104/5 104/18               17/21 21/19 25/9 29/9 33/4
otherwise [4] 8/12 10/10      performed [1] 43/4                33/11 33/14 33/24 34/1 35/15
 45/22 93/22                  perhaps [3] 7/20 10/21 97/15 39/4 65/6 82/23 86/17 94/20
our [8] 11/12 20/20 57/12     period [3] 35/6 38/21 75/22       100/9 130/3 130/10 130/11
 73/25 90/2 91/4 102/1 140/2 permissible [2] 10/10 10/14        140/10
out [20] 4/11 5/1 7/4 8/8     permission [1] 45/21            positions [1] 140/3
 15/23 26/5 62/7 64/2 64/14   permitted [2] 118/17 118/25 possession [2] 14/6 98/17
 66/8 72/4 86/11 90/15 95/24 person [14] 27/8 69/24 70/11 possible [3] 41/12 130/6
 96/1 100/13 111/16 115/5      80/7 80/9 84/2 84/3 84/8         133/3
 118/14 138/17                 84/22 86/4 87/15 101/16        potential [1] 10/23
outcome [1] 103/19             101/16 123/5                   potentially [1] 87/5
outset [1] 28/4               personal [1] 118/4              precisely [2] 95/22 130/15
outside [10] 7/10 32/11       personally [1] 68/14            predates [1] 90/18
 57/15 57/19 57/22 58/6 58/10 perspective [1] 93/20           predicting [1] 64/25
 58/11 58/14 97/15            Peter [9] 61/21 61/24 62/3      prediction [1] 104/11
over [21] 4/22 4/22 7/9 10/5 62/16 62/17 62/19 62/20          prefer [1] 46/3
 27/20 27/22 50/2 50/25 52/6   80/21 80/24                    prejudice [6] 6/12 6/23 8/1
 103/22 104/6 104/18 104/19   Phillips [11] 131/13 131/14       9/18 11/24 15/11
 105/6 115/3 117/11 117/18     131/18 133/23 134/25 135/12 prepare [1] 138/1
 125/20 125/21 133/20 139/4    135/20 135/23 136/1 136/8      prepared [2] 5/14 5/21
overbroad [1] 92/7             136/11                         preparing [1] 3/22
Overruled [1] 81/17           phone [11] 53/5 54/4 94/24      preplanned [1] 6/18
own [8] 13/17 15/12 28/20      117/11 117/14 127/2 127/5      preponderance [1] 98/5
 42/12 44/13 51/7 78/20 108/1 133/20 134/6 135/4 136/8        present [2] 27/24 99/15
owned [7] 42/15 43/2 44/15    phrase [4] 25/15 87/18 88/1 presenting [1] 54/8
 45/8 50/21 51/4 51/17         88/5                           pressed [1] 74/23
owner [9] 35/10 48/24 48/25 pieces [1] 7/2                    pressuring [1] 138/16
 49/1 49/11 50/22 52/9 123/11 pip [2] 75/14 75/16             pretend [1] 126/20
 123/17                       pips [1] 75/13                  Pretorius [2] 80/22 80/24
owners [1] 49/7               Pirt [1] 128/21                 pretrial [4] 11/9 11/13 90/2
owns [1] 51/18                pitfalls [1] 10/23                90/17
P                             place [11] 64/16 65/4 65/10 pretty [2] 136/16 138/19
                               65/15 66/25 67/8 70/24 80/14 prevent [3] 75/25 80/10
p.m [1] 5/1                    80/14 85/21 105/25               80/12
package [1] 21/3              plain [1] 37/24                 preventing [2] 75/3 82/8
page [6] 56/9 56/11 57/9      plan [3] 11/5 46/4 139/22       prevention [3] 57/13 57/21
 82/14 111/2 111/3            platform [5] 44/19 44/21          58/9
pages [2] 15/9 142/11          44/25 62/18 68/19              previously [6] 9/16 12/16
paid [1] 50/14                platforms [1] 45/3                34/20 46/16 118/12 125/18
paper [2] 34/25 114/5         please [16] 22/21 28/1 29/1 price [23] 63/6 63/7 64/8
paragraph [4] 56/17 56/25      29/12 37/13 64/5 73/23 78/18 65/1 70/16 71/8 71/12 71/20
 57/10 57/10                   78/24 85/10 87/12 89/6 99/16 72/4 72/7 72/9 72/16 72/22
Parker [3] 125/8 125/10        101/4 108/2 137/2                72/23 72/25 73/1 73/9 74/13
 128/25                       plus [2] 67/6 67/17               74/14 74/19 74/25 75/2 75/9
parlance [1] 38/4             point [46] 5/1 10/2 10/7        primarily [1] 19/14
parse [1] 7/3                  11/7 13/13 14/15 21/1 21/25 principles [1] 56/21
part [27] 11/12 11/12 19/21    22/9 23/17 25/2 30/1 30/9      prior [2] 17/5 131/8
 20/8 20/17 20/20 24/6 42/9    31/4 31/12 32/21 33/10 33/23 private [2] 31/10 31/13
 44/10 45/5 73/7 78/15 78/15   39/10 40/1 40/5 74/10 74/10 privilege [8] 7/5 7/5 7/7
 78/23 78/25 86/23 91/18 92/2 75/18 77/2 90/13 92/14 95/11 10/18 13/10 15/13 15/20
 94/5 95/20 105/10 118/6       96/22 97/2 97/7 97/11 98/2       141/14
 124/6 134/7 138/3 138/7       100/11 117/14 118/10 118/11 privileged [6] 3/4 3/23 5/17
 138/9                         121/24 122/11 123/22 125/16      6/10 7/3 7/8
participate [1] 61/14          125/20 129/14 129/17 129/22 probably [11] 4/1 6/4 6/14
particular [5] 79/9 89/23      141/3                            18/18 75/10 80/2 84/20 97/2
 91/14 93/14 108/15           points [8] 14/4 36/8 75/11        136/21 138/14 138/19
particularly [3] 14/8 26/13    75/13 89/23 123/20 129/10      problem [7] 9/11 13/14 71/6
 140/17                        129/11                           116/1 126/9 126/21 141/8
parties [4] 14/17 24/5 28/6 policy [39] 106/16 106/20         problematic [2] 91/24 116/3
 139/17                        107/18 107/25 108/6 108/10     procedure [2] 16/6 19/2
partner [1] 86/4               108/13 108/21 108/25 110/3     proceedings [8] 1/24 4/1
parts [1] 13/6                 110/6 111/9 111/13 111/18        24/24 25/4 141/17 142/6
passed [2] 98/10 98/15         112/1 113/15 113/21 116/24       142/12 142/14
pasted [1] 17/13               118/18 118/25 119/9 119/13     process [4] 7/4 14/6 18/10
Patrick [5] 77/19 77/21        119/16 120/1 120/5 123/18        18/22
 78/13 78/15 78/20             124/5 126/17 129/7 129/15      processing [1] 140/13
pattern [2] 46/16 83/13        130/16 131/5 131/9 131/12      produce [6] 7/12 11/13 12/14
Pause [1] 134/15               131/15 132/13 132/18 132/23      13/20 14/1 14/20
pay [4] 65/14 65/16 65/18      133/4                          produced [15] 1/24 4/2 4/15
 85/10                        POLLACK [26] 1/17 2/5 3/4         4/21 6/23 7/1 7/8 7/22 7/23
payout [3] 67/8 67/11 67/17    11/9 11/13 12/9 14/3 14/10       10/5 12/18 12/20 13/8 14/20
penny [1] 75/16                14/20 15/1 15/17 16/19 17/17 15/5
penultimate [1] 141/6
P                            R                               release [4] 5/14 5/21 6/7
                                                              15/16
producing [1]
       Case    14/13
            8:18-cr-00157-TDCraise [7] 8/24
                               Document  307 9/5  11/5
                                               Filed 08/20/19relevant
                                                                Page 158
                                                                      [5]of 11/4
                                                                            164 12/5 15/25
product [10] 32/18 57/7       25/18 29/1 75/12 101/21          18/1 56/18
 59/13 59/24 62/21 106/14     raised [2] 20/21 75/2           relied [1] 90/17
 107/1 107/4 107/22 108/8     rather [5] 21/18 25/12 34/25    rely [2] 14/20 60/25
production [10] 4/5 5/5 8/2    73/20 74/19                    relying [1] 94/6
 8/15 8/20 8/21 9/9 9/12 14/9 Ray [1] 17/9                    remain [1] 29/1
 15/7                         RDR [1] 1/21                    remaining [1] 140/2
productions [3] 8/15 9/1      reach [4] 51/19 135/2 135/12    remember [16] 40/20 58/18
 11/22                         141/2                           61/23 83/12 114/6 114/7
professional [1] 113/1        reached [2] 16/8 24/6            115/25 124/20 124/23 124/24
profit [12] 67/19 78/17 83/1  reacting [1] 19/9                124/25 125/1 126/6 126/23
 109/25 110/9 110/11 110/12   reactive [1] 20/1                127/6 135/25
 111/15 111/17 111/19 130/10  read [13] 18/17 18/18 21/23     remind [3] 90/24 95/2 137/9
 134/10                        28/9 56/14 56/15 57/4 57/11    remove [3] 127/9 130/4
profits [6] 81/4 81/6 81/11    109/6 109/17 123/21 129/6       130/12
 82/9 111/16 111/25            129/15                         repeat [8] 37/13 57/12 64/5
project [1] 106/13            ready [6] 21/23 23/12 24/1       68/23 73/23 108/2 118/21
promise [2] 129/5 129/7        27/23 28/2 28/21                120/10
promised [2] 130/16 131/9     real [4] 54/19 86/1 114/20      repeatedly [1] 17/13
promises [1] 133/5             125/12                         report [10] 36/2 36/14 37/6
promoted [6] 33/10 33/12      realistic [3] 14/8 14/14         52/3 52/15 52/17 52/25 53/2
 33/14 33/23 34/1 34/4         14/19                           124/13 126/25
proper [1] 104/25             reality [1] 106/11              reported [4] 35/17 37/9
properly [1] 19/12            realize [1] 102/18               60/15 142/5
prosecution [13] 3/7 3/10     realized [1] 3/13               Reporter [4] 1/21 142/1
 3/11 3/12 3/21 4/10 5/9 5/14 really [10] 4/20 7/5 7/6 9/8     142/3 142/20
 7/25 10/8 11/18 13/18 15/7    9/23 15/8 20/2 70/3 88/10      representations [1] 12/7
protection [1] 56/19           117/9                          representative [2] 54/9
protocol [2] 111/6 117/1      reason [1] 24/25                 116/8
protocols [2] 112/7 112/10    reasonably [4] 91/22 91/25      request [4] 6/1 92/1 95/19
provide [9] 11/10 12/1 43/13   92/2 96/6                       111/22
 43/16 47/20 59/9 60/22       Reasoning [2] 56/10 56/12       requested [1] 131/25
 114/13 122/6                 reasons [1] 6/7                 requesting [1] 112/2
provided [8] 3/18 14/24       rebuttal [5] 19/12 20/2 25/2    requests [1] 91/17
 16/12 16/19 43/9 43/11 43/12  25/6 25/13                     required [2] 14/1 55/3
 44/5                         recall [3] 3/6 17/10 62/8       requirement [3] 110/5 111/20
provides [2] 54/11 58/11      receive [1] 108/15               112/4
providing [14] 43/17 43/21    received [16] 8/17 20/8         reserve [2] 23/14 23/23
 44/2 47/16 47/18 56/19 57/14  81/25 97/9 97/14 97/17 98/22   reserving [1] 23/21
 57/15 57/22 58/9 61/4 61/7    99/8 106/21 114/10 119/23      resided [1] 99/8
 61/9 61/10                    120/17 122/23 131/4 132/7      resident [1] 95/5
proving [1] 19/9               136/1                          resignation [2] 38/13 39/5
psychology [1] 105/8          receiving [4] 16/17 16/19       resolve [1] 25/12
public [1] 56/20               130/14 131/8                   resources [7] 5/3 5/10 13/15
publicly [2] 6/8 7/24         recent [1] 5/4                   14/11 14/24 15/10 35/22
pull [1] 110/15               Recess [1] 99/12                respect [8] 24/6 24/10 27/6
purchase [3] 64/3 64/13       recognize [3] 5/11 6/15          89/24 94/11 95/13 103/16
 71/16                         110/18                          134/24
purpose [7] 8/9 9/7 60/18     recognized [1] 13/1             respond [3] 13/24 15/15
 61/7 61/9 96/8 96/21         record [8] 4/8 8/5 21/8          135/5
purposes [2] 13/17 28/10       22/13 29/13 97/11 108/1        responded [2] 135/13 136/8
push [1] 23/25                 141/14                         responds [1] 87/10
put [33] 6/16 19/4 20/7       recorded [1] 1/24               response [6] 25/17 79/13
 28/20 34/20 38/10 39/16      recordings [2] 94/23 94/24       79/18 83/18 85/7 122/14
 41/16 55/22 55/24 63/13      records [1] 92/20               responsibility [2] 86/20
 63/23 70/1 70/6 70/11 70/16  recover [2] 135/23 136/1         86/21
 73/17 74/24 78/24 79/12      recovered [1] 135/24            responsible [1] 120/6
 79/19 80/18 84/20 85/20      refer [2] 46/1 47/23            responsive [1] 13/8
 97/11 102/9 127/23 130/3     reference [6] 28/8 49/5         rest [3] 6/8 21/25 115/18
 130/19 135/10 135/19 140/2    113/15 113/21 128/24 129/2     rested [5] 18/22 20/25 28/5
 141/13                       referenced [2] 17/5 120/17       28/19 94/18
puts [2] 19/8 24/25           refers [1] 48/18                resting [2] 23/4 110/25
putting [6] 12/6 75/24 76/8   reflected [2] 54/2 111/9        restrictions [1] 56/22
 80/9 102/14 116/23           regard [1] 13/18                rests [1] 23/7
                              regarding [7] 3/4 5/20 6/3      result [3] 4/12 14/16 120/8
Q                              56/23 56/23 111/18 141/14      resume [1] 99/17
question [22] 8/3 19/16       Regardless [1] 102/7            retention [42] 33/2 35/24
 19/17 23/11 25/20 25/22 26/2 regular [4] 73/13 76/23 89/7     35/25 36/21 36/24 43/5 44/6
 59/12 59/14 61/2 68/23 70/9   137/3                           51/3 51/16 51/20 60/7 61/5
 72/20 73/23 73/25 78/14      regulated [1] 45/12              61/8 62/6 62/11 68/8 68/12
 81/16 93/18 97/13 108/2      relate [2] 20/5 54/5             68/14 80/25 91/9 100/6
 117/7 127/7                  related [5] 7/20 31/24           105/16 105/18 106/17 107/6
questioning [1] 114/25         106/13 107/21 133/6             107/13 107/14 107/25 108/10
questions [3] 15/20 15/23     relates [2] 17/8 17/10           108/14 108/21 108/25 109/8
 16/2                         relating [2] 20/13 109/19        110/24 112/6 112/7 112/9
quickly [1] 8/23              relationship [5] 20/10 49/20     112/17 113/7 114/7 114/17
quit [1] 125/21                49/23 49/24 116/11              116/9
quoting [1] 87/14             relaying [1] 128/14
R                              same [25] 4/14 4/22 5/7         seems [3] 4/20 137/14 140/11
                                14/11 14/12 46/16 59/19        seen [17] 9/11 11/21 12/23
return Case
        [4] 89/7  108/15 116/4 59/21
             8:18-cr-00157-TDC   Document
                                       59/23 307
                                              65/3 Filed
                                                   65/6 08/20/19
                                                         70/25     Page17/22
                                                                 12/25  159 of18/20
                                                                                164 19/6 19/18
 137/3                          73/18 74/3 78/23 86/13 86/13 21/16 94/21 94/23 94/25
review [6] 4/3 5/6 6/13 8/23 86/14 86/17 100/9 100/9             129/17 132/23 133/2 140/7
 11/25 15/12                    116/17 131/20 132/14 132/22      140/16
reviewed [6] 3/19 6/14 8/18 satisfied [1] 98/4                 selling [3] 32/19 56/20
 9/6 11/3 112/13               satisfy [1] 99/7                  62/22
reviewing [1] 10/6             Sauber [1] 1/16                 send [20] 38/15 50/3 81/20
Richard [2] 100/4 100/5        saw [15] 40/19 54/16 54/24        83/6 96/2 96/5 96/9 101/15
right [30] 3/6 9/2 17/18        79/4 113/23 115/22 115/24        101/24 102/4 114/6 123/20
 22/5 22/12 26/5 26/7 26/11     118/11 119/19 119/20 120/3       123/22 127/12 132/1 134/1
 26/16 26/17 26/24 29/2 43/23 120/13 124/4 126/20 133/18         134/2 135/5 135/8 135/8
 59/8 61/23 63/2 79/24 84/13 say [54] 7/22 8/16 12/10          sending [7] 49/23 59/7 83/4
 85/5 88/8 94/8 99/2 124/7      13/6 14/3 18/25 19/5 21/17       83/12 91/17 96/3 135/7
 126/15 127/7 130/9 130/10      28/4 45/21 47/23 53/18 55/1 sense [5] 23/24 26/13 139/15
 138/20 139/6 140/20            57/4 63/1 63/23 66/12 67/7       139/22 140/14
rise [1] 63/8                   68/5 71/4 71/23 79/18 81/3     sent [14] 47/6 47/9 78/13
risk [47] 68/20 69/2 69/5       81/9 82/25 89/2 89/13 95/11      78/15 91/20 96/1 96/11 98/21
 69/8 69/17 70/7 70/11 73/17    96/6 103/10 104/9 105/22         101/14 120/21 124/19 127/6
 73/19 74/1 74/7 74/14 75/24    106/2 106/4 106/17 107/6         128/14 134/12
 76/8 76/11 76/12 76/14 76/14 107/7 113/12 113/24 115/4        sentence [4] 48/18 57/3
 76/17 76/18 76/19 76/22        115/12 115/24 122/12 122/13      83/25 116/3
 76/24 77/3 77/4 78/5 78/8      122/13 122/15 128/10 129/25 separate [3] 45/6 90/5 90/6
 78/24 79/12 79/19 79/20        135/22 136/20 137/10 137/15 September [3] 40/9 41/4
 79/25 80/10 82/25 83/4 83/5    137/18 139/3                     135/3
 84/21 99/22 99/23 99/24       saying [16] 9/14 10/11 18/20 serve [2] 30/1 39/10
 101/5 101/15 102/9 102/14      18/22 50/7 81/7 84/5 84/23     served [1] 24/22
 104/25 112/14 112/22           84/25 87/13 94/15 106/10       server [1] 110/23
risking [1] 3/13                107/3 107/8 120/5 121/3        service [10] 30/6 32/4 47/16
risks [1] 112/18               says [27] 25/14 42/2 47/14        47/17 56/19 56/24 57/7 57/22
RJR [1] 90/13                   48/2 48/11 48/23 49/3 63/16      58/10 107/2
RMR [1] 1/21                    63/17 64/7 71/10 78/17 78/23 services [19] 32/4 43/4 43/8
Robbins [1] 1/16                79/20 81/6 81/10 83/21 84/8      43/11 43/13 43/16 43/21 44/2
Roberts [9] 58/19 58/21         87/12 90/10 97/12 101/4          44/6 47/20 48/12 54/11 57/14
 58/25 60/22 61/4 61/13 61/25 111/11 111/15 111/22 128/18        57/16 58/11 58/23 58/25 87/1
 62/16 62/20                    130/7                            133/13
Roberts' [1] 61/12             scenario [1] 66/18              serving [1] 38/24
role [2] 39/13 39/21           scheme [10] 92/14 92/17         set [8] 4/2 16/20 17/18 21/8
Ronen [8] 44/16 52/10 121/21 92/21 92/23 94/3 94/20 95/20 26/8 26/12 29/9 131/5
 123/6 126/18 126/20 126/21     96/3 96/14 96/15               sets [1] 90/14
 126/23                        school [4] 29/22 29/24 31/10 setting [1] 49/23
Ronen Roytman [1] 44/16         31/10                          setup [1] 27/21
room [3] 26/5 27/8 110/25      Schtern [1] 115/11              seven [2] 7/12 34/5
round [1] 86/11                scope [4] 7/10 7/11 7/13        several [2] 5/17 47/15
Roytman [11] 44/16 52/10        11/11                          shall [1] 57/12
 52/15 53/3 121/21 123/6       screen [6] 34/23 35/1 45/16 share [3] 63/3 86/17 100/8
 123/10 128/6 128/7 128/11      55/13 70/15 71/13              she [38] 17/13 25/19 25/22
 133/11                        searches [1] 3/20                 25/23 26/16 26/21 45/25 46/1
Roytman's [1] 52/11            season [1] 59/23                  52/21 52/23 52/25 53/2 65/4
rule [11] 13/14 13/20 16/1     seat [2] 89/7 137/3               65/7 66/11 66/12 66/15 74/9
 22/7 23/8 23/22 89/9 89/19    seated [5] 26/3 28/1 89/6         93/10 96/1 96/1 109/10
 89/21 97/2 141/15              99/17 137/2                      114/23 114/24 114/24 117/7
ruled [1] 90/2                 seats [1] 51/23                   117/8 117/9 117/9 117/10
rules [3] 10/23 19/3 24/14     Sebastian [8] 125/8 125/10        117/14 117/15 117/18 117/19
ruling [1] 90/16                125/10 126/5 128/22 128/24       117/19 118/1 119/6 122/15
RUSH [1] 1/12                   128/25 128/25                  she's [3] 12/6 17/11 94/14
Rushmore [1] 133/17            second [22] 8/21 8/25 9/12      shift [9] 33/12 33/14 33/17
Russell [1] 1/16                13/2 19/17 31/17 69/18 75/22 33/24 34/3 34/17 36/10 36/13
Ryan [1] 86/7                   76/4 76/15 82/13 90/17 91/13 36/18
S                               101/7 113/17 115/10 116/16     short [6] 40/19 48/19 48/21
                                120/18 126/6 126/7 134/13        83/11 83/17 139/12
S-H-T [1] 115/18                134/14                         shorter [1] 71/3
S-T-E-R-N [1] 115/17           secondly [2] 12/15 14/7         shorthand [2] 142/6 142/13
said [58] 3/13 4/7 6/17        seconds [15] 70/15 71/21        should [13] 15/21 18/18 27/3
 10/19 12/12 15/1 18/9 18/10    71/22 71/24 72/2 72/5 72/8       34/22 34/22 45/25 46/23
 19/19 19/20 21/3 53/20 61/16 72/17 72/23 73/1 73/9 74/11        55/13 55/23 63/13 88/25
 65/7 71/16 83/15 84/22 85/9    75/6 75/9 125/2                  122/6 139/12
 86/3 87/15 87/23 87/25 99/23 section [3] 56/9 56/11 111/5 shouldn't [1] 19/22
 101/7 104/17 106/23 109/23    see [38] 8/1 8/10 9/17 9/17 show [6] 41/23 41/24 59/3
 114/3 114/10 114/24 115/7      10/9 15/25 18/19 19/20 26/7      77/9 92/20 100/1
 116/3 117/7 117/9 117/18       38/2 38/3 42/2 44/18 47/4      showed [1] 98/7
 118/1 121/16 126/5 126/8       49/16 55/25 56/11 61/3 69/12 shows [2] 93/10 93/13
 126/9 126/15 126/16 126/17     70/21 70/23 71/8 71/13 74/23 Shtern [4] 115/16 115/19
 126/18 126/20 126/21 126/22    74/25 83/13 84/5 85/3 89/2       118/17 118/24
 127/14 128/19 129/6 130/10     89/4 89/8 99/11 101/13         Shtern's [2] 117/3 132/24
 131/6 132/2 134/10 136/1       106/14 111/1 136/22 136/24     side [3] 15/4 18/24 49/16
 142/9 142/12 142/14            140/24                         sides [2] 6/16 14/16
salary [1] 50/14               seeing [1] 6/24                 sign [1] 116/10
sales [1] 106/10
S                              120/10 120/20 121/7 121/16      stock [8] 63/1 63/6 65/25
                               121/18 123/25 124/4 124/5        66/19 72/5 72/7 72/16 72/22
signature [1]
       Case     54/1
             8:18-cr-00157-TDC  Document
                               124/9  126/16307  Filed
                                             127/14    08/20/19stop
                                                     128/8        Page  16039/7
                                                                     [13]   of 164
                                                                                67/7 74/12
signed [4] 116/1 116/8         129/6 129/13 134/5 135/15        81/4 81/7 81/11 120/16 125/4
 132/12 133/14                sort [6] 11/23 13/13 22/13        126/23 128/23 129/12 139/16
significant [1] 5/24           25/13 99/23 136/18               139/25
similar [5] 6/2 6/4 32/6      sounds [4] 21/15 27/9 139/11 stopping [1] 141/2
 43/13 61/25                   140/25                          story [2] 20/12 21/12
simply [5] 10/11 13/22 13/23 SOUTHERN [1] 1/2                  Street [1] 1/18
 90/3 110/2                   speak [7] 29/12 33/8 33/18       stressed [1] 120/7
since [9] 12/22 18/16 24/1     34/14 121/25 123/24 124/1       strong [1] 140/21
 27/7 41/5 41/8 66/24 93/16   speaking [2] 125/5 138/11        study [1] 30/22
 97/1                         Special [1] 20/22                subject [1] 5/22
single [3] 106/11 106/18      specific [1] 117/14              submission [5] 4/17 4/19
 107/4                        specifically [2] 88/6 103/24 17/15 139/19 140/8
sir [1] 60/2                  spell [2] 29/14 115/14           submitted [1] 3/3
sit [3] 25/3 26/14 86/13      spitting [1] 23/14               subscribed [1] 142/15
site [1] 76/15                spoke [9] 120/11 124/15          substance [1] 25/7
sitting [2] 25/11 26/17        125/1 125/2 125/14 125/24       substantial [1] 92/16
situation [4] 3/9 6/15 6/19    125/24 125/25 127/13            substantially [1] 94/21
 26/13                        sponsoring [1] 16/13             substantive [2] 90/5 90/7
situations [1] 16/3           Spot [48] 44/19 44/25 45/5       succeed [2] 73/11 104/8
skype [1] 117/18               45/8 45/11 68/18 69/1 69/5      successful [5] 5/2 67/9
slang [1] 126/19               69/9 69/11 69/15 69/16 69/23 67/13 103/14 138/3
slightly [2] 10/2 13/2         73/6 73/13 73/16 73/25 74/8 such [2] 5/5 48/15
slow [1] 22/21                 75/1 75/3 76/17 76/22 78/3      sufficient [1] 99/7
slowly [1] 138/11              78/10 79/3 79/16 80/3 80/6      suggestions [1] 140/6
Smith [13] 50/1 50/7 52/13     82/2 82/7 83/6 83/7 83/8        summary [1] 35/5
 52/13 95/17 125/9 126/6       83/19 83/21 84/1 84/8 84/22 summoned [1] 26/15
 133/15 135/17 135/19 135/22   87/14 88/15 99/22 100/14        supervise [1] 62/17
 135/25 136/7                  100/18 100/21 101/2 101/21      support [5] 51/14 62/16 92/8
so [200]                       102/21 102/24                    114/3 114/13
so-called [1] 133/4           spread [2] 50/1 74/9             supposed [5] 38/17 67/5 85/9
sole [1] 48/24                spreadsheets [1] 93/6             85/12 110/8
solely [1] 25/7               squarely [2] 11/17 11/21         supposedly [1] 117/15
some [60] 4/8 4/16 5/8 5/13 stage [12] 7/16 32/9 54/19         Supreme [1] 90/14
 6/2 6/16 9/11 11/14 11/15     57/14 57/21 58/9 77/21 94/11 sure [21] 27/22 33/22 37/14
 11/21 13/7 13/11 14/5 15/6    105/17 114/17 114/19 123/16      41/22 50/5 59/15 64/6 69/23
 15/6 15/13 15/19 15/23 16/2 stand [4] 25/19 45/23 99/14        73/25 76/9 76/25 80/3 80/6
 18/23 25/13 26/12 26/22       115/2                            101/5 118/6 118/23 121/11
 27/20 27/21 28/6 30/1 30/9   standard [2] 93/9 93/20           122/3 122/4 138/11 141/11
 31/4 31/12 32/21 33/23 35/14 standing [2] 26/18 29/1          surgery [1] 98/15
 36/1 39/10 39/11 40/19 44/22 standpoint [2] 137/6 138/18 surprised [1] 12/3
 50/1 55/2 65/22 73/20 76/14 Stanley [2] 100/4 100/5           surrounding [1] 109/2
 77/23 78/1 81/22 81/23 83/23 Stanley's [1] 100/21             suspect [2] 25/11 26/21
 84/9 89/11 90/11 90/12 95/7 start [25] 6/11 13/18 27/21 suspicious [2] 69/24 81/12
 97/2 104/10 117/17 119/24     29/25 30/11 30/20 31/8 32/24 Sustained [1] 72/13
 125/20 138/8 140/6            42/1 50/1 55/12 74/17 77/18 swear [1] 117/8
somebody [17] 58/18 65/10      82/12 83/24 84/12 84/16         swift [3] 127/11 127/11
 69/5 69/8 75/24 76/8 76/24    84/23 85/16 87/13 88/7           132/13
 83/19 87/22 88/9 99/22        120/24 123/14 127/24 137/5      sworn [1] 29/6
 100/17 102/9 102/14 105/7    started [7] 3/7 16/7 33/2        system [22] 38/5 69/6 69/12
 116/24 119/17                 77/2 85/17 112/25 137/12         69/16 69/24 70/4 70/10 70/13
somehow [1] 120/6             starting [1] 10/4                 73/14 73/17 74/11 75/4 75/8
someone [4] 73/12 73/14 78/3 starts [2] 82/14 84/25             80/13 81/20 83/11 83/16 84/2
 139/22                       State [1] 29/13                   84/6 84/20 87/5 88/17
something [31] 9/5 12/25      statement [2] 50/2 107/25
 23/24 27/17 31/14 44/19 59/7 statements [4] 24/10 24/15       T
 59/23 61/16 69/12 73/11 78/5 24/17 32/18
 81/11 87/6 91/21 93/21                                        TABLE  [1] 2/1
                              STATES [24] 1/1 1/3 1/9 1/21 taint [1] 137/24
 106/14 113/15 114/24 114/25   23/7 32/12 40/10 90/4 90/8
 115/4 116/13 123/18 126/7                                     take [27] 13/13 30/10 31/24
                               90/11 90/12 92/18 92/21          50/9 53/12 64/1 65/3 73/11
 126/13 126/14 126/16 127/14   92/22 92/24 93/19 93/21
 131/25 133/25 140/9                                            74/9 75/5 79/21 79/25 88/24
                               93/22 93/25 94/2 96/13 98/4      89/8 92/3 96/25 99/14 101/17
sometime [1] 138/20            142/4 142/8
sometimes [9] 36/9 36/10                                        110/2 110/6 111/12 111/16
                              statistic [1] 30/25               117/22 135/4 136/15 136/19
 37/11 37/14 62/7 62/17 102/2 status [1] 127/10
 102/4 105/10                                                   138/22
                              statute [3] 90/1 90/4 90/22 taken [1] 142/13
somewhere [1] 97/4            stay [2] 25/25 27/3
son [2] 98/20 98/23                                            takes [1] 25/19
                              stenography [1] 1/24             taking [6] 30/20 30/22 73/8
son's [1] 99/3                step [2] 28/10 115/2
sorry [56] 9/22 30/18 31/22 steps [1] 115/2                     76/2 111/18 137/21
 33/16 36/12 36/16 41/20 51/8 Steven [1] 131/19                talk [9] 62/21 62/22 66/18
 51/12 57/1 57/23 59/11 59/12 still [9] 74/14 80/14 80/14       99/23 114/21 128/20 136/22
 61/23 65/8 66/14 66/17 67/16 94/14 111/24 130/13 139/1         139/16 139/18
 69/19 69/19 69/22 72/21 74/8 139/11 139/14                    talked  [5] 61/4 105/16
 75/15 75/18 75/20 76/3 86/2 stipulation [9] 24/6 24/11         112/25 117/12 123/12
 86/7 87/20 87/24 98/12                                        talking [12] 4/20 8/19 10/8
                               24/16 25/14 97/12 98/9 98/16 10/9 21/21 35/2 53/17 95/23
 101/10 104/12 106/14 107/1    98/19 98/24
 108/2 115/4 118/19 120/10                                      99/21 114/8 124/16 139/13
T                              135/9 137/22 138/12 138/16      11/25 13/11 13/16 14/5 14/18
                              their  [24] 4/5 4/25 5/3         15/6 15/12 15/13 15/18 15/19
talks [1]
       Case111/6
            8:18-cr-00157-TDC 13/16
                                Document   307 18/24
                                      14/6 14/9 Filed 08/20/19
                                                      28/19      Page17/17
                                                               15/23  161 of19/20
                                                                              164 20/4 20/5
tape [1] 142/14                42/6 54/19 76/25 88/16 93/2     20/21 21/4 21/7 21/13 21/16
targeted [2] 92/15 94/4        102/14 105/19 108/15 110/1      21/19 22/3 34/23 43/15 48/3
task [1] 101/17                110/2 110/3 111/19 115/1        49/20 49/24 49/25 51/16
TDC [2] 1/3 142/9              115/22 118/2 118/4              95/21 112/10 135/11
TDC-18-00157 [2] 1/3 142/9    them [72] 3/10 4/18 5/4 5/6 they [161]
teach [3] 31/10 59/2 62/19     5/13 5/15 5/16 5/17 6/24      they'll [2] 5/16 70/6
teaching [1] 31/12             8/10 8/18 8/23 9/6 9/11 9/17 they're [9] 8/6 13/11 16/5
team [52] 3/8 3/8 3/10 3/11    10/6 10/9 10/22 11/21 11/22     19/6 19/18 22/3 71/8 76/3
 3/12 3/15 3/21 3/22 3/25      12/8 12/14 13/16 14/1 14/13     77/13
 4/10 4/10 5/8 5/9 5/14 5/19   16/13 18/17 18/18 20/19       they've [3] 10/4 71/22 94/5
 6/25 7/7 7/12 7/25 10/2 10/8 21/18 22/4 22/12 24/2 26/3     thing [9] 10/7 14/11 59/11
 10/19 11/18 12/4 12/17 12/19 26/3 26/4 26/14 26/15 26/17      70/2 85/3 119/19 128/18
 13/18 13/24 14/1 14/5 14/9    26/20 27/1 27/22 28/7 35/3      139/7 139/13
 14/12 14/22 15/4 15/7 33/6    36/5 40/16 43/17 59/3 59/3    things [26] 3/2 3/18 4/8
 33/7 33/11 33/13 33/21 36/5   59/4 59/4 59/5 59/12 59/13      4/11 6/19 7/8 13/9 13/25
 36/9 36/13 36/17 36/20 82/24 75/25 79/6 79/8 85/14 86/25      14/17 14/18 27/20 27/21
 86/13 86/16 100/8 101/16      105/5 106/3 106/8 111/1         37/12 37/15 59/21 72/1 87/13
 101/20 137/24                 115/3 116/9 117/6 124/2         89/9 101/12 102/3 105/10
team's [2] 6/1 7/6             124/2 125/12 135/8 138/18       105/22 105/23 136/21 137/22
teams [1] 15/11                140/4                           141/14
technical [3] 59/5 60/21      themself [1] 79/7              think [155]
 134/14                       themselves [2] 36/21 60/7      thinking [3] 93/1 93/2 94/16
technical-wise [1] 59/5       then [59] 3/25 5/18 12/20      third [6] 8/21 8/25 9/12
technically [3] 10/21 13/25    12/22 15/25 17/3 17/6 18/13     11/22 76/14 89/14
 14/21                         18/24 18/25 20/24 21/25 24/2 this [176]
Tel [2] 29/19 44/9             25/1 28/10 30/1 37/9 43/23    Thomas [1] 20/6
tell [20] 4/9 15/19 17/22      44/17 45/2 45/16 49/3 51/19 those [37] 4/4 4/5 5/9 6/10
 20/12 21/12 41/14 56/16 67/8 56/15 56/15 57/8 58/23 60/3      10/12 12/5 12/22 14/12 15/16
 68/12 68/12 68/13 83/8 84/18 61/16 69/16 70/4 73/16 77/23 16/3 16/15 16/22 16/23 17/16
 105/17 108/3 112/9 112/21     78/1 78/19 79/13 80/1 81/25     18/16 18/19 19/11 20/11 22/8
 122/14 122/17 134/6           85/7 85/15 86/9 86/12 86/25     23/1 23/1 24/15 24/17 35/16
telling [4] 54/9 79/23 84/1    93/9 101/14 111/22 114/6        35/20 36/2 36/21 37/6 42/9
 124/7                         116/16 117/6 120/21 122/14      91/12 92/19 93/1 93/2 93/6
ten [2] 99/11 100/12           123/17 125/2 126/8 126/18       109/7 109/11 115/9
tendered [1] 39/5              126/20 126/23 127/3 129/25    though [10] 5/23 13/14 15/9
term [3] 75/14 113/5 114/1    THEODORE [1] 1/8                 27/8 50/17 50/20 61/11 95/8
terms [24] 14/17 17/12 43/8 there [119] 5/7 5/24 7/2           101/8 107/13
 49/19 75/3 109/1 109/6        7/17 9/10 10/23 11/3 11/15    thought [17] 9/10 9/23 12/7
 109/11 109/13 109/15 109/17   11/23 13/2 13/24 15/20 15/23 13/8 14/25 63/10 81/18 81/19
 109/18 110/14 112/12 112/19   16/2 16/14 16/17 16/18 17/11 84/2 84/3 84/19 93/10 98/19
 112/22 116/5 116/20 116/25    17/12 18/23 24/9 25/11 25/21 102/10 102/13 102/16 137/22
 117/11 117/13 117/15 118/9    25/23 26/1 26/7 26/10 26/12 thousand [23] 10/3 63/2
 118/13                        26/20 27/9 27/10 32/5 33/1      63/11 64/2 64/7 64/8 64/13
terribly [1] 140/17            33/10 34/24 35/1 35/15 35/25 64/18 64/24 65/2 65/18 65/20
testified [8] 24/12 29/7       36/8 36/17 36/20 36/24 37/1     66/3 66/6 66/8 67/14 71/10
 62/6 95/1 96/1 98/24 98/25    37/20 39/17 41/2 41/2 42/22     71/23 72/9 72/24 74/15 74/20
 99/4                          43/23 45/2 45/15 45/25 46/23 75/17
testify [5] 21/11 24/14 25/5 50/10 50/16 51/2 51/23 54/7 thousand-dollar [5] 64/7
 98/20 133/15                  54/20 55/14 56/21 57/13 60/3 64/24 65/18 67/14 72/9
testifying [2] 92/17 121/13    60/11 61/11 61/17 62/10       thousands [3] 4/17 12/21
testimony [11] 17/11 22/1      62/17 65/7 67/7 68/9 71/13      12/22
 24/18 27/9 27/10 27/11 29/10 76/14 77/24 81/11 81/22        three [15] 9/24 12/1 13/9
 95/16 99/4 135/17 142/7       85/25 86/22 87/4 88/24 89/10 15/8 19/15 30/16 30/17 41/7
text [1] 78/12                 90/3 90/3 92/7 93/6 94/3        121/20 131/17 137/15 137/16
than [33] 9/16 14/1 14/20      95/16 96/20 101/23 105/18       137/18 139/2 139/8
 15/7 15/10 21/18 25/13 33/20 106/9 107/14 108/9 110/24      through [20] 9/10 9/24 11/22
 34/17 34/25 39/11 40/23       111/3 113/7 114/15 116/1        12/13 18/13 24/18 25/13
 42/10 51/20 64/8 73/20 74/19 116/3 118/13 119/8 119/16        25/13 34/23 60/22 61/13
 75/10 99/7 103/14 104/6       119/20 120/16 120/22 121/7      64/11 82/9 89/14 106/5 114/2
 104/22 104/23 105/5 105/5     122/11 122/24 125/4 127/14      134/1 137/8 138/22 140/5
 105/6 105/14 133/1 137/7      128/23 129/12 132/10 133/5    throw [1] 18/23
 137/11 137/15 137/21 140/11   133/13 135/1 137/4 137/13     Tillman [2] 133/15 133/17
thank [25] 22/15 27/14 27/25 137/19                          time [50] 4/15 5/7 6/13 9/17
 28/11 28/18 28/25 38/8 38/9 there's [31] 6/12 6/23 8/2        11/1 11/19 11/25 16/4 20/9
 79/21 88/22 89/2 89/6 89/20   9/11 9/15 11/19 13/6 15/22      24/20 36/8 36/23 38/21 68/17
 92/9 92/10 99/10 99/16 99/19 18/16 26/19 27/7 37/25 58/8      68/25 74/4 75/12 82/23 83/11
 120/20 122/8 122/19 122/21    77/13 77/19 77/23 78/1 79/13 83/16 83/17 86/12 88/19
 130/6 136/24 137/2            85/15 89/25 90/7 91/8 91/15     89/12 94/17 94/18 97/17 98/8
that [790]                     92/16 97/10 97/16 121/24        99/6 102/13 103/22 104/6
that's [39] 7/6 8/3 15/15      122/4 136/21 139/17 140/13      104/18 104/19 105/6 108/9
 19/16 21/14 22/4 22/9 29/11 therefore [1] 4/4                 111/12 113/14 113/20 113/23
 31/23 32/2 35/22 38/6 46/14 therein [1] 93/4                  117/12 119/8 119/12 124/4
 49/8 86/24 87/10 88/21 91/21 Thereupon [1] 29/3               131/20 135/1 137/12 138/1
 95/15 95/15 95/22 96/5 96/6 these [46] 5/25 6/8 6/13          138/5 138/15
 96/18 97/18 99/23 104/21      6/14 6/22 7/8 8/1 8/6 8/9     timely [2] 3/9 4/11
 116/13 118/5 122/3 122/4      8/14 8/17 9/19 10/22 11/14    times [12] 17/4 25/22 25/23
 122/6 122/7 126/7 126/23
T                              108/5                              university [3] 30/20 30/23
                              truly  [1] 3/20                      31/1
times... [9] 8:18-cr-00157-TDC
       Case    33/9 47/15       Document
                              truth         307 18/4
                                     [4] 18/4      Filed  08/20/19unless
                                                       41/14         Page[5]
                                                                          162 of 164 45/21
                                                                               24/25
 50/16 51/2 101/12 101/23      93/3                                108/22 109/15 139/17
 101/25 109/21 134/9          try [7] 21/18 58/8 62/23            unlikely [1] 25/6
timing [3] 4/8 137/6 138/17    74/3 74/6 114/8 122/8              unreal [1] 83/10
Tirosh [5] 78/3 79/14 79/16 trying [8] 14/12 17/13 41/11 unreasonable [2] 4/24 5/6
 79/18 79/22                   83/7 83/8 88/14 138/17             Untereinter [1] 1/16
to/from [3] 16/22 17/7 18/14 140/11                               until [7] 12/24 23/15 37/18
today [5] 130/6 136/15        turn [5] 45/16 65/9 82/13            38/25 129/22 133/19 135/3
 140/11 140/15 141/1           111/2 136/13                       up [52] 3/9 5/3 25/25 26/9
today's [1] 4/1               turnover [6] 109/21 110/5            26/10 26/12 26/16 26/20 27/1
together [3] 59/3 102/3        110/7 111/20 112/3 116/6            27/3 29/9 29/10 34/20 34/23
 142/13                       twice [1] 113/23                     35/1 38/10 38/24 41/16 45/25
told [20] 4/18 54/14 54/25    two [42] 5/1 5/2 13/6 14/4           46/20 46/23 50/10 55/14
 68/8 86/24 106/1 106/3        16/23 26/9 30/5 31/3 33/9           55/22 55/24 60/15 63/6 63/15
 107/22 120/23 123/14 124/18   40/23 59/2 63/5 63/10 64/9          65/1 66/20 71/3 71/4 72/7
 125/6 125/7 125/7 126/3       64/24 64/25 65/24 66/18             78/23 80/18 83/18 89/11
 126/7 126/23 129/19 129/23    74/10 74/10 75/13 75/13             89/15 90/25 92/3 103/22
 138/18                        84/14 89/9 97/8 97/19 97/20         104/17 105/19 105/23 110/15
tomorrow [2] 138/24 139/15     115/2 115/8 115/9 116/7             115/2 116/12 127/23 129/22
too [2] 26/16 123/21           121/20 124/7 125/22 125/24          130/19 136/3 138/4
took [3] 117/6 134/9 136/1     137/16 137/18 137/19 137/24 update [1] 60/4
tool [1] 76/8                  139/1 139/2 139/8                  updates [1] 59/25
tools [2] 103/11 104/25       type [4] 6/19 31/5 95/22            upon [1] 142/7
top [5] 79/13 85/15 87/9       124/16                             urgently [1] 128/21
 100/13 100/24                types [1] 13/16                     us [17] 1/11 6/16 8/10 28/2
topics [2] 11/14 13/21        typical [2] 65/17 67/11              55/3 56/16 79/6 79/6 101/25
total [1] 136/5               typically [1] 101/20                 104/9 104/10 120/25 122/17
totally [2] 26/19 138/12                                           135/4 138/22 140/12 140/22
touch [1] 115/3               U                                   use [15] 3/10 5/15 8/9 10/10
towards [1] 110/23                                                 10/14 15/18 18/25 19/19 21/7
track [1] 139/13              U.S [11] 7/18 92/15 92/15
                               93/8  93/15  94/4  94/7  94/21      32/8 44/25 46/5 59/9 70/24
trade [38] 31/11 47/22 62/2                                        75/14
 64/16 65/3 65/10 65/15 65/22  94/22  94/24  95/1
                                                                  used [12] 3/18 15/21 19/12
 66/1 66/1 66/22 66/22 66/24 ultimately [2] 36/14 134/18           20/4 44/21 59/1 70/25 87/18
 66/25 66/25 67/8 67/13 67/14 uncorrectly [1] 87/21                119/10 119/17 131/23 133/16
 68/15 70/14 70/24 71/4 73/18 under  [28]   3/12  4/23  12/2
 74/3 74/7 74/18 83/22 85/5    13/19 13/20 22/7 23/8 23/21 uses [1] 10/12
                               35/25 36/5 42/7 83/22 84/3         using [12] 5/16 8/25 9/3
 98/6 103/14 103/15 103/16                                         10/22 54/19 54/19 57/13
 103/17 103/18 103/19 103/22   84/7  84/24  85/6  86/9  89/21
                               90/2 94/1 96/10 97/1 108/13         57/21 58/9 100/17 105/16
 116/17 127/8                                                      138/14
traded [2] 106/5 106/5         110/3 111/11 111/15 113/25
                               138/15                             usual [1] 137/14
trader [6] 31/11 76/13 83/22                                      usually [5] 25/25 26/6
 84/15 85/5 108/3             under-estimated [1] 138/15
                                                                   101/11 101/15 140/18
trades [14] 75/25 76/9 76/25 underlying [2] 100/3 101/18
 80/4 80/7 80/10 80/14 80/15  underneath   [2]   35/15   36/20
                                                                  V
 84/13 85/1 85/2 88/16 102/15 understand [39] 13/3 41/21
 108/4                         45/11  49/4  49/22  57/3   57/23   vacation  [1] 97/15
trading [35] 31/21 44/19       59/16  61/2  68/18  69/1   70/1    VAN [4]   1/12 46/7 130/22
 44/21 44/25 45/2 60/1 60/20   73/24 74/8 77/3 79/22 81/7          138/21
 62/1 62/3 63/2 63/11 64/3     81/9 84/1 84/10 85/4 98/3          various [3] 36/8 41/17 48/11
 64/15 65/12 65/25 66/19       99/10  106/16  114/8   120/25      vast [1] 5/19
 68/19 73/7 74/5 75/25 81/8    121/15 122/23 123/15 123/19 venue [3] 97/18 98/4 98/5
 81/12 81/22 82/9 83/13 84/6   124/2 128/12 128/19 128/24         versed [1] 92/25
 84/14 84/24 103/25 104/1      129/1  130/8  131/14   134/18      version [7] 27/12 45/22
 104/23 105/1 105/9 108/1      138/6                               45/24 45/25 46/2 46/5 46/5
 112/15                       understanding [47] 11/8             versus [3] 76/18 91/11 142/8
train [3] 60/19 107/6 107/13 42/12 43/19 44/25 45/8 47/17 very [18] 3/15 5/1 6/4 7/22
training [7] 39/14 59/19       48/5 48/14 48/25 49/11 49/14 9/14 10/6 10/17 15/8 19/19
 59/21 59/23 60/22 61/4 94/25 50/19 51/6 56/16 57/18 58/13 25/6 25/6 76/20 81/9 83/17
transaction [1] 67/22          61/24 64/17 69/4 69/14 73/6         85/17 89/2 97/3 99/10
transcript [3] 1/8 1/24        73/12  76/13  76/21  77/6   87/5   via [1] 111/16
 142/12                        87/17 87/22 87/25 88/4 102/8 victim [6] 17/8 17/10 20/11
transferred [1] 62/7           107/24 108/6 108/19 109/4           20/14 96/11 96/13
translate [3] 69/18 121/24     109/9  109/18  111/8   111/13      victims  [7] 21/13 92/15
 122/14                        111/18 112/1 115/19 133/7           92/16 92/17 95/1 95/4 96/9
translated [1] 38/13           133/22 134/8 134/22 134/24         video [1] 40/19
translation [10] 25/1 25/12   understands   [2]   47/15   138/11  view [6] 46/7 46/10 96/10
 25/14 26/22 31/20 55/24 56/8 understood [4] 21/6 109/14           130/1 140/21 141/5
 78/25 131/4 138/10            118/6 132/19                       viewer [2] 70/2 79/25
translator [1] 24/22          unfair [2] 73/8 73/10               views [1] 4/25
trash [1] 117/5               unfairness [1] 5/8                  violation [3] 107/17 108/5
trial [10] 1/8 2/1 3/7 3/24 UNITED [24] 1/1 1/3 1/9 1/21 116/24
 4/2 4/14 6/17 10/4 19/24      23/6 32/12 40/9 90/4 90/8          visit [1] 40/10
 142/7                         90/11  90/12  92/18  92/21         vocabulary [1] 101/11
tried [5] 7/19 115/4 115/4     92/22 92/24 93/19 93/21            voice [1] 126/7
 135/2 135/3                   93/22 93/25 94/2 96/13 98/4 volatile [1] 72/3
troubled [1] 18/22             142/4 142/8                        voluminous [1] 4/20
true [4] 13/5 102/20 103/24 universe [1] 9/15
W                              141/10                           55/5 55/6 58/11 78/15 80/18
                              Welles  [7] 114/20 114/21         82/11 84/6 90/1 90/14 92/19
wait [3]  13/23
       Case      23/19 140/12
             8:18-cr-00157-TDC  Document
                               115/10      307118/16
                                       115/13    Filed118/23
                                                       08/20/19 92/20
                                                                  Page95/15
                                                                       163 of96/17
                                                                               164 98/6 98/9
waiting [1] 13/23              132/23                           98/14 98/15 99/7 110/15
waived [2] 13/10 15/20        Welles' [3] 115/20 117/3          113/25 121/25 122/11 127/24
waiver [9] 5/18 5/22 7/10      117/23                           130/19 131/3 132/4 132/14
 7/11 7/14 10/18 11/11 12/2   Wells [1] 114/19                  139/9 139/15 141/12
 15/13                        went [9] 11/11 12/2 12/4        while [11] 3/21 15/19 30/19
Waller [2] 82/5 82/8           18/5 30/8 38/6 73/18 115/3       32/8 93/16 97/9 109/20 113/4
want [47] 3/16 16/7 18/23      125/14                           124/15 124/16 140/9
 19/1 19/19 21/4 21/8 22/10   were [124] 3/17 9/6 10/7        who [60] 5/2 24/22 35/9
 23/2 25/22 26/3 26/3 26/3     10/9 10/10 11/14 12/3 13/20      35/11 35/12 36/1 36/9 36/10
 27/17 28/4 50/5 59/15 63/7    13/25 13/25 14/5 14/24 16/9      40/15 43/2 44/15 47/4 47/4
 63/12 63/14 64/1 64/1 64/6    16/12 18/14 20/11 20/21          47/20 50/25 52/9 55/17 57/15
 71/2 74/4 85/1 85/3 87/20     20/21 21/2 21/16 21/24 24/13 57/23 58/21 61/17 61/20
 88/9 95/11 99/23 120/24       25/8 28/12 29/18 30/4 30/19      62/11 73/12 73/14 77/21
 121/8 121/25 121/25 122/2     30/22 32/8 32/12 32/19 33/1      77/23 78/1 80/24 85/20 85/23
 122/17 123/19 127/15 134/6    33/4 33/10 33/14 33/20 34/1      86/7 86/11 86/15 91/11 95/2
 134/7 134/11 139/20 139/24    34/3 34/4 34/8 34/17 35/6        95/5 96/11 99/4 100/4 100/7
 141/3 141/10 141/13           35/17 36/8 36/9 36/10 36/17      101/21 102/7 103/21 107/14
wanted [16] 3/11 23/13 24/3    36/20 36/21 36/24 37/1 37/17 110/20 114/16 115/9 121/6
 24/5 88/16 89/8 97/8 102/22   38/19 39/19 40/13 41/4 41/11 123/8 123/10 123/25 125/7
 102/25 103/3 103/6 103/9      42/4 42/9 42/17 42/19 44/1       125/16 128/2 128/23 129/1
 103/17 110/1 124/1 136/15     44/2 45/2 48/6 48/8 50/12        131/11 131/11 131/15
wants [7] 8/9 24/11 25/23      50/16 50/16 50/17 50/20 51/2 who's [1] 76/13
 26/17 46/1 88/12 130/2        51/4 51/23 52/1 52/11 54/19 whole [1] 91/17
warned [1] 3/7                 54/19 57/18 57/24 58/5 58/13 whom [3] 122/25 123/2 123/5
warning [1] 118/1              60/8 60/15 62/7 79/2 80/3      whose [2] 69/7 115/6
was [334]                      80/6 82/8 88/14 88/17 93/5     why [34] 19/5 19/10 19/11
Washington [2] 1/13 1/19       93/8 95/2 99/21 101/23           19/17 20/16 20/24 21/22
wasn't [11] 4/17 9/5 69/23     101/23 104/22 105/13 105/17      22/12 38/19 39/2 49/14 49/22
 105/6 114/8 117/9 117/12      105/18 105/25 107/14 107/14      50/19 51/6 51/6 54/13 54/23
 119/13 124/6 133/5 137/23     108/3 108/9 110/3 113/4          62/14 75/12 82/12 85/8 86/7
watch [2] 70/2 85/13           113/7 113/7 113/8 113/25         86/18 87/17 104/22 105/4
watching [1] 84/11             118/9 118/16 118/17 118/23       105/6 107/20 110/10 122/13
way [28] 3/9 5/10 7/4 14/6     118/25 120/5 122/24 125/4        125/4 136/19 136/20 137/5
 20/19 22/13 24/16 25/12       129/19 132/10 133/17 134/7     will [48] 3/24 4/5 5/15 8/4
 27/11 34/19 38/25 39/17      weren't [4] 13/22 19/10           8/5 15/16 15/24 16/2 17/10
 45/15 76/24 88/11 88/12       20/24 93/2                       17/23 18/16 21/11 22/6 23/1
 89/14 94/15 102/12 105/2     what [227]                        23/10 25/13 25/21 26/14
 112/18 112/22 121/22 122/4   what's [11] 7/10 18/2 43/7        26/21 45/21 46/2 53/18 64/8
 122/10 126/15 133/1 140/22    59/4 81/14 97/18 121/11          65/1 65/1 70/22 79/20 79/25
we [168]                       121/13 122/4 128/18 140/9        80/1 83/24 84/12 84/17 84/23
We'd [1] 28/23                whatever [3] 25/15 71/12          85/4 87/13 88/7 89/11 91/22
we'll [15] 21/23 21/25 21/25 84/14                              99/17 101/11 110/7 113/23
 24/19 27/20 28/10 88/23 89/2 when [87] 6/17 8/17 10/25         116/4 122/8 130/13 138/19
 89/4 99/11 99/13 136/20       14/17 18/19 19/19 20/8 20/16 138/22 139/9
 136/24 140/24 141/2           25/18 25/23 26/15 30/22        win [26] 66/1 66/22 66/23
we're [21] 4/20 8/25 11/1      32/24 33/2 33/4 33/10 33/20      68/6 68/9 68/13 71/10 71/11
 11/2 11/16 17/24 18/4 21/21   34/8 34/17 35/17 39/24 40/12 71/11 74/18 76/25 80/4 81/24
 24/13 24/16 27/22 46/16 78/4 41/4 47/23 49/24 53/17 54/15 84/13 85/1 88/13 102/22
 95/23 124/16 137/7 139/4      60/8 60/15 63/19 63/22 64/16 103/3 103/8 103/10 103/17
 139/13 139/25 140/25 141/1    65/7 66/12 67/7 67/8 67/13       104/8 104/19 104/21 105/6
we've [18] 6/5 6/21 11/3       68/6 68/9 68/13 69/12 70/10      105/13
 11/3 11/21 18/22 18/22 24/15 70/14 70/24 73/19 74/6 74/7 window [1] 70/14
 25/16 26/16 28/7 46/12 94/21 74/23 74/23 77/2 81/6 81/10 winning [12] 66/24 75/25
 94/22 96/19 106/1 106/2       81/25 84/8 84/22 85/17 90/25 80/10 80/15 83/10 83/10
 121/23                        97/4 97/14 98/21 99/8 101/15 84/17 84/17 84/17 102/15
webinars [1] 61/13             105/17 106/11 106/18 107/3       103/13 105/5
website [5] 63/16 63/17        107/9 108/4 112/2 112/25       wins [6] 68/6 68/9 68/13
 64/11 71/7 109/6              115/12 115/22 117/2 119/9        68/15 81/23 108/4
week [9] 33/19 33/19 59/1      120/4 120/23 124/8 125/6       wire [15] 91/20 91/24 95/15
 59/18 59/19 59/20 59/20       126/20 130/7 133/18 135/6        95/21 96/5 96/11 96/12 96/17
 98/11 98/15                   135/7 136/14 137/10 137/15       97/9 97/18 98/21 98/22
weekend [3] 137/23 138/8       137/23                           111/16 135/10 135/14
 139/4                        where [17] 3/9 9/15 12/6        wise [5] 51/13 51/14 59/5
weekly [2] 59/16 60/3          13/20 15/15 16/6 17/11 26/2      59/5 117/13
weeks [8] 12/1 63/5 63/10      29/18 42/2 42/25 44/8 82/14 withdraw [7] 109/20 109/23
 64/9 64/24 64/25 65/24 66/19 87/9 97/13 108/9 117/15           110/1 110/8 110/10 111/24
Welcome [1] 28/1              whereof [1] 142/15                126/10
well [46] 4/7 6/8 9/8 12/9    whether [19] 7/17 8/11 9/10 withdrawal [7] 111/6 111/11
 12/11 12/11 13/6 18/25 19/5   10/8 10/9 10/13 15/21 15/21      111/12 111/15 111/17 111/22
 20/24 21/17 22/2 22/9 23/11   15/22 24/17 27/10 51/17          112/2
 26/2 27/19 37/25 39/16 45/14 83/13 93/18 109/9 118/17        within [9] 5/18 7/10 7/13
 49/15 55/24 60/25 61/3 66/18 118/24 131/14 140/22              11/11 11/17 12/24 14/21
 69/7 81/9 92/25 94/14 96/25 which [49] 3/24 4/1 5/4 11/7 90/12 92/4
 104/13 104/17 107/12 108/3    16/21 16/25 17/1 18/14 19/2 without [8] 16/13 22/13
 109/4 115/23 121/4 125/4      19/10 21/20 24/11 25/6 25/16 22/16 54/9 88/17 116/25
 132/15 136/16 137/9 137/17    28/7 34/21 42/7 51/18 55/5       124/20 135/11
 139/10 139/20 140/5 140/24
W                              54/14 54/25 107/23 119/21
                               120/7 120/13 120/23 121/20
witnessCase
        [34] 8:18-cr-00157-TDC
               16/13 25/2       Document
                               123/14      307124/19
                                       123/23    Filed128/3
                                                       08/20/19   Page 164 of 164
 25/13 26/6 28/22 29/5 31/18   132/3
 36/11 36/15 40/25 45/23      you [552]
 51/11 61/1 67/15 68/21 69/21 you'd [3] 89/7 89/19 137/3
 72/14 73/21 76/6 77/9 87/19 you'll [1] 138/19
 99/14 104/14 106/25 113/18   you're [9] 6/17 8/19 20/15
 118/3 118/20 119/2 120/19     20/16 85/20 93/1 107/3 107/3
 124/17 129/9 138/21 141/1     138/10
 142/15                       you've [6] 19/18 23/17 55/19
witnesses [5] 2/2 139/1        61/3 77/7 96/18
 139/2 139/8 139/9            your [172]
won [4] 68/3 104/6 104/15     yourself [3] 31/11 47/7
 108/4                         56/15
won't [1] 27/10               yourselves [1] 136/23
word [5] 3/19 26/23 50/22     Yukom [120] 32/6 32/22 32/24
 59/6 69/20                    33/2 34/2 34/21 35/5 35/5
words [6] 60/24 71/9 101/11    35/10 35/17 37/1 37/17 40/2
 115/25 121/24 124/5           40/3 40/5 40/7 41/5 41/9
work [22] 4/18 29/25 30/8      41/25 42/9 42/10 42/11 42/15
 30/11 31/5 31/8 31/13 32/2    42/17 42/23 43/11 43/15
 32/21 34/25 51/16 51/18       43/16 44/1 44/10 45/5 47/15
 51/20 52/21 55/18 81/1 106/7 47/17 47/20 48/2 48/6 48/11
 107/8 113/22 123/8 125/16     48/15 48/24 49/1 50/12 50/14
 138/8                         50/17 50/20 50/24 51/20
worked [10] 14/6 50/25 52/13 52/19 52/21 53/5 53/13 53/16
 61/17 62/7 62/23 68/17 107/9 54/5 54/8 54/11 54/15 54/18
 107/10 125/17                 55/18 57/15 58/2 58/5 58/23
working [8] 17/17 31/12        58/25 59/2 60/11 62/22 63/17
 31/23 38/22 62/12 81/19       63/20 63/23 68/18 68/25
 113/4 133/13                  76/17 77/2 80/25 86/16 95/17
worth [1] 9/4                  96/9 96/13 100/6 103/8
would [107] 4/13 6/7 8/16      103/10 103/18 104/2 104/5
 9/16 10/12 11/5 11/7 13/4     104/21 104/22 105/3 105/4
 14/3 14/14 16/1 17/16 20/4    105/16 105/17 106/10 106/16
 24/12 24/14 24/23 25/3 25/5   107/17 108/6 108/9 108/10
 25/6 25/7 25/16 25/17 27/12   108/13 108/21 108/25 109/10
 33/7 33/17 34/14 37/11 38/1   109/12 110/3 110/6 111/9
 40/16 46/3 46/10 50/19 51/6   111/13 111/18 112/1 112/6
 51/6 53/16 53/20 53/23 54/1   112/10 112/17 112/21 113/4
 54/5 56/9 60/3 63/11 65/17    113/11 113/14 113/22 116/24
 65/18 67/11 68/5 68/9 69/8    120/23 121/20 125/18 125/21
 69/9 69/16 69/25 69/25 70/10 135/7
 73/6 73/7 73/13 73/18 74/13 Yukom's [2] 59/16 69/9
 74/14 74/19 74/22 75/16
 75/21 76/17 76/17 76/18      Z
 76/21 76/21 76/25 80/10
 80/12 89/13 90/13 92/2 92/7  Zero [1] 136/9
 95/5 96/14 96/20 96/22 98/20 zipped  [1] 115/1
 98/24 98/25 99/4 101/20      zoom [1] 100/13
 101/21 101/24 102/4 103/24
 104/2 105/13 105/14 108/5
 108/10 108/15 110/10 122/5
 136/7 136/10 137/10 137/19
 139/7 139/14 140/4 140/11
 141/2 141/8 141/12
wouldn't [1] 93/22
write [1] 101/11
writing [2] 60/4 140/3
written [2] 114/10 116/23
wrong [3] 68/10 84/6 106/14
wrote [4] 77/23 78/2 101/9
 102/7
Y
yeah [12] 26/21 27/5 33/19
 38/6 57/2 59/18 76/23 79/10
 83/15 86/17 135/25 139/3
year [2] 34/7 132/24
years [4] 30/5 31/1 31/3
 115/21
yes [224]
yesterday [6] 3/21 4/8 6/3
 6/7 17/15 20/9
yet [6] 4/2 16/5 21/19 95/25
 110/4 112/3
York [2] 1/13 40/12
Yossi [21] 35/9 35/9 35/14
 39/3 43/3 47/5 50/3 50/22
